Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 1 of 63 Pageid#:
                                  15828




                   EXHIBIT 1
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 2 of 63 Pageid#:
                                  15829




      SUMMARY OF THE EXPECTED TESTIMONY

                      OF EVAN KOHLMANN




       Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 2 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 3 of 63 Pageid#:
                                  15830




           Expert Report I – U.S. v. Daniel
                 Patrick Boyd et al.
                                  Evan F. Kohlmann
                                           April 2011

             My full name is Evan Francois Kohlmann. I am a private International Terrorism
    Consultant who specializes in tracking Al-Qaida and other contemporary terrorist
    movements. I hold a degree in International Politics from the Edmund A. Walsh School
    of Foreign Service (Georgetown University), and a Juris Doctor (professional law degree)
    from the University of Pennsylvania Law School. I am also the recipient of a certificate
    in Islamic studies from the Prince Alwaleed bin Talal Center for Muslim-Christian
    Understanding (CMCU) at Georgetown University. I currently work as an investigator
    with the NEFA Foundation and as an on-air analyst for NBC News in the United States.
    I also run an Internet website Globalterroralert.com that provides information to the
    general public relating to international terrorism. I am author of the book Al-Qaida‘s
    Jihad in Europe: the Afghan-Bosnian Network (Berg/Oxford International Press, London,
    2004) which has been used as a teaching text in graduate-level terrorism courses offered
    at such educational institutions as Harvard University‘s Kennedy School of Government,
    Princeton University, and the Johns Hopkins School of Advanced International Studies
    (SAIS).
             As part of my research beginning in approximately 1997, I have traveled overseas
    to interview known terrorist recruiters and organizers (such as Abu Hamza al-Masri) and
    to attend underground conferences and rallies; I have reviewed thousands of open source
    documents; and, I have amassed one of the largest digital collections of terrorist
    multimedia and propaganda in the world. The open source documents in my collection
    include sworn legal affidavits, original court exhibits, video and audio recordings, text
    communiqués, eyewitness testimonies, and archived Internet websites. I have testified on
    eleven occasions as an expert witness in jurisdictions beyond the United States—
    including the United Kingdom, Denmark, Australia, and Bosnia-Herzegovina. I have
    testified twice as an expert witness in U.S. civil cases, Gates v. Syrian Arab Republic and
    Amduso v. Sudan before the U.S. District Court for the District of Columbia. I have
    additionally testified as an approved expert witness in United States federal and military
    courts in seventeen criminal cases; including:

       •   United States v. Sabri Benkhala (Eastern District of Virginia, 2004)
       •   United States v. Ali Timimi (Eastern District of Virginia, 2005)
       •   United States v. Uzair Paracha (Southern District of New York, 2005)
       •   United States v. Ali Asad Chandia (Eastern District of Virginia, 2006)
       •   United States v. Yassin Aref (Northern District of New York, 2006.
       •   United States v. Sabri Benkhala (Eastern District of Virginia, 2007)
       •   United States v. Rafiq Sabir (Southern District of New York, 2007)
       •   United States v. Emaddedine Muntasser (District of Massachusetts, 2007)


                                                                                             1
        Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 3 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 4 of 63 Pageid#:
                                  15831



       •   United States v. Hassan Abu Jihaad (District of Connecticut, 2008)
       •   United States v. Mohammed Amawi et al. (Northern District of Ohio, 2008)
       •   United States v. Salim Hamdan (Guantanamo Bay Military Commissions, 2008)
       •   United States v. Ali Hamza al-Bahlul (Guantanamo Bay Military Commissions,
           2008)
       •   United States v. Mohamed Shnewer et al. (District of New Jersey, 2008)
       •   United States v. Oussama Kassir (Southern District of New York, 2009)
       •   United States v. Syed Haris Ahmed (Northern District of Georgia, 2009)
       •   United States v. Ehsanul Sadequee (Northern District of Georgia, 2009)
       •   United States v. Pete Seda et al. (District of Oregon, 2010)

            In United States v. Uzair Paracha, Federal District Judge Sidney Stein held a
    Daubert hearing on my qualifications as an expert witness and issued a ruling concluding:
    ―Evan Kohlmann has sufficient education, training, and knowledge to be qualified as an
    expert, and… Kohlmann‘s methodology—that is, his process of gathering sources,
    including a variety of original and secondary sources, cross-checking sources against
    each other, and subjecting his opinions and conclusions to peer review—is sufficiently
    reliable to meet the standards for admissibility of expert testimony set by the Federal
    Rules of Evidence.‖
            Likewise, in United States v. Hassan Abu Jihaad, Federal District Judge Mark
    Kravitz held a Daubert hearing on my qualifications as an expert witness and issued a
    ruling concluding, ― Mr. Kohlmann is certainly qualified to provide expert testimony…
    Mr. Kohlmann is qualified by means of his education, training, background, and
    experience to testify as an expert on terrorism… Mr. Kohlmann has conducted first-hand
    interviews of several leaders of terrorist organizations and has reviewed reams of
    information about al Qaeda… and the other subjects on which he will offer testimony.
    Indeed… it is apparent that these subjects are Mr. Kohlmann‘s life work, and he has,
    therefore, acquired a considerable amount of information and documentation on these
    subjects… Mr. Kohlmann‘s work receives a considerable amount of peer review from
    academic scholars and others, and by all accounts, Mr. Kohlmann‘s work is well
    regarded.‖
            Similarly, during United States v. Syed Haris Ahmed, Federal District Judge
    William S. Duffey Jr. held a Daubert hearing on my qualifications as an expert witness,
    and noted in his published ruling, ―Kohlmann has developed an understanding of terrorist
    organization structures, operations, and membership, allowing him to speak with
    authority about Al-Qaeda in Iraq, Lashkar-e-Taiba, and Jaish-e-Mohammed. His
    research and experience have provided him a base of understanding far greater, and far
    more sophisticated, than of the Court or of jurors... A person lacking Kohlmann's
    advanced knowledge of JeM and LeT essentially would not be able to recognize the
    information on Khan‘s hard drive as information that might link a person to JeM or LeT.‖
            Most recently, on February 4, 2011, the U.S. 2nd Circuit Court of Appeals issued a
    formal ruling regarding the admissibility of my testimony during United States v. Rafiq
    Sabir (2007): ― Kohlmann has, in fact, been qualified as an expert on al Qaeda and
    terrorism in a number of federal prosecutions… Kohlmann‘s proposed expert testimony
    had a considerable factual basis… We conclude that the district court acted well within



                                                                                            2
        Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 4 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 5 of 63 Pageid#:
                                  15832



    its discretion in concluding that Kohlmann‘s testimony satisfied the enumerated
    requirements of Rule 702… Such testimony was plainly relevant to mens rea.‖
            In April 2010, I was asked by the U.S. Attorney‘s Office for the Eastern District
    of North Carolina to review evidence gathered during the criminal investigation in the
    above-entitled case, United States v. Daniel Patrick Boyd, et al., including (but not
    limited to): the contents of computer hard disks, DVD/CD data discs, and other digital
    media seized from various suspects; weapons, and combat gear possessed by the
    defendants; records of travel and Internet use by the defendants; reports from an FBI
    confidential source; and, FBI FD-302 summaries of interviews with defendant Daniel
    Boyd (a.k.a. ― Saifullah‖). I was thereupon further requested to produce a comprehensive
    report based upon my skills, training, knowledge, and experience offering an expert
    assessment of the significance of those materials.
            Following a lengthy review of the evidence assembled by the U.S. Attorney‘s
    Office and the Federal Bureau of Investigation (FBI) in the present case, I have
    concluded that there is a high probability that the defendants fit the classic profile of
    contemporary violent extremists, and that there is a high probability of the existence of a
    ― homegrown‖ terrorist network—one which is already in possession of resources which
    would be essential to a person or persons attempting to join a terrorist organization or
    preparing an act of terrorism. Based upon my analysis of the evidence, the defendants
    have been actively engaged in covert paramilitary training courses, the systematic
    viewing and sharing of hardcore Al-Qaida propaganda videos, stockpiling automatic
    weapons and sniper rifles, and recruiting other individuals with the goal of carrying out a
    terrorist attack—either inside American borders or alternatively targeting U.S. interests
    abroad.1

        I. THE TREND OF DECENTRALIZED TERRORISM / HOMEGROWN
             TERRORISM

            For almost a decade between 1991 and 2001, Saudi exile Usama Bin Laden
    worked tirelessly to build the alliance of jihadi organizations that became known as Al-
    Qaida from its very foundations. Much of his efforts were often expended on
    consolidating leadership, training, and financial assets that had previously been divvied
    up amongst a variety of different sub-entities. According to founding Al-Qaida Shura
    Council member Mamdouh Mahmud Salim (a.k.a. Abu Hajer al-Iraqi), ―          Abu Abdullah
    [Bin Laden] had tendency to favor a policy of centralization… and felt obligated to
    assemble the Arabs in one location, train and prepare them to be a single mobilized
    fighting brigade.‖2
            However, Bin Laden had apparently overestimated the importance of group
    centralization, neglecting the benefits afforded to him by Al-Qaida‘s loose, amalgamated
    infrastructure. Already by the late 1980s, those around Bin Laden warned him that their
    attempts to create strict administration and hierarchy within the mujahideen were ending

    1
      It should be noted that while I have provided numerous citations from the evidence in the present case to
    support my analysis and conclusions, in the interests of brevity, I have refrained from citing every single
    piece of evidence that does support those same conclusions.
    2
      Muhammad, Basil. Al-Ansaru l‘Arab fi Afghanistan. The Committee for Islamic Benevolence
    Publications; ©1991. Page 199.


                                                                                                                  3
        Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 5 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 6 of 63 Pageid#:
                                  15833



    in disaster. Mamdouh Salim—appointed by Bin Laden to assist him in the regimentation
    of the Arabs in Afghanistan—admitted in mujahideen memoirs, ―          we tried our best to
    correct the brothers, but I should admit that… I was mistaken about the task of
    management. I thought of people what I had read about them in books—if you were to
    say to someone, ‗Fear Allah‘, then that‘s fine, he would fear Allah! …I believed that just
    like I could flip a switch to make a light turn on and off, I could also similarly handle
    people!‖3
            Bin Laden also failed to fully grasp how the relative ― openness‖ of his movement
    and the perceived lack of hierarchy appealed to young jihadist recruits. In the world of
    Al-Qaida and the Arab-Afghan mujahideen, even the most junior of operatives could
    potentially gain high status within the organization by either demonstrating useful skills,
    or else by volunteering to sacrifice themselves on behalf of the mission. In other words,
    Al-Qaida offered an equal opportunity at fame and recognition to nearly any sympathetic
    soul willing to risk death or imprisonment. When agents from the U.S. Federal Bureau of
    Investigation (FBI) apprehended a junior Al-Qaida operative who helped build the
    suicide truck bombs used to attack two U.S. embassies in East Africa in 1998, he boasted
    of his own role in the plot and explained that he ―  was attracted to Usama Bin Ladin and
    the group Al Qaeda because it did not matter what nationality you were‖ and because Al
    Qaeda members did not explicitly follow ―    orders from a chain of command‖ in the same
    way as more traditional terrorist organizations.4
            Faced with a resounding defeat on the peaks of Tora Bora on the Afghan-
    Pakistani border, a group of high-ranking Al-Qaida commanders decided to re-think the
    jihadi military campaign against the West. In 2002 and 2003, this shift in strategy
    became noticeable following a series of dramatic kamikaze bombing attacks targeting
    Westerners in a host of countries, from Indonesia to Morocco. Al-Qaida‘s then-official
    website—the Al-Neda Center for Islamic Studies and Research—published a landmark
    book by an Al-Qaida leader in Saudi Arabia named Shaykh Yusuf al-Ayyiri
    acknowledging that these attacks marked a new phase in evolution for Al-Qaida.
    According to al-Ayyiri, ―  the Al-Qaida Organization has adopted a strategy in its war with
    the Americans based on expanding the battlefield and exhausting the enemy, who spread
    his interests over the globe, with successive and varied blows… Expanding the battlefield
    has invaluable benefits. The enemy, who needed to protect his country only, realized that
    he needed to protect his huge interests in every country. The more diversified and distant
    the areas in which operations take place, the more exhausting it becomes for the enemy,
    the more he needs to stretch his resources, and the more he becomes terrified.‖5
            In the wake of 9/11, prominent jihad recruiters in Europe who had previously
    encouraged others to travel to mujahideen training camps in Afghanistan, Bosnia-
    Herzegovina, and Chechnya began shifting the direction of their message—and placing
    emphasis on the individual nature and responsibility of jihad. At a conference in the

    3
      Muhammad, Basil. Al-Ansaru l‘Arab fi Afghanistan. The Committee for Islamic Benevolence
    Publications; ©1991. Page 196.
    4
      Government Exhibit GX-6 (Interview of Mohammed Sadiq Odeh by FBI Agent John Anticev). U.S. v.
    Usama Bin Laden, et al. S(7) 98 Cr. 1023 (LBS). United States District Court, Southern District of New
    York.
    5
      Al-Neda Center for Islamic Studies and Research. ―The Operation of 11 Rabi al-Awwal: The East
    Riyadh Operation and Our War With the United States and its Agents.‖ August 2003. Translated into
    English by the United States Foreign Broadcast Information Service (FBIS).


                                                                                                             4
        Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 6 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 7 of 63 Pageid#:
                                  15834



    United Kingdom in October 2002, hook-handed Egyptian cleric Abu Hamza al-Masri
    admonished his audience, ―    We need to resist, we need to fight, even alone. And you
    can‘t go now to learn in Afghanistan or Eritrea as before. Now, a war zone is a war zone.
    There is no need for camping, there is no facilities for camping… A lot of the skills you
    need for the frontline, you can learn from here… Where are you? What can you do in
    your area?‖6 The leader of the Al-Muhajiroun movement in the U.K. Shaykh Omar Bakri
    Mohammed echoed these same comments and added, ―           the Ummah [should] know it is
    obligatory upon them to engage in… preparation and to engage in the jihad. And each
    one must find their own way. There is no need yourself to contact somebody here or
    there. You find your own way! Sincerely, you will get it. You do not want to put
    someone else in trouble. You, look for yourself! …Seek it! You will get it!‖7
    According to a widely respected jihadi ideologue who goes by the pseudonym ―         Louis
    Atiyatullah‖, the advantage of such a strategy is that ―  collective organized work is not
    affected by the loss of individuals, because individuals are easily replaced with others.
    The organization exists not on any individual; rather it operates as number of distributed
    responsibilities where the loss of individuals is redundant. This is one of the secrets of
    the effectiveness of Al-Qaida and their success in group operations.‖8
            Encouraged by multi-lingual terrorist propaganda and online instructional
    material, a flurry of would-be homegrown extremists have emerged across Europe and
    North America in bids to form their own autonomous local militant networks loosely
    styled on the philosophy of Al-Qaida. These cases have helped to establish a general
    objective profile of a prototypical ―
                                        homegrown‖ terrorist network. Based upon my skills,
    education, training, and past experience in analyzing precisely such cases, the principle
    relevant factors as to whether a person or persons might fit the profile of a ―
                                                                                  homegrown‖
    terrorist network include:

        •   The Formulation of Self-Selecting Schemes Aimed at Traveling Abroad to Join
            Foreign Terrorist Organizations, and/or Achieving Imminent Acts of Physical
            Violence;
        •   The Acquisition of Automatic Weapons and Sniper Rifles (Including Requisite
            Accessories Such As Sniper Scopes), Paramilitary Training Manuals, and the
            Establishment of Makeshift Training Camps;
        •   The Adoption of a Hardline Sectarian Religious Perspective, Often Identified
            With the ―   Salafi-Jihadi‖ or ―Takfiri‖ School (Evidenced by the Possession
            And/Or Distribution of Extremist Ideological Materials);
        •   The Use of Coded Language and Attempts at Logistical Subterfuge (i.e. Attempts
            to Secret or Hide One‘s Activities); and,
        •   The Deliberative Collection and Redistribution of Large Quantities of Terrorist
            Propaganda.


    6
      Speech given at ―Iraq Today Mecca Tomorrow.‖ National Conference held in Leicester, United
    Kingdom; organized by Al-Muhajiroun, P.O. Box 349 London N9 7RR. October 27, 2002.
    7
      Speech given at ―Iraq Today Mecca Tomorrow.‖ National Conference held in Leicester, United
    Kingdom; organized by Al-Muhajiroun, P.O. Box 349 London N9 7RR. October 27, 2002.
    8
      Atiyatullah, Louis. ―The Badr Al-Riyadh Tape: A Well Organized Al-Qaida‘s Media Strategy Revealed.‖
    The Global Islamic Media Centre (GIM). 2004. Page 2.


                                                                                                       5
        Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 7 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 8 of 63 Pageid#:
                                  15835



         II. THE FORMULATION OF SELF-SELECTING SCHEMES AIMED AT
               TRAVELING ABROAD TO JOIN FOREIGN TERRORIST
               ORGANIZATIONS, AND/OR ACHIEVING IMMINENT ACTS OF
               PHYSICAL VIOLENCE

             Though traditional terrorist organizations tended to be fairly hierarchical—
    meaning that any orders to carry out an attack would come from top leaders of the
    group—―    homegrown‖ networks function in a much different and more complex fashion.
    Without the benefit of advice or guidance from above, ―    homegrown‖ violent extremists
    must devise their own schemes and plans. Among jihadi-style extremists, these self-
    selecting schemes revolve around two chief goals: traveling abroad to actively locate and
    join a foreign terrorist organization, and/or independently carrying out a random terrorist
    attack at home which is philosophically in line with the principles and methodology of a
    foreign terrorist organization.
             In the present case, there is quite a substantial degree of evidence indicating
    planning on the part of the defendants to achieve one or both of these goals. Defendant
    Daniel Boyd was an outspoken supporter of violent extremist movements overseas, and
    insisted in one e-mail message provided to me by the U.S. Attorney‘s Office, ―    I swear in
    front of Almighty Allah, that we have no worth under the sun if we do not pick up arms
    and fight for the Sake of Allah. In fact, we are NOT BELIEVERS if we don‘t.‖9 Boyd
    appears to have had a personal preference for traveling to join a foreign jihadi movement,
    as opposed to carrying out homegrown terrorist activity within U.S. borders: ―   he does not
    want to do any harm in America because it is his country.‖10 According to a report from
    an FBI confidential informant in the present case, ―   Boyd commented that it would be
    better off to join the mujahideen over there than here because we can do more there at the
    front lines.‖ Boyd engaged other defendants in discussions regarding which conflict zone
    would be most ideal for American paramilitary volunteers, including Anes Subasic and
    Ziyad Yaghi. The informant indicated that a range of possible destinations were
    suggested, including Bosnia-Herzegovina, Kosovo, Yemen, Somalia, the Gaza Strip, and
    Afghanistan.11 According to the informant, ―    Boyd talked about Afghanistan and how he
                                  12
    is always thinking about it.‖
             In this regard, the U.S. Attorney‘s Office has provided me with copies of an e-
    mail exchange between defendants Daniel Boyd and Hysen Sherifi from early January
    2009.13 In his initial message, Boyd wrote to Sherifi while the latter was in Kosovo and
    asked him to provide ―   as many answers as you can to many questions we have regarding
    possibly moving to your area of the world… We are seriously considering relocating, and
    want your opinion about Kosovo or the surrounding area… Does anyone there follow
    Allah‘s Shariah?‖ Tellingly, Boyd followed this up with another urgent inquiry: ―    Can we
    have weapons?‖14



    9
      \Evidence\CD – Documents\2009.pdf. Page 21.
    10
       \Evidence\CD – Documents\2006.pdf. Pages 1-2
    11
       \Evidence\CD – Documents\2009.pdf. Page 4057.
    12
       \Evidence\CD – Documents\2008.pdf. Page 2482.
    13
       \Evidence\CD – Documents\2009.pdf. Page 1.
    14
       \Evidence\CD – Documents\2008.pdf. Page 3129.


                                                                                              6
         Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 8 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 9 of 63 Pageid#:
                                  15836



           Computer media seized from the residence of defendant Daniel Boyd contain
    multiple copies of what appears to be a draft-email-in-progress saved as an HTML
    webpage. The e-mail, allegedly written by defendant Boyd, explains:

            ―By the Grace & Permission of Almighty Allah, we have open paths to some of the
            ‗theatres‘ of Jihad presently active today. Brothers are traversing said paths daily, Al
            Hamdu Lillah. We have studied your site and its content for some time, and feel that you
            are genuine in your efforts for The Sake of Allah. Allah truly Knows Best who is and
            who isn't sincerely working for His Sake. We ask you simply...can we forward on-the-
            ground statements/pictures/videos to your group securely? Will you at least accept our
            invitation to work together, Fi Sabil Illah, and scrutinize our efforts in the hopes of
            ultimately bonding a working relationship where we can forward our info from the field
            to your wide audience?‖15

    According to analysis by FBI computer analysts, the above e-mail message—recovered
    from a computer folder ―           C:\ Documents and Settings\Daniel Boyd\Local
    Settings\Temp\‖—―a    ppears to be Boyd authored; based on searches in drive free space
    email may have been directed to askjus@jihadunspun.net.‖16
             The U.S. Attorney‘s Office has provided me with a copy of another e-mail
    message that defendant Daniel Boyd addressed to himself with the subject line ―     refine for
    review.‖ Attached to the message was a document offering ―           words of advice to the
    brethren leaving for Jihad… If you have made the decision to walk this noble path, that is
    the path of Hijrah and Jihad, now that you have embraced a life of hardship and trials… I
    wish to let you know a little of what is needed as a provision for survival and the paths
    for salvation in this unwelcoming, harsh but honorable life you have embraced.‖17
    Among other things, the text emphasized, ―      when you meet (in fight Jihad in Allah‘s
    Cause), those who disbelieve smite at their necks till when you have killed and wounded
    many of them, then bind a bond firm (on them i.e. take them captives).‖18
             However, the evidence recovered in the present case strongly suggests that Daniel
    Boyd was not the only one with an active interest in violent extremism who engaged in
    manifest planning to travel abroad to join a foreign terrorist organization. According to
    records provided to me by the U.S. Attorney‘s Office, on January 31, 2001, an FBI
    confidential informant met with defendant Hysen Sherifi at a mosque in Gjilani, Kosovo.
    According to the informant, ―  they see two female soldiers downtown and Sherifi tells the
    CHS that he could kill them both by slitting one‘s throat and shooting the other one. He
    tells the CHS that the best thing to slaughter for the sake of allah is kafr. Sherifi tells the
    CHS that they‘re looking for chauffers in Afghanistan to drive Mr. TNT around and says
    that he wants to die Shahid (martyr) as a suicide bomber in Afghanistan.‖19
             In subsequent interviews with the FBI, defendant Daniel Boyd has acknowledged
    that conversations with Hysen Sherifi ―     regarding jihad progressed quickly… Sherifi

    15
       \Evidence\cd 7\13 Garage 1B90 C\ EML25[407635].HTM
    16
       \Evidence\cd 7\13 Garage 1B90 C\ Path to Jihad[4].htm. Note: Jihad Unspun (JUS) is a now-defunct
    Internet website which was dedicated to making jihadi propaganda available to English-speaking extremists
    living in Western countries—primarily the United States.
    17
       \Evidence\CD – Documents\2008.pdf. Page 23.
    18
       \Evidence\CD – Documents\2008.pdf. Page 52.
    19
       \Evidence\CD – Documents\2009.pdf. Page 2022.


                                                                                                           7
         Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 9 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 10 of 63 Pageid#:
                                   15837



    already believed jihad was obligatory, so according to Boyd, ‗all options were discussed.‘
    By this, Boyd meant that they discussed various options for jihad.‖20 According to Boyd,
    ―it was very clear that Boyd could speak about anything with Sherifi, even to the point of
    putting plans for jihad into action. If Boyd had a specific plan for Sherifi to get to jihad,
    Sherifi would have dropped everything and gone.‖21 The previously-referenced
    confidential informant had a similar impression regarding Sherifi‘s ultimate intentions.
    The informant told FBI agents that ―  Sherifi said that Yemen would be a good place to go
    fight if he could get there‖ and, furthermore, that ― Sherifi said that going to Turkey was
    an option for jihad. Sherifi explained that from Turkey one can go to Syria, Chechnya,
    Iraq or Afghanistan.‖22 Sherifi began to grow so frustrated with his lack of success in
    joining a violent extremist organization that he allegedly commented to the confidential
    informant ―  that he would just get a vest and blow himself up. Sherifi said that the
    brothers keep telling him to hold off on traveling and be patient with jihad because
    something is going to happen here, meaning Kosovo.‖23
             The U.S. Attorney‘s Office has provided me with a copy of an e-mail message
    sent by defendant Hysen Sherifi to defendant Daniel Boyd on November 25, 2008. 24 In
    the brief message, Sherifi coyly enthused (without further explanation) ―       I have good
            25
    news!‖      During a subsequent interview with FBI agents, Boyd was asked about the
    meaning of the e-mail. Boyd explained that he ―     understood this meant Sherifi had found
                      26
    a way for jihad.‖ Boyd further acknowledged that he ―      knew Sherifi had a plan of action
    regarding Syria and jihad:‖27

             ― When Sherifi left for Kosovo in 2008, he had the intention to get his house in order there
             so he could move on to engage in jihad. Boyd stated that Sherifi was ready to act. He
             was ready to get to a front line somewhere… Sherifi‘s ultimate intention was to get to
             jihad, probably in Iraq because of its proximity to Syria.‖28

           Boyd indicated that, much like himself, defendant Anes Subasic had already
    gained previous experience serving in an overseas paramilitary extremist movement.
    According to Boyd, Subasic boasted to his associates that he had served with ―    the
    mujahideen who fought against Serbia in the Bosnian conflict. Subasic showed Boyd
    videos of mujahideen soldiers from an internet link… Subasic also pointed out specific
    individuals in the video that he claimed to know personally… Subasic told Boyd many


    20
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 23044 thru
    23059.pdf. Page 3.
    21
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 23079 thru
    23106.pdf. Page 2.
    22
       \Evidence\CD – Documents\2009.pdf.       Pages 3131, 3362.
    23
       \Evidence\CD – Documents\2009.pdf.       Page 3363.
    24
       \Evidence\CD – Documents\2008.pdf.       Page 3125.
    25
       \Evidence\CD – Documents\2008.pdf.       Page 3125.
    26
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 18.
    27
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 19.
    28
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 23079 thru
    23106.pdf. Page 2.


                                                                                                           8
         Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 10 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 11 of 63 Pageid#:
                                   15838



    stories of the fighting in Bosnia… Subasic told Boyd about the Arab emir who led the
    mujahideen fighters there.‖29
            Daniel Boyd also admitted that defendant Anes Subasic had expressed a strong
    interest in personally participating in violent jihadi activity:

             ―Boyd stated that Subasic believes if you are not engaged in jihad, trying to get to jihad,
             or preaching jihad, you are a sinner… Subasic asks Boyd why they are only talking about
             the obligation to engage in jihad and not moving forward with doing… Subasic again
             speaks of not wasting time just talking about an obligation to engage in jihad, but instead
             do.‖30

    Boyd recalled another conversation with Subasic ―   where Subasic responded, ‗I‘m for it.
    Let‘s do something.‘ Subasic said that he can find a few other brothers… Boyd stated
    Subasic was indicating for Boyd to put a plan on the table and we‘ll do it.‖31
            A recorded conversation between Boyd and defendant Subasic offers much the
    same impression. Subasic complained to Boyd of how difficult it is to engage in violent
    extremist activism in the United States without being snared by strict federal counter-
    terrorism laws. Subasic noted, ―Yeah, sometimes, if you say the word that will not make
    too much, and you will know that you will end up in the prison for years… Some
    brothers… they need somebody just to say, Go out there. This is the phone number…
    You will be secure… You know? And now, even phone number, it‘s ten years prison
    sentence.‖32 Nonetheless, despite the looming legal penalties, Subasic insisted, ―
                                                                                     We have
                                                                    33
    to do what we have to do. And if prison it is, Alhamdulillah.‖ Daniel Boyd told FBI
    agents that he had discussed with defendant Subasic the prospect of sending his own two
    sons to join Subasic in Bosnia-Herzegovina. According to Boyd, ―   Subasic talked about a
    like-minded individual by the name of FNU Imamovich in Bosnia. Boyd stated that…
    Subasic knew that Boyd was intending to get the two boys to Imamovich, get them to the
    Muslim enclave to live with like-minded Muslims, and then to go and travel for jihad.‖34
            In interviews with the FBI, Daniel Boyd likewise acknowledged that defendant
    Ziyad Yaghi was also passionate about personally taking part in a violent jihad. In fact,
    according to Boyd, ―  Yaghi seemed urgent to get somewhere for jihad.‖35 After the two
    men first met, Boyd acknowledged that Yaghi began ―    asking about the fighting overseas
    and what should be done about it. Boyd did not discourage Yaghi from traveling
    overseas and engaging in jihad. Boyd‘s intention was to communicate to Yaghi that he

    29
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 23060 thru
    23078.pdf. Page 8.
    30
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 23060 thru
    23078.pdf. Pages 4-5.
    31
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 11.
    32
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 23044 thru
    23059.pdf. Pages 8, 10.
    33
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 23044 thru
    23059.pdf. Page 12.
    34
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 11.
    35
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 34.


                                                                                                           9
         Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 11 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 12 of 63 Pageid#:
                                   15839



    should participate in jihad. 36 Yaghi allegedly had a particular interest in two trips that
    Boyd made to Israel with his sons in 2006 and 2007. Defendant Boyd has admitted to the
    FBI that even during the first trip in March 2006, ―    jihad was always in the back of his
    mind… he wanted to see what his options were going forward.‖37
            When Boyd began planning a return voyage in the spring of 2007, he recalled that
    defendant Yaghi approached him and inquired about his previous trip ―      and if there were
    any good brothers there. Boyd understood this to mean that Yaghi wants to go in and
    fight somewhere and can Boyd help him get somewhere.‖38 When Yaghi eventually
    asked Boyd if he and Omar Hassan could come along, ―        Boyd understood that Yaghi and
    Hassan‘s purpose for travel was jihad, and that he entered into a conspiracy with them by
    purchasing tickets and setting up a ride for them in Israel.‖39 However, when the men
    attempted to board a flight to Israel, Israeli authorities refused to allow them entry into
    the country. Stuck mid-way at an airport in Germany, Yaghi decided that he and Hassan
    would travel on to Jordan instead of Israel. Daniel Boyd later told FBI agents ―         that
    because Yaghi was planning to travel to Jordan, he must have intended to ultimately go to
    Iraq to fight.‖40 Boyd has confessed to previously advising Yaghi a year earlier (in 2006)
    to visit the Abu Bakr (Al-Shuhada) Mosque in Zarqa, Jordan because ―        Boyd knew that
    they speak stronger rhetoric in this mosque, and therefore thought Yaghi could go there
    and meet like-minded people who could help him get to jihad.‖41
            According to Daniel Boyd, Ziyad Yaghi‘s unwavering intention to travel overseas
    to participate in violent extremist activity was hardly a secret among his friends, family,
    or associates in North Carolina. Boyd has acknowledged attending a meeting held at the
    Islamic Center of Raleigh (IAR) just prior to Yaghi‘s departure to Jordan: ―    Boyd stated
    that everyone present at that meeting knew that Yaghi was going to travel to try and get
    to the battlefield somewhere… Boyd believes Yaghi‘s entire peer group knew the
    purpose of Yaghi‘s travel was for jihad.‖42 Even local Muslims in Raleigh who had
    nothing to do with the Jordan trip began ―    directly‖ asking Boyd if he had ―  sent Yaghi
    over to Iraq… There were people in the Muslim community who were saying that Boyd
    sent Yaghi to Iraq for jihad.‖43 Daniel Boyd also recalled learning from his wife (who
    remained home in North Carolina) that Yaghi and Omar Hassan had allegedly left a
    ―we‘re gonna kill ourselves video‖ with their parents before leaving. According to Boyd,


    36
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 6.
    37
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 5.
    38
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 6.
    39
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 23034 thru
    23041.pdf. Page 4.
    40
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 34.
    41
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 6.
    42
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Pages 6, 37.
    43
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 37.


                                                                                                           10
         Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 12 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 13 of 63 Pageid#:
                                   15840



    the parents of both young men ―     were accusing Boyd of being responsible for the boys
                                  44
    trying to travel and do this.‖
            In conversations with the FBI, Boyd explained that he had spoken directly with
    Yaghi‘s uncle in Jordan, who—upon discovering Yaghi and Hassan‘s true mission—
    attempted to dissuade the two from pursuing violent extremism and sought to ―        get their
    heads straight‖: ―  Boyd understood, based on the uncle‘s comments, that Yaghi and
    Hassan had admitted their intentions to the uncle, and the uncle tried to talk them out of
    jihad.‖45 Separately, an apparent e-mail message to Omar Hassan from his father was
    recovered from computer media seized from defendant Ziyad Yaghi. 46 In the message,
    Hassan‘s father pleads with him to immediately return home and suggests that the family
    is aware of his real purpose in traveling to the Middle East. The older Hassan wrote to
    his son, ―Omar, as I told you that we found out you didn‘t get an entry visa to Palestine, I
    also found out that Ziyad‘s name is on the wanted list in Jordan. If he goes to Jordan, he
    is going to be arrested right away. Please do not tell him I told you this, but try your best
    to convince him not to go there.‖47
            Daniel Boyd has likewise admitted to the FBI that defendant Jude Kenan
    Mohammed repeatedly expressed a desire and intention to join the Pakistani Taliban. In
    fact, Boyd has described Mohammed as already ―            set on a plan of action.‖ 48 In
    discussions with Boyd, Mohammed allegedly ―       asked Boyd specifically about the Pashtun
    Taliban. He asked Boyd if they were fighting for the sake of Allah… It was clear to
    Boyd that Jude was ready to travel for jihad.‖49 According to Boyd, Jude eventually
    announced to him ―   that he intended to go back to Waziristan. Jude told Boyd that he had
    to go back for his family, stating that they lived there for a thousand years, and now they
    were being pushed out by the Pakistani army. Jude told Boyd he had to go help them…
    according to Boyd, it was clear that Jude was dead set on going.‖50 A computer seized
    from defendant Jude Kenan Mohammed contains at least 114 saved maps of Pakistan and
    surrounding territories.51 The maps specifically cover areas in which armed conflicts are
    currently taking place, including Waziristan, the Pakistani Tribal Belt, and disputed
    regions of Azad Kashmir.
            In preparation for the trip overseas, defendant Mohammed requested Daniel Boyd
    to provide him with contacts in Pakistan ―  to help him cross the border.‖52 Based on these
    lengthy conversations, Boyd now acknowledges that he ―            understood that Jude was
    planning to travel to Pakistan to join the fight… Boyd knew this trip would be an attempt

    44
       Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 8.
    45
       Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd. 23034 thru
    23041.pdf. Page 6.
    46
       \Evidence\CD - Yaghi HP Pavilion\CD 2 of 2\Yaghi HP 2 of 2 SBU\My_email_to_Omar_1.jpg.
    47
       \Evidence\CD - Yaghi HP Pavilion\CD 2 of 2\Yaghi HP 2 of 2 SBU\My_email_to_Omar_1.jpg.
    48
       Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 23.
    49
       Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 22.
    50
       Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Pages 12-13.
    51
       \Evidence\Jude Computer Pakistan\Jude Pakistan Disk 1 of 4\ mt[1][57630].jpg - mt[30][57974].jpg
    52
       Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Pages 12-13.


                                                                                                          11
         Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 13 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 14 of 63 Pageid#:
                                   15841



    to join the mujahideen.‖53 Like Ziyad Yaghi, defendant Jude Kenan Mohammed made
    no secret of his immediate intention to travel overseas and join a violent extremist
    movement to his friends and associates. Daniel Boyd has told the FBI that he grew
    concerned after being told by his son Dylan that Jude was ―    talking openly with Ziyad
    Yaghi… about his plans.‖54
            However, though it is true that most of the evidence in the present case concerns
    jihadi missions in foreign countries, it does not appear that the defendants‘ intentions
    were expressly limited in that regard. Even defendant Daniel Boyd—who impressed
    upon an FBI confidential informant his preference to participate in a violent jihad outside
    U.S. borders—has since admitted to the FBI that his intention was that ―    if they cannot
                                                                               55
    make jihad somewhere else, then they could do it in the United States.‖ Prior to his
    arrest, Boyd told an FBI confidential informant about ― fighting positions under his deck
                                                      56
    and pool that he and his sons only know about.‖ He also described to the informant a
    ― recent trip to the Washington D.C. area‖:

            ―Boy  d told the CHS… he visited a military base he lived on when he was a boy. Boyd
            told the CHS that the base has a town inside it. Boyd and his family were let on the base
            by the guard when he told the guard he was going into town. Boyd went and saw where
            the officers and their families lived. Boyd saw women jogging and families playing.
            Boyd told the CHS it would be easy to get all of them. If Boyd would give Sherifi a
            truck of explosives, he would do it. Boyd went on to say that they, Sherifi, Zak, Noah,
            Salahuddin and the CHS could kidnap a general or kill them and get away with it. Boyd
            told the CHS that when he got home he got on the internet to Google Earth and pulled up
            maps and satellite photos of the base. The maps and photos were so good you could put
            some brothers in there who had never seen it before and they could easily find their way
            by the images. Boyd said they could do it if he can‘t leave the country.‖57

    The U.S. Attorney‘s Office has provided me with over a dozen Google Earth map images
    of the Quantico Marine Corps Base that were allegedly viewed by Daniel Boyd. 58
            When later asked by FBI agents to explain his plan to target the Quantico base,
    Boyd at first attempted to dismiss it as ―  crap.‖59 Yet, Boyd eventually admitted to the
    agents that the notion first arose after defendant Hysen Sherifi ―  mentioned that he could
    get on a military base at any time. Boyd took this idea and ran with it. Boyd stated that
    he told the others that he knew of a military base, referring to Quantico. He told them
    he‘s been there and he knows how easy it would be to take it.‖60 Boyd acknowledged
    further conversations with Sherifi ―  where he told Sherifi that if he could not travel then
    53
       Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd.   21510 thru
    21547.pdf. Page 23.
    54
       Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd.   21510 thru
    21547.pdf. Page 24.
    55
       Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd.   21510 thru
    21547.pdf. Page 20.
    56
       \Evidence\CD – Documents\2007.pdf. Page 378.
    57
       \Evidence\CD – Documents\2009.pdf. Page 5923.
    58
       \Evidence\CD - SBU 8342 - SBU 8449\SBU 8342 - 8449.pdf. Pages 59-103.
    59
       Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd.   21510 thru
    21547.pdf. Page 14.
    60
       Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd.   21510 thru
    21547.pdf. Page 14.


                                                                                                           12
         Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 14 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 15 of 63 Pageid#:
                                   15842



    he should make jihad on them right here… Boyd stated that he was referring to
    conducting jihad in the United States.‖61 The reason that Boyd engaged Sherifi in these
    discussions was because he was confident that Sherifi ―    could load a truck full of
    explosives and drive it into a base and kill himself and a bunch of other people.
    According to Boyd, Sherifi thought suicide missions were totally okay in Islam, and he
    believed in that.‖62

         III. THE ACQUISITION OF AUTOMATIC WEAPONS AND SNIPER RIFLES
                (INCLUDING REQUISITE ACCESSORIES SUCH AS SNIPER
                SCOPES), PARAMILITARY TRAINING MANUALS, AND THE
                ESTABLISHMENT OF MAKESHIFT TRAINING CAMPS

             One of the key questions in cases involving homegrown terrorist networks is not
    merely whether defendants possessed an intent to participate in violent extremist activity,
    but moreover, whether they actually had sufficient means to carry out those intentions. In
    fact, the defendants in the present case appear to have had exactly the means they were in
    need of: a disturbing arsenal of assault weapons, sniper rifles, handguns, and more.
    Defendant Daniel Boyd has since explained to FBI agents that ―        the idea about being
    prepared and having guns are part of the jihad mind-set. Boyd stated that he was living
    each day training and preparing for jihad.‖63 In a conversation recorded by authorities
    prior to his arrest, Boyd boasted of how much money he was spending on acquiring guns
    and ammunition. According to Boyd, even his wife began questioning him on what the
    purpose of all this equipment would be:

            ―Iwill go do some small job, you know? It‘s not affecting the house. I will make three,
            four hundred dollar, three four thousand, even. And she say, where that money? I say, I,
            I had to spend it. You know? …then few days later in the mail comes some bullets…
            She said, Danny, how many bullets you need?‖64

    The U.S. Attorney‘s Office has provided me with copies of e-mails recovered from
    computer media seized from defendant Daniel Boyd. The messages concern the purchase
    of a wide variety of firearms accessories and ammunition, including bullets for a .357
    ―Magnum‖65, a 9mm handgun66, and an AK-47 ―     Kalashnikov‖ assault rifle.67
            Yet Daniel Boyd was not the only defendant in the present case engaging in such
    activity. In particular, I have been provided with a wealth of evidence suggesting that
    defendant Anes Subasic was also actively attempting to acquire an arsenal of weapons. I
    have received copies of e-mail messages sent by Subasic between 2007 and 2009 in
    61
       Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd.   21510 thru
    21547.pdf. Page 9.
    62
       Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd.   21510 thru
    21547.pdf. Page 8.
    63
       Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd.   21510 thru
    21547.pdf. Page 14.
    64
       Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd.   23079 thru
    23106.pdf. Page 15.
    65
       \Evidence\cd 1\2 Boyd laptop A 1B126 C\ Message0110[162087].html
    66
       \Evidence\cd 1\2 Boyd laptop A 1B126 C\ Message0061[162038].html
    67
       \Evidence\cd 1\2 Boyd laptop A 1B126 C\ Message0105[162082].html


                                                                                                           13
         Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 15 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 16 of 63 Pageid#:
                                   15843



    which Subasic arranges for estimates and purchases of various equipment, including
    (among other things) a rifle stock68, ―    bolt action savage rifles‖69, 9mm ―   incendiary
    ammo‖70, 20 rounds of 7.62 steel core AP ammunition71, and magazines for an AK-74
    assault rifle.72 Boyd later admitted to FBI agents that Subasic had discussed with him ―  a
    website he used to purchase ammunition. Subasic told Boyd that he purchased all of his
    ammunition on-line, to include armor piercing ammunition.‖73
            Notably, defendant Subasic also purchased a ―  super sniper‖ 30mm rifle scope and
    a― super sniper kill-flash anti-reflection device.‖74 It is not entirely clear what purpose
    these last two items would be used for, aside from killing other human beings.
    According to Daniel Boyd, Subasic ―       claimed to have received sniper training‖ and
    acknowledged owning a ―    Serbian-made sniper rifle‖:75

             ―Subasic expressed knowledge… about firearms and ammunition… Boyd believed
             Subasic to be credible based on Boyd‘s own knowledge of weapons… Subasic knew how
             to handle these weapons, and he appeared to be very familiar with them. Boyd showed
             Subasic assault rifle type guns, and Subasic was comfortable and confident handling
             them.‖76

           Like Anes Subasic, defendant Hysen Sherifi also demonstrated an ease and sense
    of familiarity around automatic weapons. Daniel Boyd told FBI agents that he believed
    ―Sherifi already knew how to operate an AK-47.‖77 When Boyd wrote to Sherifi and
    asked him whether weapons training would be possible in Kosovo, Sherifi explained,
    ―Weapons that are allowed are shotguns, m48 sniper rifle, and what we call it here, a 10
    is a semi-automatic rifle has 5 bullets excluding one in the barrel, total 6… Cost are
    cheap. Any weapons here are easy to find, whatever you like, in Kosovo you can find…
    We have Yugoslavian, Russian, some which are allowed. Specially when open up the
    farm you can carry about 10 legally.‖78 Meanwhile, defendant Hysen Sherifi also
    reportedly told an FBI confidential informant ―
                                                  that the brothers are looking to buy lots of
    weapons (all kinds) and tells the CHS that he can donate money to that cause to support
    them.‖79
           Daniel Boyd has also admitted to the FBI engaging in various discussions with
    defendant Ziyad Yaghi on the importance of ―    always being armed‖ as ―    part of being

    68
       \Evidence\CD – Documents\2007.pdf.       Page 22.
    69
       \Evidence\CD – Documents\2007.pdf.       Page 34.
    70
       \Evidence\CD – Documents\2007.pdf.       Page 168.
    71
       \Evidence\CD – Documents\2007.pdf.       Page 183.
    72
       \Evidence\CD – Documents\2009.pdf.       Page 5297.
    73
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 23060 thru
    23078.pdf. Pages 7-8.
    74
       \Evidence\CD – Documents\2007.pdf.       Pages 41-42.
    75
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 23060 thru
    23078.pdf. Pages 7-8.
    76
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 23060 thru
    23078.pdf. Page 8.
    77
       Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 9.
    78
       \Evidence\CD – Documents\2009.pdf.       Page 31.
    79
       \Evidence\CD – Documents\2009.pdf.       Page 3914.


                                                                                                           14
         Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 16 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 17 of 63 Pageid#:
                                   15844



    prepared for jihad.‖80 Boyd recalled one incident in particular when he met with Yaghi
    inside a vehicle in the parking lot of a bookstore in North Carolina. According to Boyd,
    ―Yaghi lifted up the center console in the vehicle and showed Boyd a rifle. Yaghi
    partially lifted the rifle from the console and said, ‗for training.‘… The training was
    understood to mean weapons training in preparation for jihad.‖81
            Setting aside actual weapons and ammunition themselves, authorities also
    discovered significant instructional materials in the possession of defendants Ziyad Yaghi
    and Anes Subasic that would allow them to properly use and modify automatic weapons,
    sniper rifles, and even a grenade launcher. Computer media seized from Yaghi contained
    dozens of such documents—including at least two copies of a U.S. Army ―          Operator‘s
                                    82
    Manual for M16 and M16A1‖ ; at least two copies of a U.S. Army manual on ―         Fm 3 22
    68 Machine Guns‖83; at least two copies of a U.S. Army manual on the operation of a
    40mm M203 Grenade Launcher84; at least two copies of a manual on how to build an
    ―improvised 7.62-mm SVD Dragunov Sniper Rifle‖85; at least two copies of the U.S.
    Army Ranger Handbook86; at least two copies of a ―      snipers guide‖ to evading ―airborne
    infrared detection devices‖87; a U.S. Army manual on ―      FM 23-10 Sniper Training‖88; a
    U.S. Army ―    Counter Sniper Guide‖89; at least two copies of a U.S. Navy ―    Seal Sniper
                       90
    Training‖ manual ; and, at least two copies of a U.S. Marine Corps ―    Sniper Manual.‖91


    80
       Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 35.
    81
       Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd. 23034 thru
    23041.pdf. Page 5.
    82
       \Evidence\CD - Yaghi HP Pavilion\CD 1 of 2\(Ebook) - Field Manual - US Army - TM 9-1005-249-10 -
    Operator's Manual for M16 and M16A1.pdf; \Evidence\CD - Yaghi HP Additional Files\1 of 4\Survival
    and War Folder\Military Training\(Ebook) - Field Manual - US Army - TM 9-1005-249-10 - Operator's
    Manual for M16 and M16A1.pdf
    83
       \Evidence\CD - Yaghi HP Additional Files\1 of 4\Survival and War Folder\Military Training\ Military
    Us Army Fm 3 22 68 Machine Guns.pdf; \Evidence\CD - Yaghi HP Pavilion\CD 2 of 2\Yaghi HP 2 of 2
    SBU\ Military Us Army Fm 3 22 68 Machine Guns.pdf
    84
       \Evidence\CD - Yaghi HP Additional Files\1 of 4\Survival and War Folder\Military Training\
    Ebook_US_ARMY_FM_23-31_40mm_Grenade_Launcher_M203.zip; \Evidence\CD - Yaghi HP
    Pavilion\CD 1 of 2\ Ebook_US_ARMY_FM_23-31_40mm_Grenade_Launcher_M203.zip
    85
       \Evidence\CD - Yaghi HP Additional Files\1 of 4\Survival and War Folder\Military Training\ Firearms -
    Combat Survival Weapons Improvised 7.62-mm SVD Dragunov Sniper Rifle.. .pdf; \Evidence\CD - Yaghi
    HP Pavilion\CD 1 of 2\ Firearms - Combat Survival Weapons Improvised 7.62-mm SVD Dragunov Sniper
    Rifle.. .pdf
    86
       \Evidence\CD - Yaghi HP Additional Files\1 of 4\Survival and War Folder\Military Training\ Military -
    US Army Ranger Handbook.pdf; \Evidence\CD - Yaghi HP Pavilion\CD 2 of 2\Yaghi HP 2 of 2 SBU\
    Military - US Army Ranger Handbook.pdf
    87
       \Evidence\CD - Yaghi HP Pavilion\CD 1 of 2\(Ebook) - Survival - Learn How To Hide From Airborne
    Infared Detection Devices, Snipers Guide.doc; \Evidence\CD - Yaghi HP Additional Files\1 of 4\Survival
    and War Folder\Military Training\(Ebook) - Survival - Learn How To Hide From Airborne Infared
    Detection Devices, Snipers Guide.doc
    88
       \Evidence\CD - Yaghi HP Additional Files\1 of 4\Survival and War Folder\Military Training\(ebook) -
    US ARMY FM 23-10 Sniper Training.zip
    89
       \Evidence\CD - Yaghi HP Additional Files\1 of 4\Survival and War Folder\Military Training\(Ebook)
    Paladin Press-US Army Counter Sniper Guide.pdf
    90
       \Evidence\CD - Yaghi HP Additional Files\1 of 4\Survival and War Folder\Military Training\ Ebook -
    Us Navy Seal Sniper Training.pdf; \Evidence\CD - Yaghi HP Pavilion\CD 1 of 2\ Ebook - Us Navy Seal
    Sniper Training.pdf


                                                                                                         15
         Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 17 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 18 of 63 Pageid#:
                                   15845



            Likewise, files recovered from a computer seized from defendant Anes Subasic
    also suggest a persistent interest in snipers and sniper rifles. The computer contains at
    least four different manuals on ―    sniper training‖, ―
                                                           sniper weapons of the world‖, and
                                92
    ― sniper weapon systems.‖ One such sniper manual on Subasic‘s computer is alone at
    least nine chapters long.93 The U.S. Attorney‘s Office has also provided me with a copy
    of an e-mail exchange involving defendant Subasic, in which Subasic ordered an
    additional U.S. army ―     sniper training‖ manual in paperback from Amazon.com.94
    Additionally, Subasic‘s computer was found to contain an 18-page article from the
    journal Small Arms Review on the detailed proper operation of an RPG-7 rocket-
    propelled grenade launcher.95
            More disturbing is the evidence of manuals found on the defendants‘ computer
    media on how to build improvised explosive devices, booby-traps, and even chemical
    weapons. In conversations with an FBI confidential informant, defendant Hysen Sherifi
    acknowledged that ―   he tried to learn from the internet how to make bombs, but the sites
    he was using charged money and he could not afford it.‖96 While Sherifi may have
    himself encountered problems in downloading bomb-making manuals, this evidently did
    not apply to defendant Ziyad Yaghi—whose computer media was found to contain a
    library of such instructional documents. Yaghi‘s files included at least two copies of a
    U.S. Army field manual on ―     Mines and Boobytraps‖97; at least two copies of a book on
                                98
    ― Viet Cong Boobytraps‖ ; at least two copies of ―         Ragnar‘s Guide to Homemade
    Grenade Launchers‖99; at least two copies of ―     The Proper Anarchists Cookbook‖100; at
    least two additional copies of ―  The Anarchists Cookbook v. 2000‖101; multiple copies of
    a three-part manual on ―    Improvised Weapons‖102; at least two copies of a manual on

    91
       \Evidence\CD - Yaghi HP Additional Files\1 of 4\Survival and War Folder\Military Training\ US Marine
    Corps Sniper Manual FMFM 1-3B.pdf; \Evidence\CD - Yaghi HP Pavilion\CD 2 of 2\Yaghi HP 2 of 2
    SBU\ US Marine Corps Sniper Manual FMFM 1-3B.pdf
    92
       \Evidence\Subasic Computer\Subasic 1 of 10
    93
       \Evidence\Subasic Computer\Subasic 1 of 10\ ch1[303793].pdf - ch9[303823].pdf
    94
       \Evidence\CD – Documents\2007.pdf. Page 28.
    95
       \Evidence\Subasic Computer\Subasic 1 of 10\ RPGDec06[189905].pdf
    96
       \Evidence\CD – Documents\2009.pdf. Page 3363.
    97
       \Evidence\CD - Yaghi HP Additional Files\1 of 4\Survival and War Folder\Military Training\(Ebook) -
    Field Manual - US Army - FM 12-43 - Mines And Boobytraps.pdf; \Evidence\CD - Yaghi HP Pavilion\CD
    1 of 2\(Ebook) - Field Manual - US Army - FM 12-43 - Mines And Boobytraps.pdf
    98
       \Evidence\CD - Yaghi HP Additional Files\1 of 4\Survival and War Folder\Military Training\[Combat
    Survival Weapons Improvised] Kurt Saxon - Viet Cong Boobytraps.pdf; \Evidence\CD - Yaghi HP
    Pavilion\CD 1 of 2\[Combat Survival Weapons Improvised] Kurt Saxon - Viet Cong Boobytraps.pdf
    99
       \Evidence\CD - Yaghi HP Additional Files\1 of 4\Survival and War Folder\Military Training\[Combat
    Survival Weapons Improvised] Benson, Ragnar -- Homemade Grenade Launchers (Part 1).pdf;
    \Evidence\CD - Yaghi HP Pavilion\CD 1 of 2\[Combat Survival Weapons Improvised] Benson, Ragnar --
    Homemade Grenade Launchers (Part 1).pdf
    100
        \Evidence\CD - Yaghi HP Additional Files\1 of 4\Survival and War Folder\Military Training\ The
    proper anarchists cookbook.pdf; \Evidence\CD - Yaghi HP Pavilion\CD 2 of 2\Yaghi HP 2 of 2 SBU\ The
    proper anarchists cookbook.pdf
    101
        \Evidence\CD - Yaghi HP Pavilion\CD 1 of 2\ Anarchists Cookbook ebook v2000.pdf; \Evidence\CD -
    Yaghi HP Additional Files\1 of 4\Survival and War Folder\Military Training\ Anarchists Cookbook ebook
    v2000.pdf
    102
        \Evidence\CD - Yaghi HP Additional Files\1 of 4\Survival and War Folder\Military Training\ Armas
    Improvisadas Parte III.pdf; \Evidence\CD - Yaghi HP Pavilion\CD 1 of 2\ Armas Improvisadas Parte
    III.pdf; \Evidence\CD - Yaghi HP Additional Files\1 of 4\Survival and War Folder\Military Training\


                                                                                                        16
         Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 18 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 19 of 63 Pageid#:
                                   15846



    ―how to make poisons, toxins, and chemical weapons‖103; at least two copies of a U.S.
    Army manual on ―   explosives and demolitions‖104; at least two copies of a manual titled
    ―The Assassin‘s Handbook‖105; and an instructional book titled ―Hit Man.‖106
            One of the more noteworthy files found on computer media seized from defendant
    Ziyad Yaghi is an Adobe PDF document labeled ―      Al Qaeda Terrorist Manual.‖ 107 This
    particular document consists of selected excerpts taken from a popular Al-Qaida training
    manual seized by British police in Manchester during a search of a known Al-Qaida
    member‘s residence—which was later translated into English and introduced as evidence
    in 2001 during the trial of United States v. Usama Bin Laden et al. in the Southern
    District of New York.108 The manual opens with an open call to those interested in
    joining Al-Qaida:

            ―T o those champions who avowed the truth day and night... And wrote with their blood
            and sufferings these phrases... The confrontation that we are calling for with the apostate
            regimes does not know Socratic debates, Platonic ideals, nor Aristotelian diplomacy. But
            it knows the dialogue of bullets, the ideals of assassination, bombing, and destruction,
            and the diplomacy of the cannon and machine-gun… Islamic governments have never
            and will never be established through peaceful solutions and cooperative councils. They
            are established as they [always] have been by pen and gun, by word and bullet, by tongue
            and teeth.‖109

    Throughout the manual, there are detailed blueprints for ―      missions required of the
    military organization‖ including ―  gathering information about the enemy, the land, the
    installations, and the neighbors‖; ― kidnapping enemy personnel‖; ―   assassinating enemy
    personnel as well as foreign tourists‖; ―blasting and destroying the places of amusement,
    immorality, and sin‖; ―    blasting and destroying the embassies and attacking vital
    economic centers‖; and, ―   blasting and destroying bridges leading into and out of the



    Armas Improvisadas Parte I e II.pdf; \Evidence\CD - Yaghi HP Pavilion\CD 1 of 2\ Armas Improvisadas
    Parte I e II.pdf
    103
        \Evidence\CD - Yaghi HP Additional Files\1 of 4\Survival and War Folder\Military Training\ Ebook -
    How To Make Poisons, Toxins, Chemical Weapons.zip; \Evidence\CD - Yaghi HP Pavilion\CD 1 of 2\
    Ebook - How To Make Poisons, Toxins, Chemical Weapons.zip
    104
        \Evidence\CD - Yaghi HP Additional Files\1 of 4\Survival and War Folder\Military Training\ us army
    explosives and demolitions manual.pdf; \Evidence\CD - Yaghi HP Pavilion\CD 2 of 2\Yaghi HP 2 of 2
    SBU\ us army explosives and demolitions manual.pdf
    105
        \Evidence\CD - Yaghi HP Additional Files\1 of 4\Survival and War Folder\Military Training\(ebook) -
    Military - Assassin's Handbook.pdf; \Evidence\CD - Yaghi HP Pavilion\CD 1 of 2\(ebook) - Military -
    Assassin's Handbook.pdf
    106
        \Evidence\CD - Yaghi HP Pavilion\CD 1 of 2\ ebook - Hit Man - Written by Rex Feral[128244].doc
    107
        \Evidence\CD - Yaghi HP Pavilion\CD 1 of 2\ Al Qaeda Terrorist Manual[128234].pdf; \Evidence\CD -
    Yaghi HP Additional Files\1 of 4\Survival and War Folder\Military Training\ Al Qaeda Terrorist
    Manual.pdf
    108
        International Islamic Front Against Jews and Crusaders. ―Declaration of Jihad Against the Country‘s
    Tyrants – Military Series.‖ United States v. Usama bin Laden, et al. S(7) 98 Cr. 1023 (LBS). United
    States District Court, Southern District of New York. Government Exhibit 1677-T.
    109
        International Islamic Front Against Jews and Crusaders. ―Declaration of Jihad Against the Country‘s
    Tyrants – Military Series.‖ United States v. Usama bin Laden, et al. S(7) 98 Cr. 1023 (LBS). United
    States District Court, Southern District of New York. Government Exhibit 1677-T.


                                                                                                        17
       Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 19 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 20 of 63 Pageid#:
                                   15847



    cities.‖110 The manual even features instructions on how to purchase and transport
    weapons and on the use of particular poisons.111
             In order to be prepped for interrogation by law enforcement, the Al-Qaida manual
    offers a list of possible sample questions that a captured operative should be able to
    provide deceptive responses to, including: ―    Why are you going to Pakistan?‖; ―    How did
    you get the travel money?‖; ―     Who got you the visa to Pakistan?‖; ―      Are you a Jihad
    fighter?‖; ―  Whom did you visit in your group, and for how long?‖; ―     Who assigned you to
    go to Afghanistan?‖; ―   Whom will you contact in your country?‖; ―     What are the tasks and
    missions that you intend to execute in your country?‖; and ―     Who else trained with you in
    Afghanistan?‖112
             In the present case, there is also a substantial amount of evidence indicating that
    the defendants were engaged in paramilitary training—including setting up their own
    makeshift temporary training camps in the mountains of North Carolina. To help
    formulate the curriculum for these training sessions, defendant Daniel Boyd drew on his
    past ― first hand‖ experiences practicing ―   guerilla warfare tactics‖ at ―
                                                                               Al Qa‘ida training
    camps‖ during the early 1990s, including the notorious former Jawhar and Sada camps
    along the Afghan-Pakistani border.113 In early 2008, Boyd began planning a ―          camping
    trip‖ with other defendants in the present case. Boyd allegedly approached a confidential
    FBI informant and notified him ―      that in the spring they would go to the mountains to
            114
    train.‖      In subsequent interviews with the FBI, Boyd has admitted that ―    it would have
    been his modus operandi to have expressed to the individuals that went along on the
    camping trip that the purpose of the trip was to prepare for jihad.‖115 Conversations
    between Boyd and defendant Anes Subasic suggest that, indeed, other defendants in the
    present case were fully aware of the purpose of the ―   camping trip.‖ Subasic was recorded
    as he emphasized to Boyd, ―    It‘s good for the young kids like you said, to teach, to teach
    whoever, not just young guys who would like to learn how to cross the borders, how to
    navigate through night.‖116
             Nor were the training camps restricted to North Carolina. After traveling back to
    the Balkans, defendant Hysen Sherifi met with an FBI confidential informant at a mosque
    in Gjilani, Kosovo in January 2009. Sherifi asked the informant if he could ―         stay out
    overnight and go hiking by the border of Kosovo and Serbia approximately 20km from

    110
        International Islamic Front Against Jews and Crusaders. ―Declaration of Jihad Against the Country‘s
    Tyrants – Military Series.‖ United States v. Usama bin Laden, et al. S(7) 98 Cr. 1023 (LBS). United
    States District Court, Southern District of New York. Government Exhibit 1677-T.
    111
        International Islamic Front Against Jews and Crusaders. ―Declaration of Jihad Against the Country‘s
    Tyrants – Military Series.‖ United States v. Usama bin Laden, et al. S(7) 98 Cr. 1023 (LBS). United
    States District Court, Southern District of New York. Government Exhibit 1677-T.
    112
        International Islamic Front Against Jews and Crusaders. ―Declaration of Jihad Against the Country‘s
    Tyrants – Military Series.‖ United States v. Usama bin Laden, et al. S(7) 98 Cr. 1023 (LBS). United
    States District Court, Southern District of New York. Government Exhibit 1677-T.
    113
        \Evidence\cd 1\4 AMD CPU 1B88 C\20 Gb\ Daniel Patrick Boyd[15743].doc. See also: Federal Bureau
    of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd. 21510 thru 21547.pdf. Pages 2-
    3.
    114
        \Evidence\CD – Documents\2007.pdf. Page 378.
    115
        Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd. 23044 thru
    23059.pdf. Page 17.
    116
        Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd. 23044 thru
    23059.pdf. Page 12.


                                                                                                        18
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 20 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 21 of 63 Pageid#:
                                   15848



    Gjilani.‖117 According to a report from the informant, Sherifi and his associates
    thereupon explained that ―  they‘re going to hunt and do some training because you have to
    train for jihad.‖118
            When explicit private jihadi training camps were unavailable, several of the
    defendants instead turned to ordinary shooting ranges and even courses taught by local
    self-defense schools to boost their paramilitary skills and capabilities. Daniel Boyd has
    since admitted to the FBI that his visits to firing ranges in Cawell Country, North
    Carolina were an attempt to ―    conduct weapons training for the purpose of jihad. Boyd
    stated that they did go with the purpose to train for jihad.‖119 Separately, the U.S.
    Attorney‘s Office has provided me with copies of numerous e-mail exchanges between
    defendant Anes Subasic and two private self-defense academies. In a message to
    ―info@sniperschool.org‖, Subasic wrote, ―    Hallo, I hawe traid to coal caple of times… for
    more info, no lacky, whot is best time to coll? When will by next class for sniper,
    counter-sniper, advanced sniper, sniper instructor. CAn civilians attendd warfighter
    course if not way ? whot are the requaerments for out of state personnel can I rent
    rifle?‖120 A second message from defendant Subasic to ―     cri@critraining.com‖ explained,
    ―hallo, I will like to participate in course, surviving exicution, be[h]eding, assassination
    attemps & escaping from captivity… Can civilians participate in cours?‖121

          IV. THE ADOPTION                OF       A    HARDLINE         SECTARIAN          RELIGIOUS
                PERSPECTIVE

            Whether in discussions with family and friends, or even by their own admission,
    it seems relatively clear that the defendants in the present case have adopted a hardline
    sectarian ideology which has put them at odds with other members of their own local
    community—and, tellingly, even among others who consider themselves conservative
    Salafi Muslims. In interviews with the FBI, defendant Daniel Boyd has reportedly
    acknowledged that ―   he, Subasic, Hysen Sherifi, and Jasmin Smajic always talked about
    extremist jihad. They rarely talked about anything other than Islam, and the discussions
    always went immediately to jihad.‖122 According to the FBI, Boyd has also admitted that
    himself and defendant Hysen Sherifi ―   had discussions about suicide operations… Sherifi
    disagreed [with Boyd], saying the scholars offered enough proof for him that suicide
    operations are permissible.‖123 In fact, the defendants‘ belief in and endorsement of
    suicide bombings was no great secret. In March 2007, defendant Ziyad Yaghi discussed
    the issue with an associate on Facebook, arguing that a suicide bomber is not ―commiting
    suicide‖, but rather ― being killed in the path of Allah and making jihad in the Path of


    117
        \Evidence\CD – Documents\2009.pdf.       Page 2022.
    118
        \Evidence\CD – Documents\2009.pdf.       Page 2022.
    119
        Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 14.
    120
        \Evidence\CD – Documents\2007.pdf.       Page 10.
    121
        \Evidence\CD – Documents\2007.pdf.       Page 13.
    122
        Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 23044 thru
    23059.pdf. Page 17.
    123
        Federal Bureau of Investigation (FBI).   FD-302 Summary of Interview with Daniel Boyd. 23044 thru
    23059.pdf. Page 4.


                                                                                                        19
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 21 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 22 of 63 Pageid#:
                                   15849



    Allah, and if he is open to being killed and martyred (therein) then that is good.‖124
    When his friend ―  Tank Ismail‖ sent back a radical fatwah (religious edict) suggesting that
    ―suicide operations (bombings) [are] permissible‖, Yaghi apparently responded,
    ―jazakALLAHukhairun for that‖ (i.e. ―   May Allah bless you for that‖).125
            The fringe jihadi philosophy that is strongly reflected by the evidence gathered in
    the present case is a common characteristic of contemporary violent extremist networks.
    I have personally performed forensic reviews on dozens of hard drives recovered in
    terrorism investigations in the United States, the United Kingdom, Bosnia-Herzegovina,
    Denmark, and beyond. Based on my own experience, I can also confirm that many of the
    evidentiary documents and audio recordings recovered from computers and digital media
    in the custody of the defendants in the present case have specifically been seized during
    multiple prior investigations of violent homegrown extremists. For example, the U.S.
    Attorney‘s Office has provided me with materials that I understand to have been
    recovered from an Hewlett Packard Pavilion computer in the custody of defendant Ziyad
    Yaghi. Those materials include an MP3 file ―        erhaby_ana[21712].mp3‖, an Arabic-
    language song titled ―  Erhabyoon Ana‖ (―    I am a terrorist‖).126 This disturbing audio
    recording received a major boost in its fan base after Al-Qaida used it as the soundtrack
    to the ― martyrdom will‖ of London 7/7 suicide bomber Mohamed Sidique Khan.127 It
    first begins with the famous audio clip of Al-Qaida co-founder Shaykh Abdullah Azzam
    proclaiming ― We are terrorists, and terrorism is a duty. Let the West and the East know
    that we are terrorists…‖ The subsequent lyrics in ―     Erhabyoon Ana‖ leave little to the
    imagination:

              ―Iam a terrorist, I look at the Hills of Hittin. I am a terrorist, I terrorize the enemies of
              the religion. I am a terrorist, I look at the Hills of Hittin, I am a terrorist, I terrorize the
              enemies of the religion. By the sword, by the fire, we repel the plot of the evildoers…
              They killed and committed treachery and oppression and explosions. So today, woe,
              woe, woe to the aggressors, woe to the aggressors. I am a terrorist, I look at the Hills of
              Hittin. I am a terrorist, I terrorize the enemies of the religion… One day in hatred, they
              killed an old man at home. And today, in reply, a young man takes his revenge.‖

            Amongst the array of evidence provided to me by the U.S. Attorney‘s Office,
    there are several individuals and organizations that particularly stand out for their well-
    established role in promoting extremist ideologies and inciting homegrown militants to
    carry out acts of violence.

          •   At-Tibyan Publications

            At-Tibyan Publications is an online Islamic extremist support network which by
    2006 was arguably the premier source of English-language terrorist propaganda on the
    Internet. According to the words of the editors at At-Tibyan Publications, ―
                                                                               We found it
    beneficial for the many English-speaking Muslims to… perhaps learn and grasp its

    124
        \Evidence\CD – Documents\2007.pdf. Page 89.
    125
        \Evidence\CD – Documents\2007.pdf. Page 89.
    126
        \Evidence\CD - Yaghi HP Pavilion\CD 1 of 2\
    127
        As-Sahab Media Foundation. ― The Will of the Knight of the London Raid.‖ http://www.as-
    sahaab.com. MPEG Video; 27 minutes in length. November 6, 2005.


                                                                                                           20
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 22 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 23 of 63 Pageid#:
                                   15850



    meanings.‖128 The group maintained a popular English-language Internet discussion
    forum for jihad supporters living in the West at http://www.tibyanpubs.com and
    http://www.at-tawheed.com, which was locked with specialized logins and passwords
    since at least late 2005 in an attempt to evade law enforcement scrutiny.
            In addition to its Internet chat forum, At-Tibyan Publications also produced its
    own original online content—primarily translations of mujahideen recruitment material
    obtained from Al-Qaida commanders in Saudi Arabia, Iraq, and Afghanistan. Rather
    than merely translating news reports or offering background on particular military
    operations, At-Tibyan focused on distributing ideological material designed to convince
    likeminded individuals to sacrifice their lives in the cause of jihad. In fact, most of the
    material produced by At-Tibyan offered little in the way of public interest value—it
    would only be of use to someone with a genuine, deep-rooted interest in participating in
    violent jihad.
            After having previously reviewed several of the hard drives seized from those
    suspected of having founded and managed At-Tibyan Publications, I can state with
    confidence that the vast collection of At-Tibyan materials recovered from the defendants
    in the present case rivals even the sizeable archives kept by its original creators. Almost
    every single compact disc provided to me by the U.S. Attorney‘s Office contains at least
    a few documents published by At-Tibyan. In an interview with the FBI, defendant
    Daniel Boyd stated that he had told defendant Anes Subasic ―    about books he downloaded
    from the Al Tibyan Publications website and had stored on his computer… Boyd put
    approximately two hundred books on the jump drive for Subasic. All the books
    supported the idea of extreme jihad.‖129 E-mails that Boyd apparently sent to himself as
    web bookmark reminders confirm that he was visiting http://tibyan.wordpress.com, the
    official distribution point for official At-Tibyan publications.130 However, Boyd wasn‘t
    the only defendant visiting At-Tibyan websites. The Hewlett Packard computer taken
    from the custody of defendant Ziyad Yaghi contained a file labeled ―     Islamic Websites‖
    with a link to ―     http://tibyaan.atspace.com/tibyaan/index-2.html‖, a mirror download
    location for At-Tibyan Publications releases.131
            The author or inspiration for much of the material produced by At-Tibyan
    Publications was the original founder of Al-Qaida‘s operational network in Saudi Arabia,
    and the mastermind behind the May 2003 suicide bombings in Riyadh: Shaykh Yusuf al-
    Ayyiri (a.k.a. ― Al-Battar‖). Al-Ayyiri was a Saudi national who left his home at age 18
    to join the jihad in Afghanistan, eventually rising to become the commander of a
    mujahideen training camp.132 Before long, senior figures in Al-Qaida began to respect al-
    Ayyiri as a ― seasoned military man… a genius and theorizer who served jihad… He is an
    inspired genius and a miracle of the age. Had he been in another nation, they would not



    128
        Al-‗Ulwaan, Shaykh Sulaymaan bin Naasir bin Abdullah. ―Ve     rily The Victory of Allaah Is Near.‖ At-
    Tibyan Publications. Rendered in English by Abu Huthayfah Yusuf al-Canadee. Page 3.
    129
        Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd. 23060 thru
    23078.pdf. Page 19.
    130
        \Evidence\CD – Documents\2008.pdf. Page 914.
    131
        \Evidence\CD - Yaghi HP Additional Files\2 of 4\Saleh Bookmarks
    132
        As-Sahab Media Foundation. ―   Martyrs of the Confrontations.‖
    http://members.lycos.co.uk/allewa/Audio/m1.ram, m2.ram, and m3.ram. Released: December 4, 2003.


                                                                                                            21
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 23 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 24 of 63 Pageid#:
                                   15851



    have made him walk on the ground. They would have carried him on their heads.‖133
    According to another digital magazine later distributed by Al-Qaida in Saudi Arabia,
    when al-Ayyiri learned of the September 11, 2001 suicide hijackings in New York and
    Washington D.C., he ―   was so joyous he nearly floated on air.‖134 Addressing those who
    had criticized Al-Qaida for killing innocent Arab civilians during the 2003 attacks in
    Riyadh, al-Ayyiri scoffed, ― Whoever asks why in [Saudi Arabia] should ask himself—if
    he was honest—why in Chechnya, why in Kabul, why in Jerusalem, why in Bali, and
    why in Mombassa. These countries are ruled by agent Karzai-type rulers and occupied
    by Americans or Jews who are considered infidels and untrustworthy in Allah‘s book.‖
    Moreover, according to al-Ayyiri, ―    this war is based on a strategy to widen the
    battlefield. The entire world has become a battlefield in practice and not in theory.‖135
            Al-Ayyiri‘s strategy for developing a global ―   homegrown‖ terrorist movement
    has had an astonishing impact, and his influence is readily apparent—including in the
    evidence gathered in the present investigation. An instrumental feature of al-Ayyiri‘s
    terrorist strategy was the use of suicide bombers. In order to lay the ideological
    foundation for this strategy, al-Ayyiri wrote one of his arguably most celebrated
    published works: ―    The Islamic Ruling on the Permissibility of Self-Sacrificial
    Operations: Suicide, or Martyrdom?‖ In his treatise, later translated and re-published in
    English by At-Tibyan Publications, Yusuf al-Ayyiri wrote:

             ―M  artyrdom or self-sacrifice operations are those performed by one or more people,
             against enemies far exceeding them in numbers and equipment, with prior knowledge
             that the operations will almost inevitably lead to death. The form this usually takes
             nowadays is to wire up one‘s body, vehicle, or suitcase, with explosives, and then to enter
             amongst a gathering of the enemy, or in their vital facilities, and to detonate in an
             appropriate place there in order to cause the maximum losses in the enemy ranks, taking
             advantage of the element of surprise and penetration… We have found, through the
             course of our experience, that there is no other technique which strikes as much terror
             into their hearts and which shatters their spirit as much… On the material level, these
             operations inflict the heaviest losses on the enemy, and are lowest in cost to us. The cost
             of equipment is negligible in comparison to the assault… The human casualty is a single
             life, who is in fact a martyr and hero who has gone ahead to the Gardens of Eternity… As
             for the enemy, their losses are high.‖136

            On July 14, 2009, defendant Daniel Boyd sent an e-mail to ―        abu salman‖
    (―abusalman100@gmail.com‖) titled ―     that book I told you about.‖ A copy of the At-
    Tibyan translation of Yusuf al-Ayyiri‘s ―   Islamic Ruling on the Permissibility of Self-
    Sacrificial Operations‖ was attached to the e-mail. The message from Boyd explained, ―  I


    133
        As-Sahab Media Foundation. ―  Martyrs of the Confrontations.‖
    http://members.lycos.co.uk/allewa/Audio/m1.ram, m2.ram, and m3.ram. Released: December 4, 2003.
    134
        Al-Qaida in the Arabian Peninsula (AQAP). Sawt al-Jihad (―  Voice of Jihad‖) Magazine #2.
    http://www.cybcity.com/suondmag2/magallh-a.zip. October 2003.
    135
        Al-Neda Center for Islamic Studies and Research. ―The Operation of 11 Rabi al-Awwal: The East
    Riyadh Operation and Our War With the United States and its Agents.‖
    http://www.faroq.org/news/news.php?id. August 2003.
    136
        Al-Ayyiri, Yusuf. ―The Islamic Ruling on the Permissibility of Self-Sacrificial Operations: Suicide, or
    Martyrdom?‖ At-Tibyan Publications.


                                                                                                             22
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 24 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 25 of 63 Pageid#:
                                   15852



    think you can find this book in its original Arabic, inshaAllah.‖137 The U.S. Attorney‘s
    Office has also provided me with a compact disc with a folder labeled ―       9 eMachines
    1B92C‖, which contains a copy of Al-Ayyiri‘s treatise on suicide bombings as published
    by At-Tibyan.138 Separately, at least two copies of the same document were recovered
    from the Hewlett Packard Pavilion computer taken from defendant Ziyad Yaghi.139
            At-Tibyan Publications has also translated and released other books written by the
    notorious Yusuf al-Ayyiri, including ―  The Role of the Women in Fighting the Enemies.‖
    In his book, al-Ayyiri addresses Muslim women and calls for them to model themselves
    after the ― examples of courage and sacrifice in the women of our time.‖ One such
    example al-Ayyiri offers is ―   the leader of the women of her time‖ Hawaa Barayev, a
    young Chechen woman who blew herself up in a suicide truck bombing targeting a
    Russian military base in 2000. According to al-Ayyiri, ―      there came to her knowledge
    about the permissibility of men blowing themselves up in a group of the enemy to kill
    them, so she told herself that she, and no one else, was the one to assist the Mujahidin
    with this type of operation… She rode the truck and entered with it into an enemy post
    and she destroyed all traces of it, and she met her Lord as a martyr.‖140 Al-Ayyiri
    concludes his book with an open appeal: ―   we want you to follow the women of the Salaf
    in their incitement to fight and their preparation for it… fear Allah and do not be an
    obstacle in the men‘s way to Jihad. The least of what is asked from you is that you
    remain silent when the men leave for Jihad… you have no legislated right to impede
    them from Jihad.‖141
            A copy of the At-Tibyan translation of Yusuf al-Ayyiri‘s ―   Role of the Women in
    Fighting the Enemies‖ is present on computer media found at the residence of defendant
    Daniel Boyd.142 Another copy of the same document was also recovered from a
    computer seized from defendant Anes Subasic.143 Likewise, I have been provided with
    copies of recovered e-mails which were sent by defendant Hysen Sherifi in July 2008 to
    various recipients, including other defendants in the present case. On July 23, Sherifi
    sent an e-mail to ― bih7777@yahoo.com‖ with two files he described as ―     good books‖—
    one of which was ―    The Role of The Women in Fighting the Enemies‖ by Yusuf al-
    Ayyiri.144 On the same day, defendant Sherifi also sent a similar message containing a
    copy of the same al-Ayyiri document to ―     taibi02@hotmail.com‖ with an accompanying
    message: ―  for your wife and her sisters!‖145 Sherifi further forward a copy of ―The Role
    of The Women in Fighting to Enemies‖ to defendant Daniel Boyd. Sherifi explained to
    Boyd, ― for your wife and daughter and their sisters, very good masha Allah!‖ 146 Boyd
    replied to the e-mail, writing, ―Jazakallahu khairun. They‘ve been reading this one for a

    137
        \Evidence\CD – Documents\2009.pdf. Page 5354.
    138
        \Evidence\cd 4\9 eMachines 1B92 C\ Islamic Ruling 'amaliyat-astashhad[734584].pdf
    139
        \Evidence\CD - Yaghi HP Pavilion\CD 2 of 2\Yaghi HP 2 of 2 SBU; The-Islamic-Ruling-on-the-
    Permissibility-of-Self-Sacrificial-Operations[5601].pdf and The-Islamic-Ruling-on-the-Permissibility-of-
    Self-Sacrificial-Operations[98522].pdf.
    140
        Al-Ayyiri, Yusuf. ― The Role of the Women in Fighting the Enemies.‖ At-Tibyan Publications.
    141
        Al-Ayyiri, Yusuf. ― The Role of the Women in Fighting the Enemies.‖ At-Tibyan Publications.
    142
        \Evidence\cd 4\9 eMachines 1B92 C\ The Role of the Women in Fighting[166076].pdf
    143
        \Evidence\Subasic Computer\Subasic 1 of 10\ women in jihad-dawr_annisaa[191035].pdf
    144
        \Evidence\CD – Documents\2008.pdf. Pages 1983, 2023.
    145
        \Evidence\CD – Documents\2008.pdf. Page 2058.
    146
        \Evidence\CD – Documents\2008.pdf. Page 2061.


                                                                                                           23
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 25 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 26 of 63 Pageid#:
                                   15853



    long time now; Alhamdulillah!‖147 Upon reading the reply from Boyd, Sherifi
    responded, ―  Alhamdulillah. I just ran across it, I think men should read it too.‖148
            Another book written by Yusuf al-Ayyiri and made available by At-Tibyan
    Publications to English-speaking homegrown extremists is ―         The Path to the Land of
    Battle.‖ In this book, Yousef al-Ayyiri once again encourages Muslims around the world
    to join in Al-Qaida‘s cause, whether directly or indirectly—because, in his words, ―      The
    Virtue of Whosover Falls Down in the Path of Allah, and Dies, Then He is One of
    Them… Then he is one of them: Meaning, he is of the Mujahidin.‖149 Al-Ayyiri goes on
    to implore his readers to ― try hard, and walk to the path of the Jihad. Those who reached
    (the land of) the Jihad—they were not ‗supernatural‘ people; rather, they were humans,
    Muslims. They merely tried sincerely to reach the lands, and Allah facilitated it for
    them—after they wore out their eyes and ears in search for this Path… And how many
    paths there are to Jihad! …it is absolutely impossible for a sincere slave of Allah to miss
    all these pathways to the Jihad… If only one million (1,000,000) Muslims attempted to
    arrive at the lands of the Jihad, then 100,000 of them would have definitely reached—and
    they would have been sufficient for the Mujahidin to continue in the lands of the
    Jihad.‖150 According to records provided to me by the U.S. Attorney‘s Office, in January
    2009, defendant Daniel Boyd sent an e-mail to himself with Yusuf al-Ayyiri‘s ―         Path to
    the Land of Battle‖ as an attachment.151 Another copy of the same document was also
    recovered on computer media seized from the Boyd residence.152
            Aside from materials by the late Yusuf al-Ayyiri, At-Tibyan Publications released
    a torrent of other books and videos that were specifically designed to incite extremists to
    either carry out or assist in the performance of acts of violence. One such treatise is a
    notorious 65-page pamphlet titled ―    39 Ways to Serve and Participate in Jihad.‖153 This
    document was originally written in Arabic by Isa al-Awshin (a.k.a. Muhammad bin
    Ahmad as-Salim, the late editor of Al-Qaida in Saudi Arabia‘s official Voice of Jihad
    Magazine) and first appeared on the Internet in 2003. The document represents an
    unusually elaborate guidebook for would-be jihadist recruits as to how they can best
    personally contribute to the struggle of global jihad. For instance, Section 5 of the
    document (titled ― Outfitting a Fighter‖) explains:

             ―Oneof the ways to take part in jihad in the path of God and to serve the mujahidin is to
             equip fighters for jihad… The outfitting of a fighter is a great opportunity for a man if he
             has a valid excuse that prevents him from going out to fight… The outfitting of fighters
             offers an opportunity for women, who cannot ride out in battle in the path of God. They
             can equip fighters with their money, their jewelry, and their property in order to reap the
             great reward… If someone has no money to give, he can outfit a fighter by collecting
             money to equip fighters in the path of God.‖154

    147
        \Evidence\CD – Documents\2008.pdf. Page 2441.
    148
        \Evidence\CD – Documents\2008.pdf. Page 2442.
    149
        Al-Ayyiri, Yusuf. ―The Path to the Land of Battle.‖ At-Tibyan Publications.
    150
        Al-Ayyiri, Yusuf. ―The Path to the Land of Battle.‖ At-Tibyan Publications.
    151
        \Evidence\CD – Documents\2009.pdf. Page 1299.
    152
        \Evidence\cd 4\9 eMachines 1B92 C
    153
        As-Salim, Muhammad bin Ahmad. ―     39 Ways To Serve and Participate in Jihad.‖ At-Tibyan
    Publications.
    154
        As-Salim, Muhammad bin Ahmad. ―     39 Ways To Serve and Participate in Jihad.‖ At-Tibyan
    Publications.


                                                                                                      24
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 26 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 27 of 63 Pageid#:
                                   15854




             This document written by Isa al-Awshin and released in English by At-Tibyan
    Publications has been cited in numerous recent mainstream media reports as a prime
    example of the growth of Al-Qaida terrorist activity on the Internet. Articles published
    within the last year by both Western news agencies and by the Qatar-based Al-Jazeera
    satellite network have specifically described ―   39 Ways to Serve and Participate in Jihad‖
                                            155
    as ―a popular book among terrorists‖ that is responsible for directly ―   encourag[ing] the
    growth of home-grown militant cells across the world, including in such Western
    countries as Canada and Britain.‖156 A copy of At-Tibyan‘s English translation of ―       39
    Ways to Serve and Participate in Jihad‖ was found on computer media seized from the
    residence of defendant Daniel Boyd.157 Two more copies of the same At-Tibyan
    document were also recovered from the HP Pavilion computer seized from defendant
    Ziyad Yaghi158 and from another computer taken from defendant Anes Subasic.159
             At-Tibyan Publications has even released material authored by Al-Qaida‘s top
    leadership—such as ―  The Ruling Regarding Killing One‘s Self To Protect Information‖,
    a fatwah co-written by Al-Qaida Deputy Commander Dr. Ayman al-Zawahiri.160 The
    fatwah endorses committing a typically forbidden act of suicide under virtually any
    prevailing conditions as long as it is for a legitimate military purpose:

             ―T he Four Imams allowed a Muslim to submerge (immerse, plunge) into the ranks of the
             infidels, even he believes [it] will kill him as long as that action is beneficial for the
             Muslims… The prohibition against seeking and praying for death, and killing one‘s self
             is restricted—when it is done for the sake of lifting the Word of Allah, for protecting the
             lives of the Believers, and terrorizing the enemies of Allah… The one who kills himself
             in the martyrdom operations… his motivation in doing so is to sacrifice himself for the
             Din [religion] and preserving his Believing brothers, and to protect their honor through
             his blood… So his soul is confident, happy, joyous, and looking forward to Meeting with
             Allah and the Triumph of the Gardens [of paradise].‖161

    A copy of ― The Ruling Regarding Killing One‘s Self To Protect Information‖ was found
    on computer media seized from the residence of defendant Daniel Boyd.162 Separately, at
    least two copies of the same At-Tibyan Publications document were recovered from the
    Hewlett Packard Pavilion computer taken from defendant Ziyad Yaghi.163
            Beyond this small selection of examples, various other materials published by At-
    Tibyan Publications—on subjects ranging from ―         The Ruling on Jihad and its

    155
        Choate, Trish. ―Terror takedown: Internet contributing to extremist movement.‖ Standard-Times.
    March 5, 2007.
    156
        ―Al-Qaeda takes its fight to the internet.‖ Al-Jazeera (Qatar). October 30, 2006.
    157
        \Evidence\cd 4\9 eMachines 1B92 C\39 Ways to Serve in Jihad[734484].pdf
    158
        \Evidence\CD - Yaghi HP Pavilion\CD 1 of 2\39-Ways-to-Serve-and-Participate-in-Jihad[3732].pdf
    159
        \Evidence\Subasic Computer\Subasic 1 of 10\39_ways[195651].pdf
    160
        Jarbu, Abdelaziz and Dr. Ayman al-Zawahiri. ―    The Ruling Regarding Killing One‘s Self To Protect
    Information.‖ At-Tibyan Publications.
    161
        Jarbu, Abdelaziz and Dr. Ayman al-Zawahiri. ―    The Ruling Regarding Killing One‘s Self To Protect
    Information.‖ At-Tibyan Publications.
    162
        \Evidence\cd 4\9 eMachines 1B92 C\ Suicide to Protect Information[734590].pdf
    163
        \Evidence\CD - Yaghi HP Pavilion\CD 2 of 2\Yaghi HP 2 of 2 SBU\; ProtectInformation[29823].pdf
    and The-Ruling-Regarding-Killing-Ones-Self-to-Protect-Information[98534].pdf.


                                                                                                              25
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 27 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 28 of 63 Pageid#:
                                   15855



    Divisions‖164, ―Meaning of Victory and Loss in Jihad‖165, ― Jihad and the Effects of
                       166
    Intention Upon it‖ , ―  An Exposition Regarding the Disbelief of Those Assisting the
    Americans‖167, ― The Clarification of What Occurred in America‖168, and ― A Call to
    Migrate from the Lands of the Disbelievers to the Lands of the Muslims‖169—were
    recovered from computer media taken from defendants Ziyad Yaghi and Anes Subasic,
    and from the residence of defendant Daniel Boyd.

          •   Shaykh Anwar al-Awlaki

           Shaykh Anwar al-Awlaki is an influential Yemeni-American cleric who was born
    in New Mexico. Al-Awlaki grew to prominence during the late 1990s as a Salafist
    preacher and activist in the U.S. Following the September 11, 2001 terrorist attacks on
    the United States, al-Awlaki initially came under suspicion due to his unusual contacts
    with at least two 9/11 hijackers—Nawaf al-Hazmi and Khalid al-Midhar—while they
    were living in the U.S. The following excerpt was included in the preliminary report of
    the Congressional 9/11 investigation committee. The unnamed Imam in the excerpt has
    since been identified as Anwar al-Awlaki:

              ―Aft er the September 11 attacks, the FBI developed information that [Nawaf] al-Hazmi
              and [Khalid] al-Mihdhar were closely affiliated with an Imam in San Diego who
              reportedly served as their spiritual advisor during their time in San Diego… Several
              persons informed the FBI after September 11 that this imam had closed-door meetings in
              San Diego with al-Mihdhar, al-Hazmi, and another individual, whom [Omar] al-Bayoumi
              had asked to help the hijackers. This imam moved to Falls Church, Virginia in 2001. In
              2001, hijackers al-Hazmi and Hanjour also moved to Falls Church and began to attend
              the mosque with which the imam was associated. One of members of the mosque helped
              them find an apartment in the area and, after approximately a month, this person drove
              Hanjour and al-Hazmi, along with two other hijackers, to Connecticut and then to
              Paterson, New Jersey. From the hotel in Connecticut where they stayed for two nights, a
              total of 75 calls were made to locate apartment, flight schools, and car rental agencies for
              the hijackers… During a search of Ramzi Binalshibh‘s residence in Germany, police
              found the phone number for the imam‘s mosque. The FBI agent responsible for the
              September 11 investigation informed Joint Inquiry staff that ‗there‘s a lot of smoke there‘
              with regard to the imam‘s connection to the hijackers. The FBI originally opened a
              counterterrorism inquiry into the imam‘s activities in June 1999. During the
              counterterrorism inquiry, the FBI discovered that the imam was in contact with a number
              of other persons of investigative interest… In early 2000, the imam was visited by a
              subject of a Los Angeles investigation closely associated with Blind Sheikh al-Rahman…
              The investigation was closed despite the imam‘s contacts with other subjects of


    164
        \Evidence\CD - Yaghi HP Pavilion\CD 2 of 2\Yaghi HP 2 of 2 SBU\
    TheRulingOnJihadAndItsDivisions[29853].pdf
    165
        \Evidence\Subasic Computer\Subasic 1 of 10\ Meanings of Victory and Loss in Jihaad[184768].pdf
    166
        \Evidence\cd 1\2 Boyd laptop A 1B126 C\ Effects Of Intention[248327].pdf
    167
        \Evidence\CD – Documents\2009.pdf. Page 341.
    168
        \Evidence\Subasic Computer\Subasic 1 of 10\ clarification_911[203399].pdf
    169
        \Evidence\cd 4\9 eMachines 1B92 C\ Call to Migrate from Dar al kuffr to Dar al Islam[734556].pdf;
    \Evidence\CD - Yaghi HP Pavilion\CD 1 of 2\ A_Call_to_Migrate[3830].pdf; \Evidence\Subasic
    Computer\Subasic 1 of 10\ call_migrate[201818].pdf (tibyan call to migrate)


                                                                                                            26
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 28 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 29 of 63 Pageid#:
                                   15856



             counterterrorism investigations and reports concerning the imam‘s connection to suspect
             organizations.‖170

            Since his departure from the U.S. in 2003 for Yemen, Anwar al-Awlaki has
    grown increasingly militant in his philosophy. This has included providing English-
    interpretations of documents originally published by Al-Qaida‘s regional wing in Saudi
    Arabia—and even appearing in exclusive media releases on behalf of ―       Al-Qaida in the
                                    171
    Arabian Peninsula‖ (AQAP).          In March 2010, al-Awlaki released an audio recording of
    himself, explaining, ―   I for one was born in the U.S., I lived in the U.S. for 21 years.
    America was my home… However, with the American invasion of Iraq and continued
    U.S. aggression against Muslims I could not reconcile between living in the U.S. and
    being a Muslim. And I eventually came to the conclusion that Jihad against America is
    binding upon myself just as it is binding on every other able Muslim.‖172 Al-Awlaki is
    suspected of having assisted in the recruitment and/or radicalization of several recent
    terrorists of note, including Fort Hood mass shooter Maj. Nidal Malik Hassan and AQAP
    ―U nderwear bomber‖ Umar Abdulmutallab.
            In an interview with the FBI, defendant Daniel Boyd recalled that defendant
    Ziyad Yaghi ―    was always talking about Anwar al-Awlaki173 According to Boyd, Yaghi
    gave him a compact disc ―     containing lectures by Anwar al-Awlaki. Boyd had heard of
    al-Awlaki before, but had never listened to him. Yaghi told Boyd that he had to listen to
    al-Awlaki. Yaghi told Boyd the lectures were about jihad and that Boyd could learn from
    this guy. Yaghi told Boyd that al-Awlaki is pro-jihad and ‗thinks like us.‘‖174 Quite
    clearly, Boyd shared a similar enthusiasm for the philosophy of Anwar al-Awlaki.
    Confronted by the FBI with a recording of himself describing young mujahideen recruits
    as the ― real‖ Islamic clergy of today, Boyd admitted that he was just ― parrot[ing] Anwar
    Awlaki… Boyd said he used this phrase to support that jihad is legitimate.‖175 Boyd was
    familiar with Anwar al-Awlaki‘s online website (www.anwar-alawlaki.com)176 and even
    subscribed to al-Awlaki‘s official e-mail list.177 Likewise, a document labeled ―   Islamic
    Websites‖ which was recovered from the Hewlett Packard computer taken from
    defendant Ziyad Yaghi also contains a link to www.anwar-alawlaki.com.178



    170
        ―Report of the Joint Inquiry into the Terrorist Attacks of September 11, 2001.‖ House Permanent Select
    Committee on Intelligence and the Senate Select Committee on Intelligence. S. REPT. NO. 107- 351
    107TH Congress, 2nd Session. H. REPT. NO. 107-792. December 2002. Page 178.
    171
        See e.g.: Al-Malahem Media Foundation. ―     A Premiere and Exclusive Interview with the Islamic
    Preacher Sheikh Anwar Al-Awlaki.‖ Al-Qaida in the Arabian Peninsula (AQAP).
    http://www.alfaloja.ws/vb/showthread?t=117972. May 22, 2010.
    172
        Al-Awlaki, Anwar. ―   Western Jihad is Here to Stay.‖ http://www.ansar1.info/showthread?t=20412.
    March 19, 2010.
    173
        Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 34.
    174
        Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 34.
    175
        Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd. 23079 thru
    23106.pdf. Page 22.
    176
        \Evidence\CD – Documents\2008.pdf. Page 776.
    177
        \Evidence\CD – Documents\2009.pdf. Page 4147.
    178
        \Evidence\CD - Yaghi HP Additional Files\2 of 4\Saleh Bookmarks


                                                                                                           27
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 29 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 30 of 63 Pageid#:
                                   15857



             In fact, in the evidentiary files provided to me, I have identified a grand total of
    over 1,850 al-Awlaki audio recordings contained in digital media seized from defendants
    Daniel Boyd, Ziyad Yaghi, Jude Kenan Mohammad, and Anes Subasic. A single
    compact disc extract of material taken from a computer in the custody of Jude Kenan
    Mohammad was alone filled with over 700 recordings of Anwar al-Awlaki.179 Likewise,
    a single compact disc of material excerpted from a computer in the custody of Anes
    Subasic contained at least 70 audio sermons by al-Awlaki.180 The Hewlett Packard
    Pavilion computer seized from defendant Ziyad Yaghi included a combined sum of at
    least 146 various audio recordings of al-Awlaki.181
             The Facebook profile of defendant Ziyad Yaghi is demonstrative of the influence
    and rather unique appeal of Shaykh Anwar al-Awlaki.182 On November 24, 2006, Yaghi
    sent a message via Facebook to ―     Omar Hassan‖: ―   yo akhi jazakALLAHukhairun for tell
    me about Anwar Al Awlaki niggas is good mashALLAH I been listening to his lectures
    for mad long.‖183 Two days later, ―     Saleh Hamdan‖ wrote a message to defendant Ziyad
    Yaghi over Facebook confirming, ―       I got those lectures, I just have not listened to them
    yet. btw make dua for Imam Anwar Al-Awlaki, he is currently in the interrogation
    facility in Yemen (a.k.a.-torture chamber). They accused him of being in Al-Qaeda, and
    smuggling weapons to Somalia. May Allah free our brother.‖184 On March 6, 2007,
    once again over Facebook, Ziyad Yaghi sent ―                    Omar Hassan‖ a link to
    ―www.salaattime.com/anwar.html‖, which was, at the time, a complete web-based
    download library of all audio lectures by Anwar al-Awlaki.185 Even Yaghi‘s public
    profile offered long extracts from various al-Awlaki sermons, quoting al-Awlaki‘s advice
    on what to do ―   when war comes, when the rubber hits the road.‖186
             Among English-speaking violent extremists, one of Anwar al-Awlaki‘s lectures
    has been particularly enduring: ―   Constants on the Path of Jihad‖ (―  Thawabit ala Darb al-
    Jihad‖). The sermon is originally based on a popular Arabic-language book written by
    Yusuf al-Ayyiri, the original founder of Al-Qaida‘s branch in Saudi Arabia. [An explicit
    English-translation of al-Ayyiri‘s book itself was separately recovered from the HP
    Pavilion computer seized from defendant Ziyad Yaghi].187 During his presentation of
    ―Constants on the Path of Jihad‖, al-Awlaki invokes the ruthless mantra of Yusuf al-
    Ayyiri and instructs his followers:

             ―Jihad does not end with the disappearance of a person. Jihad must continue regardless
             because it does not depend on any particular leader or individual… Jihad does not depend
             on any particular land. It is global. When the Muslim is in his land, he performs jihad…
             No borders or barriers stop it. The message cannot be conveyed without jihad. If a

    179
        \Evidence\Jude Computer Pakistan\Jude Pakistan Disk 1 of 4
    180
        \Evidence\Subasic Computer\Subasic 1 of 10
    181
        The combined sum of files identified in \Evidence\CD - Yaghi HP Additional Files\1 of 4\Anwar Al-
    Awlaki; \Evidence\CD - Yaghi HP Pavilion\CD 1 of 2\; \Evidence\CD - Yaghi HP Pavilion\CD 2 of
    2\Yaghi HP 2 of 2 SBU; \Evidence\CD - Yaghi HP Pavilion\CD 2 of 2\Yaghi HP 2 of 2 SBU; and,
    \Evidence\CD - Yaghi HP Pavilion\Yaghi Sony SBU C.
    182
        \Evidence\CD – Documents\2007.pdf. Pages 80-81.
    183
        \Evidence\CD – Documents\2007.pdf. Page 100.
    184
        \Evidence\CD – Documents\2007.pdf. Page 85.
    185
        \Evidence\CD – Documents\2007.pdf. Page 92.
    186
        \Evidence\CD – Documents\2007.pdf. Page 81.
    187
        \Evidence\CD - Yaghi HP Pavilion\CD 2 of 2\Yaghi HP 2 of 2 SBU\ ThawaabitENG[29829].doc


                                                                                                            28
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 30 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 31 of 63 Pageid#:
                                   15858



             particular people or nation is classified as… ‗the people of war‘ in the Shariah, that
             classification applies to them all over the earth. Islam cannot be customized to suit the
             conditions where you are, for instance Europe.‖188

    According to Awlaki in ―    Constants‖, a sense of ― victory‖ cannot be limited to mere
    ―military victories‖ alone, and should also include ―sacrifice‖: ―The Mujahid sacrificing
    ‗his self‘ and his wealth is victory. Victory of your idea, your religion. If you die for
    your religion, your death will spread the da`wa… Allah chooses Shuhada (martyrs) from
    amongst the believers. This is a victory.‖189
            Al-Awlaki‘s interpretative lecture on the ― Constants on the Path of Jihad‖ has
    proven extraordinarily popular among extremists living in Western countries, and has
    regularly surfaced in evidence collected by law enforcement in cases of suspected
    homegrown terrorists, from London to Atlanta. Dritan Duka—who was convicted in late
    2008 of conspiring to murder U.S. soldiers at Fort Dix in the District of New Jersey and
    sentenced to life in prison—is one such example. In February 2007, Dritan Duka was
    recorded by the FBI as he repeatedly instructed an associate to download a copy of
    Anwar al-Awlaki‘s audio lecture on the ―  Constants on the Path of Jihad‖:

             ―He gives it to you raw and uncut… this is the truth I don‘t give a damn what everybody
             says this is Islam, this is the truth right here. So he doesn‘t sugar coat, he doesn‘t have
             any boundaries to the truth in this, and it‘s very why- why am I stressing this point,
             because we‘re living in a time people were confused Muslims themselves they‘re
             confused… this lecture is very necessary for people today, if you‘re concerned… One of
             the best lectures I ever heard ever.‖190

    A month later, while speaking to a co-conspirator, Duka echoed, ―       You gotta hear this
    lecture, this brother [UI] him locked up in Yemen, Anwar al Awlaki the Imam in
    Washington DC, they kicked him out of the US and now they locked him up in Yemen.
    He was talking about Jihad the truth, no holds barred, straight how it is!‖191
            In the present case, copies of Anwar al-Awlaki‘s now-infamous lecture on the
    ―Constants on the Path of Jihad‖ were recovered from loose media at the home of
    defendant Daniel Boyd192, the Hewlett Packard computer in the custody of defendant
    Ziyad Yaghi193, another computer owned by defendant Anes Subasic194, and from the
    hard drive of Jasmin Smajic.195 Anes Subasic‘s computer also featured an English-
    language transcript of al-Awlaki‘s sermon on the ― Constants on the Path of Jihad.‖196 On
    188
        Shaykh Anwar Al Awlaki. ―Co      nstants on the Path of Jihad‖ (―
                                                                        Thawaabit Ala‘ Darb Al-Jihad.‖) Audio
    recording transcribed at http://sabiluna.sitesled.com/Constants%20on%20The%20Path%20of%20Jihad.pdf.
    189
        Shaykh Anwar Al Awlaki. ―Co      nstants on the Path of Jihad‖ (―
                                                                        Thawaabit Ala‘ Darb Al-Jihad.‖) Audio
    recording transcribed at http://sabiluna.sitesled.com/Constants%20on%20The%20Path%20of%20Jihad.pdf.
    190
        Transcript of Monitored Conversation. February 21-24, 2007. File #: 315N-PH-100652. Filename:
    02232007-1931-CW2(Done-MAH). United States v. Dritan Duka. District of New Jersey (2008).
    191
        Transcript of Monitored Conversation. March 9, 2007. Filename: 3-9-2007-CW-2-1920-full. United
    States v. Dritan Duka. District of New Jersey (2008).
    192
        \Evidence\cd 3\15 Loose Media\1B99
    193
        \Evidence\CD - Yaghi HP Pavilion\CD 2 of 2\Yaghi HP 2 of 2 SBU
    194
        \Evidence\Subasic Computer\Subasic 2 of 10\; Constants2[256499].mp3 to Constants6[257409].mp3.
    See also: \Evidence\Subasic Computer\Subasic Disc 10 of 10\ Constants1[257289].mp3.
    195
        \Evidence\cd 5-6 (Smajic 1B5)\disc 5 (1 of 2)\; Constants - 1[12757].mp3 to Constants - 6[12772].mp3.
    196
        \Evidence\Subasic Computer\Subasic 1 of 10\Constants of right path to Jihad[179677].pdf


                                                                                                          29
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 31 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 32 of 63 Pageid#:
                                   15859



    November 24, 2006, defendant Ziyad Yaghi sent a message via Facebook with a link to
    ―Constants on the Path of Jihad‖ (hosted by Google Video) to ―      Markus Erickson‖, urging
    him, ― yo make sure you listen to this and your brother too there 6 parts.‖ 197 Less than ten
    minutes later, Yaghi sent another message via Facebook with the same hyperlink to
    ―Omar Hassan‖: ―     yo yo yo yo yo beeeeezy u gotta watch this its ur boy anwar al awlaki
    his good yo mashALLAH straight forward.‖198 It is remarkable how closely Yaghi‘s
    description of al-Awlaki and the significance of his ―     Constants‖ sermon matches that of
    previous criminal conspirators like Dritan Duka in the District of New Jersey.
            Aside from ―   Constants on the Path of Jihad‖, Anwar al-Awlaki has also become a
    celebrated figure amongst violent extremists for a written treatise that he released in early
    2009: ―44 W   ays of Supporting Jihad.‖ The document ―      44 Ways of Supporting Jihad‖ is a
    derivation of a book authored by a senior Saudi Al-Qaida member (previously discussed
    in this report) titled, ―39 Ways to Serve and Participate in Jihad.‖ On January 5, 2009,
    Anwar al-Awlaki posted a new entry to his online weblog titled, ―      44 Ways of Supporting
    Jihad‖ with download links to a matching Microsoft Word (DOC) and Adobe Acrobat
    (PDF) documents. According to an accompanying note from al-Awlaki, ―               this is an
    article I wrote a while back. I am releasing it now because of all what is happening in
    Gaza. We need to fullfill our duties as Muslims to defend our religion and land.‖199 Al-
    Awlaki also acknowledges, ―     this article is based on an Arabic article… titled: ‗39 ways
    of supporting Jihad.‘ I opted not to translate the article in its original form since
    significant changes where needed to make it more relevant to the English reader and to
    current events… When Islam is being attacked in order to uproot it, Jihad becomes
    obligatory on every Muslim. Jihad must be practiced by the child even if the parents
    refuse, by the wife even if the husband objects and by the one indebt even if the lender
    disagrees… The point needs to be stressed: Jihad today is obligatory on every capable
    Muslim. So as a Muslim who wants to please Allah it is your duty to find ways to
    practice it and support it. Following are 43 ways for the brothers and sisters to support
    Jihad fi sabeelillah.‖200
            Al-Awlaki‘s version of the list ranges from such mundane tasks as ―       fundraising
    for the mujahideen‖ and ―     following the news of jihad‖ to ―      Arms Training, ― WWW
    Jihad‖, and even ―   Joining Groups that Work for Jihad.‖ According to al-Awlaki, ―      arms
    training is an essential part of preparation for Jihad… The issue is so critical that if arms
    training is not possible in your country then it is worth the time and money to travel to
    another country to train if you can.‖201 In ―   44 Ways of Supporting Jihad‖, al-Awlaki also
    repeatedly stresses the importance of reading and re-distributing jihadi media,
    particularly over the Internet. He explained, ―   the internet has become a great medium for
    spreading the call of Jihad and following the news of the mujahideen. Some ways in
    which the brothers and sisters could be ‗internet mujahideen‘ is by contributing in one or
    more of the following ways: Establishing discussion forums that offer a free, uncensored
    medium for posting information relating to Jihad; Establishing email lists to share
    information with interested brothers and sisters; Posting or emailing Jihad literature and

    197
        \Evidence\CD – Documents\2007.pdf. Page 100.
    198
        \Evidence\CD – Documents\2007.pdf. Page 100.
    199
        Al-Awlaki, Anwar. ―44 Ways of Supporting Jihad.‖ http://www.anwar-alawlaki.com. January 5, 2009.
    200
        Al-Awlaki, Anwar. ―44 Ways of Supporting Jihad.‖ http://www.anwar-alawlaki.com. January 5, 2009.
    201
        Al-Awlaki, Anwar. ―44 Ways of Supporting Jihad.‖ http://www.anwar-alawlaki.com. January 5, 2009.


                                                                                                     30
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 32 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 33 of 63 Pageid#:
                                   15860



    news; Setting up websites to cover specific areas of Jihad, such as: mujahideen news,
    Muslim POWs, and Jihad literature.‖202
            At least one copy of Anwar al-Awlaki‘s ―          44 Ways of Supporting Jihad‖ was
    recovered from a computer seized from defendant Daniel Boyd.203 Separately, on
    January 15, 2009, defendant Hysen Sherifi sent an e-mail to ―        bih7777@yahoo.com‖ with
    ―44 Ways of Supporting Jihad‖ as an attachment.204 In the e-mail, Sherifi encouraged his
    associate, ― I hope you are working a lot brother a lot – for Allah!‖205 On the same day,
    Sherifi also forwarded a copy of ―                       44 Ways‖ in an e-mail to
                                       206
    ―othmane191@hotmail.com.‖              Similarly, in this message, Sherifi urged, ―  I hope you
    are working a lot – for Allah… Shahid inshaAllah!‖207 According to a report from an
    FBI confidential informant, Sherifi offered to share ―        books relating to Islam and jihad
    and one of them is ‘44 Ways to help the Mujahidin‘ by Anwar Aleki (al Awlaki). Sherifi
    translated that book and put it onto a website.‖208 Sherifi allegedly emphasized to the
    informant that ―   translating is one of the 44 ways to help the mujahidin.‖209
            In his audio sermon ―        Allah is Preparing Us for Victory‖, Anwar al-Awlaki
    preaches to his supporters of the ―     epic battle that will occur between the Muslim nation
    and ar-Room and that will be followed by the global Khilafah… It‘s not like you can win
    over localised small area and they will leave you alone – no, the long arm of American
    injustice will get you wherever you are... that battle will be the battle that will establish
    the Islamic Khilafah on a global scale.‖ Al-Awlaki addresses those listeners who are
    hesitant to adopt the methodology of violent extremists: ―         You really don‘t want to be
    sitting on the sidelines and lose out on all of this ajr [credit for good deeds] in this Golden
    Era; because it is a Golden Era… Although this is a Golden Era of Jihad, this ajr won‘t be
    handed out for free; it would demand a lot. Because it is the greatest status it would
    demand the greatest sacrifice.‖210 Copies of Anwar al-Awlaki‘s sermon ―                 Allah is
    Preparing Us for Victory‖ were recovered from computers and digital media seized from
    the residence of defendant Daniel Boyd211 and likewise from defendant Ziyad Yaghi.212
    Yaghi‘s HP Pavilion computer also contained a PDF transcript of ―         Allah is Preparing Us
                   213
    for Victory.‖
            This is all merely a brief window into the extensive and disturbing archive of
    Anwar al-Awlaki material recovered as evidence in the present case. It should be noted
    that the other al-Awlaki audio sermons found on the computers of defendants Ziyad
    Yaghi and Anes Subasic include such titles as: ―                Jihad in Islam: Its Meaning,



    202
        Al-Awlaki, Anwar. ― 44 Ways of Supporting Jihad.‖ http://www.anwar-alawlaki.com. January 5, 2009.
    203
        \Evidence\cd 1\4 AMD CPU 1B88 C\40 Gb\44 Ways of Supporting Jihad[11402].doc
    204
        \Evidence\CD – Documents\2009.pdf. Page 63.
    205
        \Evidence\CD – Documents\2009.pdf. Page 63.
    206
        \Evidence\CD – Documents\2009.pdf. Page 80.
    207
        \Evidence\CD – Documents\2009.pdf. Page 80.
    208
        \Evidence\CD – Documents\2009.pdf. Page 3131.
    209
        \Evidence\CD – Documents\2009.pdf. Page 3131.
    210
        Al-Awlaki, Anwar. ―Allahis Preparing Us for Victory.‖
    211
        \Evidence\cd 3\15 Loose Media\1B99\ Allah is preparing us for victory - Part 01[207845].mp3_1.mp3
    212
        \Evidence\CD - Yaghi HP Pavilion\Yaghi Sony SBU C\ Allah is preparing us for victory - Part
    02[62958].mp3
    213
        \Evidence\CD - Yaghi HP Pavilion\CD 1 of 2\ Allah is preparing us for victory[83611].pdf


                                                                                                      31
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 33 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 34 of 63 Pageid#:
                                   15861



    Linguistically and Legally‖214, ―
                                    The Command of Jihad and its Mandate Warning to
    Those Who Don‘t Practice Jihad‖215, ―   Advice to the Ones Who Stay Behind [from
    Jihad]‖216, ―
                The Virtues of Encouraging Jihad‖217, ―The Intentions in Jihad‖218, and ―
                                                                                        The
                         219
    Virtues of Martyrs.‖     Whatever actual religious qualifications al-Awlaki may or may
    not have, his appeal to the defendants in this case appears to center squarely on his
    unambiguous endorsement of violent jihad on a global scale.

          •   Shaykh Abu Hamza al-Masri

            Abu Hamza al-Masri is an exiled fundamentalist dissident originally from
    Alexandria, Egypt who is currently being held in prison in the United Kingdom pending
    extradition to face additional criminal charges in the United States. Over the years, Abu
    Hamza has become a legendary figure in the world of jihad and the mujahideen, and is
    widely admired and respected by English-speaking extremists around the world. In mid-
    2002, I personally interviewed Shaykh Abu Hamza at his mosque in London—which has
    served in the past as a refuge for such individuals as would-be suicide hijacker Zacarias
    Moussaoui and failed Al-Qaida shoe-bomber Richard Reid. In February 2006, Abu
    Hamza al-Masri was found guilty in a UK court of six charges of soliciting to murder,
    two charges of using abusive language to incite racial hatred, and an additional Terrorism
    Act charge for his possession of the ―Encyclopedia of Jihad.‖
            Prior to his arrest by British authorities in 2004, Abu Hamza operated an
    organization in the United Kingdom known as the ―      Supporters of Shariah‖ (a.k.a. SOS,
    Ansar al-Shareeah), which admitted on its former website to supporting ―                the
    Mujahideen… in, Afghanistan, Bosnia, Kashmir, etc.,‖ including recruiting and aiding
    ―front line soldiers.‖220 During the mid-1990s, Abu Hamza maintained a close
    relationship with the Algerian Armed Islamic Group (GIA) terrorist network in Europe,
    and helped them by coordinating fundraising efforts and publishing their ―     Al-Ansaar‖
                 221                                                th
    Newsletter.      In the immediate wake of the September 11 suicide hijackings, Abu
    Hamza offered a sermon titled ―      The World Trade Series: The Believers vs. the
    [Infidelity] of America.‖222 To a rapt audience, he thundered, ―   Terrorism is a tool for
    everybody to get his way. And it has also been a tool for Islam… It is a tool, it is a

    214
        \Evidence\CD - Yaghi HP Pavilion\Yaghi Sony SBU C\ CD01-
    JihadinIslamItsmeaningLinguisticallyandLegally[27358].mp3
    215
        \Evidence\CD - Yaghi HP Pavilion\Yaghi Sony SBU C\ CD02-
    TheCommandofJihadanditsMandateWarning[27455].mp3. See also: \Evidence\Subasic Computer\Subasic
    Disc 10 of 10\ CD02 - The Command of Jihad and its Mandate Warning to those who dont practise
    Jihad[248019].mp3.
    216
        \Evidence\CD - Yaghi HP Pavilion\Yaghi Sony SBU C\ CD03-
    AdvisetotheOneswhostaybehind[27521].mp3
    217
        \Evidence\CD - Yaghi HP Pavilion\Yaghi Sony SBU C\ CD04-
    TheVirtuesofencouragingJihad[27472].mp3.
    218
        \Evidence\Subasic Computer\Subasic Disc 10 of 10\ CD08 - The Intentions in Jihad[249522].mp3
    219
        \Evidence\Subasic Computer\Subasic Disc 10 of 10\ CD09 - The Virtues of Martyrs[250239].mp3
    220
        http://www.ummah.net/sos. November 2001.
    221
        Al-Masri, Abu Hamza. Khawaarij & Jihad. Maktabah al-Ansar Publications; Birmingham, UK.
    ©2000. Page 90.
    222
        ―World Trade Series – ‗The Believers vs. the Kufr of America.‘‖ Friday Khutba given by Abu Hamza
    Al-Masri at the Finsbury Park Mosque.


                                                                                                      32
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 34 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 35 of 63 Pageid#:
                                   15862



    weapon. Allah said, to terrorize the enemies of Allah and your enemies, it is a weapon,
    and it is a very effective weapon. And if you leave this weapon, then Allah‘s destruction
    and wrath will be upon you.‖223
            On February 26, 2008, following a four-month criminal trial, five senior
    associates of Abu Hamza al-Masri and his mosque were found guilty in a British court of
    participating in terrorist training inside the borders of the United Kingdom. At the time
    of their arrest, the men were found in possession of video clips recorded with a mobile
    phone showing members of the group engaged in a makeshift terrorist training course in
    the New Forest region in late April and early May 2006. The footage included members
    of the group shown ―     crawling in a line on their stomachs… Upon the instruction of
    Hamid shouting, ‗Off you go‘, appears to show the others how to do a forward roll and
    pick up a stick from the ground before doing a further two forward rolls.‖224 According
    to the London Metropolitan Police Service, these training sessions actually took place on
    a repeated series of occasions throughout the spring and summer of 2006. Recruits ―  were
    instructed… that this was not designed to just be running around in the woods having fun,
    but that training was in preparation for something similar to jihad… [they were] to be
    focused and make it as real as possible… [Hamid] was proud to tell the others that they
    were learning manoeuvres whilst camping.‖225
            Computers seized from defendants Daniel Boyd226 and Anes Subasic227 both
    contained copies of an audio sermon by Abu Hamza al-Masri titled ―        More Massacres
    Until We Change.‖ During the recording, Abu Hamza argues that contemporary
    catastrophes that have befallen the Muslim community are a divine punishment for
    abandoning the methodology of violent jihad. Abu Hamza insisted, ―       We must take the
    proper advice. And we must do the proper action. And we must continue to do that
    proper action. Whatever action which is good for other people is good for any nation.
    The Americans, they don‘t go the mosque if they are defeated, and raise their hands.
    They raise their gun. When you talk about defeat and victory, before you raise your
    hand, you must raise your gun… Who‘s the master? The one who got the weapons. The
    one who got the power… The ingredient for Muslims, the solution for Muslims is to do
    jihad.‖228
            Likewise, a computer seized from defendant Anes Subasic contains at least 14
    books and religious edicts authored by Shaykh Abu Hamza al-Masri and/or published by
    his organization ―   Supporters of Shariah‖ (SOS).229 Most of these documents were
    published by the regional SOS office in the Balkans run by Abu Hamza‘s aide Abu Zarr
    al-Banjaluki. One such pamphlet, titled ―       Potreba Ya Serijatom‖, urges conservative
    Muslims to reject moderate interpretations of Islamic Shariah law, including using the


    223
        ―World Trade Series – ‗The Believers vs. the Kufr of America.‘‖ Friday Khutba given by Abu Hamza
    Al-Masri at the Finsbury Park Mosque.
    224
        London Metropolitan Police Service; Directorate of Public Affairs. ―
                                                                           R v. Hamid and others: Training
    and meetings.‖ Operation Overamp. February 2008.
    225
        London Metropolitan Police Service; Directorate of Public Affairs. ―
                                                                           R v. Hamid and others: Timeline
    2004-Present.‖ Operation Overamp. February 2008.
    226
        \Evidence\cd 2\5 Dell M 1B51 C\ more massacre until we change[147398].mp3
    227
        \Evidence\Subasic Computer\Subasic 3 of 10\ more massacre until we change[323048].mp3
    228
        \Evidence\Subasic Computer\Subasic 3 of 10\ more massacre until we change[323048].mp3
    229
        \Evidence\Subasic Computer\Subasic 4 of 10


                                                                                                         33
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 35 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 36 of 63 Pageid#:
                                   15863



    ―sword‖: ― Put up resistance on all frontlines and stimulate Muslims to fight against it.‖ It
    further explained:

             ―Bef ore the name SOS was chosen in 1994, its members worked under various different
             names and in various parts of the world. This is why the SOS has firsthand experience in
             various difficult situations. The activities of the SOS include the frontline and working
             with the Jihad movements in Kashmir, Bosnia, Afghanistan, and recently Egypt, Yemen,
             Algeria and many other places. This experience made the SOS effective in fighting to
             provide the necessary mental, spiritual and physical needs for the Ummah of Muslims.
             After the end of Jihad in Afghanistan, the manhunt of all the mujahideen who took part in
             it began. Thus, senior members of SOS felt it necessary to create an Internet site so that
             the mujahideen could have their say. They also wanted to have the people coming from
             the frontlines have their say, so the whole world could understand them—this is actually
             why they are in fact the legal and the main fighters for Shariah.‖230

            One of Abu Hamza al-Masri‘s best known written works in the English-language
    is the book Khawaarij & Jihad, which tells the inside narrative behind the founding of the
    GIA in Algeria by mujahideen veterans returning from Afghanistan, and the group‘s
    eventual downfall due to corruption and infighting. The book Khawaarij & Jihad
    includes a detailed history of the GIA‘s local activities on at least three continents, and
    even copies of actual Arabic-language communiqués issued by the GIA in 1995 and
    1996. Abu Hamza al-Masri describes in precise detail how ―t        he GIA formed from a
    collection of militant groups that all at one time had struggled against the military
    government of Algeria.‖231 A copy of Abu Hamza al-Masri‘s book Khawaarij & Jihad
    was recovered in the present case from the computer of defendant Anes Subasic.232
            Another book written by Abu Hamza al-Masri and celebrated amongst jihadi
    extremists is the treatise Allah‘s Governance on Earth. In the opening to Allah‘s
    Governance on Earth, Abu Hamza begins by offering his ―     thank[s]… and respect‖ to Al-
    Qaida co-founder Shaykh Abdullah Azzam, Shaykh Omar Abdel Rahman, Usama Bin
    Laden, and other ―  sheikhs and students of knowledge… struggling to support the Sharia
    and the Mujaahidin.‖233 Abu Hamza‘s purpose in publishing this book was to offer
    guidance on the proper conduct of pious Muslims, including endorsing ―     attacking places
    of voting‖234 and referring to Jews as ―  cursed and the object of the wrath of Allah.‖235
    According to Abu Hamza, ―       Jihaad [is]… compulsory, offensive and defensive, as
    Muslims have been commanded to protect themselves and invite others to Islam.‖236
    Turning to the targets of intended acts of violence, Abu Hamza quotes a fatwah and
    urges, ― the apostates, they must be killed… Even those that do not fight from (amongst)

    230
        \Evidence\Subasic Computer\Subasic 4 of 10\ potreba-za-serijatom-Ebu hamza[201123].zip
    231
        Al-Masri, Abu Hamza. Khawaarij and Jihad. Maktabah al-Ansar; Birmingham, UK. ©2000. Page 84.
    232
        \Evidence\Subasic Computer\Subasic 1 of 10\ Khawarij and Jihaad-Emu Hamza ell MAsri[182641].pdf
    233
        Al-Masri, Shaykh Abu Hamza. Allah‘s Governance on Earth. Supporters of Shariah (SOS)
    Publications. Published: Summer 1999. Page 6.
    234
        Al-Masri, Shaykh Abu Hamza. Allah‘s Governance on Earth. Supporters of Shariah (SOS)
    Publications. Published: Summer 1999. Page 401.
    235
        Al-Masri, Shaykh Abu Hamza. Allah‘s Governance on Earth. Supporters of Shariah (SOS)
    Publications. Published: Summer 1999. Page 67.
    236
        Al-Masri, Shaykh Abu Hamza. Allah‘s Governance on Earth. Supporters of Shariah (SOS)
    Publications. Published: Summer 1999. Page 69.


                                                                                                     34
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 36 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 37 of 63 Pageid#:
                                   15864



    them should be killed like the old man, the blind, the very weak and their women.‖237 As
    for the rest of society:

              ―W  hoever commits fornication, he should be killed, married or not. Whoever does a
              homosexual act should be killed. Whoever deliberately lied, he should be killed. The one
              who does magic should be killed. Whoever spies should be killed. Anyone trying to
              intervene between two opponents, helping one against the other, he should be killed. The
              one who urinates or dives into stagnant water should be killed. Anyone who feeds a
              captive or gives him clothing, drink or food without family permission should be
              killed.‖238

    Copies of Abu Hamza al-Masri‘s book Allah‘s Governance on Earth were recovered
    from computers seized from defendants Ziyad Yaghi239 and Anes Subasic.240

          •   Shaykh Abdullah al-Faisal al-Jamaiki

            Shaykh Abdullah al-Faisal, who comes originally from the West Indies, studied
    Islam and Arabic Language at Ibn Saud University in Riyadh for eight years. He was a
    student in Riyadh under a variety of other Sheikhs, including Abdullah Hakim Quick,
    Abdul Wahabb Tariri, Abdullah Tuwaijree, Sheikh Ibn Jibrn, and Nassir Amr. Since
    graduating in 1991, he has conducted regular prayer and Islamic discussion circles in
    London.241 In February 2003, Abdullah al-Faisal was convicted in a U.K. court on
    charges of ― soliciting to murder,‖ defined as ― encouraging, persuading, endeavoring to
    persuade or proposing to any person to murder any other person.‖ The charges stemmed
    from lectures given by the militant cleric in which he openly called upon his followers to
    kill Americans, Jews, Hindus, and other perceived ―  enemies of Islam.‖242 As a result of
    his conviction, al-Faisal has since been removed from the United Kingdom and has
    returned to his native homeland of Jamaica.
            One of the more notorious recordings attributed to Shaykh Faisal is titled, ―
                                                                                        Jihad:
    Aims and Objectives.‖ The tape features Shaykh Faisal lecturing to his audience that
    ―jihad is here to make people come into the fold of Islam in multitudes… because who
    wants to take sides with weak, who wants to be with the losers? But when you have
    dignity, the power, you the Muslims will rule the country. You will call the shots.
    People will do what you say. The power is in your hands. Then people will rush into
    Islam in multitudes. So you are giving dawa [missionary work] here in the UK, and
    people are coming, but they are coming in slowly but surely. If you should conquer, you
    will see thousands, millions will take shahada in one day. One million will take shahada
    in one day! This is, this is Islamic history. So we shouldn't be doing dawa. We should
    be doing jihad. Ideally, we should be doing jihad, we shouldn't be doing dawa.‖ Faisal

    237
        Al-Masri, Shaykh Abu Hamza. Allah‘s Governance on Earth. Supporters of Shariah (SOS)
    Publications. Published: Summer 1999. Page 116.
    238
        Al-Masri, Shaykh Abu Hamza. Allah‘s Governance on Earth. Supporters of Shariah (SOS)
    Publications. Published: Summer 1999. Page 171.
    239
        \Evidence\CD - Yaghi HP Pavilion\CD 1 of 2\ Allahs Governance on Earth[30962].pdf
    240
        \Evidence\Subasic Computer\Subasic 1 of 10\ Allahs Governance of earth-Abu Hamza[59247].pdf
    241
        Al Quds Audiovision. ―  Who is Sheikh Faisal?‖ http://www.islamicjihad.com/sheikh/index.html.
    242
        ―Muslim cleric guilty of soliciting murder.‖ The Guardian (London). February 24, 2003.


                                                                                                        35
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 37 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 38 of 63 Pageid#:
                                   15865



    then continued to explain that ―   another aim and objective of jihad is to drive terror in the
    hearts of the [infidels]… to terrorize them. Did you know that we were commanded in
    the Qur`an with terrorism? …another aim and objective of jihad is to kill the [infidels]…
    Allah [said], it is not right for a Prophet to have captives until he makes the Earth warm
    with blood… So when we wage jihad, no captives, we don‘t take captives. We don‘t
    have money to feed them. It is a waste of money. And we can‘t be bothered to transport
    them, they are an extra burden. No captives, we just kill them and wash our hands from
    the problem.‖ On the same tape, Faisal suggested that oppressed Muslims join the jihad
    by committing bank robberies, specifically in Switzerland, and ―       so, if you are suffering
    from poverty, wage jihad and you will see the wealth coming in your hands.‖243
            Like Anwar al-Awlaki and Abu Hamza al-Masri, Shaykh Faisal makes frequent
    appearances in the evidence seized by authorities in the present case. A single compact
    disc containing extracted material from defendant Ziyad Yaghi‘s HP computer included
    at least 84 audio recordings of Shaykh Faisal.244 One of those audio recordings is a
    sermon titled ―   Natural Instincts‖, in which Shaykh Faisal urges a live audience that
    faithful Muslims should ―    hate the kafirs [infidels].‖245 Moreover, according to Faisal,
    waging violent jihad is part of a ―  natural instinct‖ of self-defense. Thus, Muslims should
    not hesitate to stand up to oppressors and ―      exterminate the enemy by your hands.‖ A
    copy of Shaykh Faisal‘s sermon on ―       Natural Instincts‖ was also recovered separately
    from a computer owned by defendant Anes Subasic.246
            Computers taken from defendants Daniel Boyd247 and Anes Subasic248 both
    contain copies of another Shaykh Faisal recording titled, ―     Loving and Hating for Allah‖
    (a.k.a. ― Al-Walaa wal-Baraa‖).         During the recording, Shaykh Faisal is heard
    commanding his audience: ―      The only tourism for Umrah is jihad. I you want to be a
    tourist go and join Taliban and kill some and (inaudible) soldiers and come back and
    share the news with us. (Inaudible) or go to Kashmir and kill the Hindus for raping your
    mothers and sisters. Hindus don‘t care about life, so if you want to harm India, you have
    to bomb the buildings and bomb the business places. Bomb the businesses because that
    is where you will harm India… The population is one billion so they can afford to send
    soldiers to die in Kashmir. If you want to harm India, you have to bomb the business
    places, that is how to harm them.‖
            One of the Shaykh Faisal sermons recovered from the computer of defendant
    Anes Subasic is actually a line-by-line translation and interpretation of Al-Qaida leader
    Usama Bin Laden‘s declaration of war against the United States. 249 Speaking to a live
    audience, Faisal instructs his followers, ―  It is compulsory on Muslims all over the world
    to help Afghanistan, and to make hijra to this land, because it is from this land that we
    will dispatch our armies to smash the kuffar all over the world.‖ Upon hearing these

    243
        Faisal, Shaykh Abdullah. ―Jihad: Its Aims and Objectives.‖ Audiocassette obtained from Al-Quds
    Audiovisions. http://www.islamicjihad.com. July 2001.
    244
        \Evidence\CD - Yaghi HP Additional Files\3 of 4\Saleh DVD\Shaikhs\Sheikh Faisal\
    245
        \Evidence\CD - Yaghi HP Additional Files\3 of 4\Saleh DVD\Shaikhs\Sheikh Faisal\
    246
        \Evidence\Subasic Computer\Subasic 3 of 10\ Natural Instincts[304722].mp3
    247
        \Evidence\cd 2\5 Dell M 1B51 C\Shaykh Faisal - Al-Wala Wal-Bara[147400].mp3_1.mp3; See also:
    \Evidence\cd 2\5 Dell M 1B51 C\Shaykh Faisal - Al-Wala Wal-Bara[147401].mp3_2.mp3; See also:
    \Evidence\cd 2\5 Dell M 1B51 C\Shaykh Faisal - Al-Wala Wal-Bara[147402].mp3_3.mp3
    248
        \Evidence\Subasic Computer\Subasic 3 of 10\ Shaykh Faisal - Al-Wala Wal-Bara[304724].mp3
    249
        \Evidence\Subasic Computer\Subasic 2 of 10\declaration of war[304697].mp3


                                                                                                         36
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 38 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 39 of 63 Pageid#:
                                   15866



    words, audience members heard on the recording began to loudly cheer and shout
    ―Allahu Akhbar!‖ (―
                      God is the greatest!‖).

          •   Islamic Thinkers Society

            The Islamic Thinkers Society (ITS) is an associated splinter faction of Shaykh
    Omar Bakri Mohammed‘s radical Al-Muhajiroun movement in the United Kingdom.
    ITS itself is based in the New York metropolitan area (and is known to be particularly
    active in Queens and Manhattan). According to an official report recently released by the
    Intelligence Division of the New York Police Department (NYPD):

              ―T he Islamic Thinkers Society (ITS) is an organization primarily composed of 2nd and
              3rd generation college-age Americans of South Asian and Middle Eastern descent and
              espouses the same extremist worldview as al-Muhajiroun. Their ideology is underpinned
              by a politicized Salafi outlook that describes the United States as a nation of kuffars, or
              unbelievers. They do not respect U.S. ‗manmade laws‘ but rather seek to implement
              sharia and restore the Caliphate. Islamic Thinkers Society claims that the worldwide
              Muslim community is under attack by a hostile West. It alleges that the West‘s strategy
              to undermine Islam combines social, cultural, political, economic, and military aspects.
              In an effort to support its arguments, ITS posts regular statements on its website about the
              wars in Iraq and Afghanistan, the Palestinian-Israeli conflict, Kashmir, and other global
              issues typically important to Muslims worldwide. In this regard, the group‘s call to jihad
              represents a justified resistance in defense of the worldwide Muslim community… The
              group has a Wahhabi orientation and is quick to impart ‗takfir‘ upon [excommunicate]
              other Muslims who they consider apostates.‖250

    The website of the Islamic Thinkers Society (ITS) insists that it advocates ―   intellectual‖
    and ― political‖ struggle: ―Our da‘wah [missionary] activities takes place mainly in the
    streets of Times Square and Jackson Heights, NYC where we give out leaflets and hold
    posters/banners covering all types of issues relating from spiritual, social, economical, to
    political issues.‖251
            Yet, despite this apparent disclaimer, the ITS has repeatedly engaged in activities
    that are explicitly designed (and are quite likely) to incite violence. On April 17, 2006, a
    Palestinian Islamic Jihad (PIJ) suicide bomber killed nine Israelis in an attack on a
    restaurant in Tel Aviv. Three days later, I personally attended and video-recorded a
    protest rally organized by the Islamic Thinkers Society outside the Israeli consulate in
    mid-town Manhattan seeking to openly voice their support for Palestinian suicide
    bombing attacks, and chanting, ―  Zionists, Zionists You will pay! The Wrath of Allah is
    on its way! …The mushroom cloud is on its way! The real Holocaust is on its way!‖
    When the leader of the group noticed that he was being recorded on video camera, he
    deliberately turned towards the camera and defiantly shouted, ―           We know many
    government services are watching us—such as the FBI, CIA, Mossad, Homeland
    Security… We know we are getting on their nerves—and so are you. So we say the hell

    250
        New York Police Department (NYPD). ―    Radicalization in the West: The Homegrown Threat.‖
    Prepared by Mitchell D. Silber and Arvin Bhatt. NYPD Intelligence Division. Page 72.
    251
        http://www.islamicthinkers.com/index/index.php?option=com_content&task=view&id=5&Itemid=57.
    August 19, 2004.


                                                                                                       37
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 39 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 40 of 63 Pageid#:
                                   15867



    with you! May the FBI burn in Hell! CIA burn in Hell! Mossad burn in Hell!
    Homeland Security burn in hell!‖252 Videos of similar protest rallies in the New York
    metropolitan area can be downloaded from IslamicThinkers.com—along with speeches
    by Al-Qaida military commanders and even terrorist propaganda videos.
            Subsequently, in its 2007 report on ―Radicalization in the West: The Homegrown
    Threat‖, the New York Police Department specifically cited the so-called ―           Islamic
    Thinkers Society‖ for serving as—what it termed—an ―         indoctrination accelerant‖ for
    homegrown terrorism due to its dual role as both an ―     incubator‖ and ―  proliferator‖ of
    radicalization: ―
                    Their use of the English language as well as the internet amplifies their
    message and specifically resonates with 2nd and 3rd generation Muslims in the West,
    many of whom speak or read little, if any Arabic. Thus, even in the virtual world, this
    organization successfully recruits, indoctrinates, and trains aspiring extremists.‖253 ITS
    also continues to retain close operational contacts with Ahlus Sunnah Wal Jamaah
    (ASWJ) and other Internet-savvy Al-Muhajiroun factions active in the United Kingdom.
            The Hewlett Packard computer recovered during the present investigation from
    defendant Ziyad Yaghi contained multiple web links to the official Internet website of the
    Islamic Thinkers Society, including to a specific section of the ITS website dealing with
    the ―Apostasy of the Rulers.‖254

          V. THE USE OF CODED LANGUAGE AND ATTEMPTS AT LOGISTICAL
               SUBTERFUGE

            Throughout the evidence in the present case provided to me by the U.S.
    Attorney‘s Office, there are strong indicators of attempts at evading law enforcement and
    logistical subterfuge through the use of word substitutions and coded language. As
    confirmed by the account of Daniel Boyd, the defendants were aware of the risk that their
    communications would be intercepted and took precautions designed to muddle the
    precise meaning of their words. In interviews with the FBI, defendant Daniel Boyd
    recalled a specific e-mail message from defendant Hysen Sherifi ―         in which Sherifi
    indicated that everything was going well, and that Allah had made a way for him. Boyd
    understood this to mean that Sherifi had found a path to jihad. 255 Boyd illustrated
    another example of this technique to FBI agents in an e-mail he sent back to Sherifi:
    ―Boyd told Sherifi that if he finds a way to jihad, he is to let them know about it. It is
    implied that Boyd wanted this information for others to travel… Boyd stated that this was
    standard conversation.‖256 A third example of this type of language substitution can be
    seen in an e-mail provided to me by the U.S. Attorney‘s office sent by defendant Ziyad
    Yaghi in Jordan to Daniel Boyd. In the message, Yaghi explained, ―      right now I am just

    252
        NEFA Foundation. ―Vid    eo of Protest by Islamic Militants Outside the Israeli Embassy in New York:
    April 17, 2006.‖ http://www.nefafoundation.org/index.cfm?pageID=33.
    253
        New York Police Department (NYPD). ―      Radicalization in the West: The Homegrown Threat.‖
    Prepared by Mitchell D. Silber and Arvin Bhatt. NYPD Intelligence Division. Page 72.
    254
        \Evidence\CD - Yaghi HP Additional Files\2 of 4\Saleh Bookmarks. See also: \Evidence\CD - Yaghi
    HP Additional Files\2 of 4\Saleh Bookmarks\Islamic Websites.doc.
    255
        Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 9.
    256
        Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 18.


                                                                                                           38
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 40 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 41 of 63 Pageid#:
                                   15868



    waiting to see how this marriage is going to go that way I can my next move… inshallah
    we shall meet in a far better place than this earth.‖257 Boyd noted to the agents that by
    ―next move‖, Yaghi was coyly referring to his greater intention to join a violent extremist
    movement.
            Daniel Boyd‘s son grew so concerned about potential criminal liability stemming
    from the online conversations taking place between Boyd and defendant Hysen Sherifi
    that he advised his father only communicate with Sherifi ―    via draft e-mail messages…
    Boyd stated that they developed this way of communicating with each other in order to
    communicate privately and undetected by law enforcement.‖258 The use of draft e-mail
    messages for the purpose of covert communication is a well-established method used by
    various criminals and criminal organizations. According to a document posted on the
    website of the Department of Justice, ―    draft e-mail messages can be accessed by any
    organization member using a predetermined password, thus avoiding the necessity of
    actually transmitting an e-mail message that may be intercepted by law enforcement
    personnel.‖259 Specifically, this technique has surfaced in a number of investigations of
    suspected terrorists inside the United States. For instance, an inquiry into Ali al-Marri—
    an associate of 9/11 mastermind Khalid Shaykh Mohammed—―                   revealed coded
    communications saved as draft e-mail messages in accounts belonging to petitioner,
    which were addressed to an internet email account linked to Khalid Shaykh
    Muhammed.‖260
            In addition to using the ―    draft e-mail trick‖, Daniel Boyd also took other
    precautions to protect the security of his illicit communications with defendant Hysen
    Sherifi. According to Boyd, a new ―        clean‖ e-mail account was created solely for
    exchanges with Sherifi, and he only accessed this account ―       from a computer at the
    campus of North Carolina State University… because he thought the computers in the
    Boyd‘s home could be traced by law enforcement.261

          VI. THE DELIBERATIVE COLLECTION AND REDISTRIBUTION OF
                LARGE QUANTITIES OF TERRORIST PROPAGANDA

            In the wake of 9/11 and the emergence of the Internet as a primary means of
    communication and media distribution, international terrorist organizations have
    increasingly turned to the Internet as their principle venue for releasing propaganda
    communiqués and video recordings. The recordings themselves are assembled and
    traded over elite jihadi social networking forums as others might trade in music records
    or baseball cards. Online videos have a particularly viral impact in helping to establish
    the reputation and agenda of a given group; if a picture is worth a thousand words, then a
    video is worth ten thousand. This material is very likely to be useful to a person or
    persons attempting to join a terrorist organization or preparing an act of terrorism, insofar
    that:
    257
        \Evidence\CD – Documents\2006.pdf. Page 12
    258
        Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 9.
    259
        http://www.justice.gov/ndic/pubs27/27502/distrib.htm
    260
        http://www.justice.gov/osg/briefs/2008/0responses/2008-0368.resp.html
    261
        Federal Bureau of Investigation (FBI). FD-302 Summary of Interview with Daniel Boyd. 21510 thru
    21547.pdf. Page 9.


                                                                                                      39
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 41 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 42 of 63 Pageid#:
                                   15869




          •   It communicates the general aims and ideology of Al-Qaida and affiliated groups
              to a wide, global audience.
          •   It further communicates specific instructions and guidance on the use of Al-
              Qaida‘s preferred military tactics such as assassinations, kidnappings, and suicide
              bombings.
          •   It fosters a sense of organization and purpose for isolated extremists living in
              Western countries who are drawn towards joining Al-Qaida.
          •   It encourages even those who have no direct connection to Al-Qaida to join its
              cause and execute military operations on its behalf around the world, including
              the use of suicide bombings.

            Thus, the deliberative collection and re-distribution of large quantities of terrorist
    propaganda can be a likely indicator of potential ―         homegrown‖ terrorist activity.
    Virtually every single terrorism-related criminal case in which I have been hired as an
    expert consultant and/or witness has involved some sort of video-recorded terrorist
    propaganda. Likewise, the videotapes and computer media seized from the defendants in
    the present case also contain a wealth of official video recordings produced by Al-Qaida
    in Afghanistan/Pakistan, Iraq, North Africa, the Arabian Peninsula, and Somalia.

          •   The As-Sahab Media Foundation

            In approximately mid-2000, in recognition of the growing importance of
    audiovisual propaganda, Al-Qaida established its own corporate entity responsible for
    producing ―  official‖ multimedia releases from Usama Bin Laden and other prominent
    terrorist commanders hiding in Afghanistan: the As-Sahab Media Foundation. In recent
    testimony before a U.S. Department of Defense Combatant Status Review Tribunal, Al-
    Qaida organizational planner Khalid Sheikh Mohammed has admitted serving as the
    ―Media Operations Director‖ at the As-Sahab Foundation.262 In order to help with
    editing and translating the videos into English, Khalid Sheikh Mohammed employed
    other technically-skilled individuals, such as American Al-Qaida operative Adam Gadahn
    (a.k.a. Azzam al-Amriki). During an official video recording released in September
    2005, Gadahn explained the role of As-Sahab‘s multimedia in recruiting new Al-Qaida
    members:

              ―All ah is our witness that the numerous audio and videotapes issued by Shaykh Usama
              Bin Laden, Dr. Ayman al-Zawahiri, and other leaders of the jihad have not been released
              merely to dispel rumors of their death—or, as the Americans once ridiculously claimed,
              to send coded messages to their followers. No, these communiqués have been released to
              explain and propound the nature and goals of the worldwide jihad against America and
              the crusaders, and to convey our legitimate demands to friend and foe alike, so that the
              former may join us on this honorable and blessed path…‖263
    262
        U.S. Department of Defense. ―
                                    Verbatim Transcript of Combatant Status Review Tribunal Hearing for
    ISN 10024.‖ http://www.defenselink.mil/news/transcript_ISN10024.pdf. Page 17.
    263
        As-Sahab Media Foundation. ―AMessage to the People of the West from the fighting brother Azzam
    the American on the Fourth Anniversary of the Battles of New York and Washington.‖ http://www.as-
    sahaab.com. MPEG Video; 12 minutes in length. November 6, 2005.


                                                                                                      40
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 42 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 43 of 63 Pageid#:
                                   15870




            ―The State of the Ummah‖ (a.k.a. ―   The Destruction of the U.S.S. Cole‖) was the
    As-Sahab Foundation‘s landmark first video release from mid-2001.             The video—
    subtitled entirely in English by As-Sahab itself—opens by explaining its purpose: to
    reveal the ― illnesses‖ of the Muslim nation and then ―       to describe the cure, whilst
    giving… encouragement to remain firm and be steadfast for the sake of the future
    generation.‖ After bombarding viewers with relentless scenes of conflict and bloodshed
    in various Muslim countries during part one of the film, ―   State of the Ummah‖ presents
    what it advertises as ―The Solution‖ in part two: actual military training courses held at
    Al-Qaida camps in Afghanistan, including Al-Farouq and Tarnak Farms. The video
    covers various aspects of this training in depth—including mujahideen calisthenics,
    hostage-taking, urban warfare tactics, and even detailed instructions on the operation of
    shoulder-fired Surface-to-Air missiles. At least one of the recruits shown participating at
    the camp is future 9/11 suicide hijacker Saeed al-Ghamdi (a.k.a. ―  al-Moataz Billah‖).
            As mujahideen practice mock assassinations of world leaders (including former
    U.S. President Bill Clinton), they are lectured by senior Al-Qaida military commanders in
    the underlying purpose of this training:

             ―M y beloved brothers—Allah has ordained upon us a great obligation… our goal is to
             humiliate the enemies of the Muslim Ummah, and to degrade the tyrant idols and the
             worshippers of the grandsons of apes and pigs… Dear brothers, you are raising the
             banners of brothers who gave their souls for the cause of Allah… My dear brothers, here,
             we are preparing ourselves to avenge them and retaliate for their blood that was spilled to
             please the apes and pigs—America and the Jews. Here, we are preparing to tell the
             world, ‗we are coming.‘‖264

            A computer seized from defendant Anes Subasic contains at least 7 separate video
    clips from the As-Sahab Media Foundation video ― State of the Ummah.‖ Notably, all of
    the clips recovered from Subasic‘s computer focus exclusively on the second part of
    ―State of the Ummah‖ concerning ―  Qaida al-Jihad Training in Afghanistan‖, ―  Qaida al-
    Jihad Training… at Camp Farooq‖, and ― Bin Laden and his camps.‖265
            In December 2001, the As-Sahab Media Foundation produced a new video of
    Usama Bin Laden, which was first aired on the Arabic-language Al-Jazeera satellite
    network on December 27. The same As-Sahab video as broadcast by Al-Jazeera—
    ―Usama Bin Laden: Three Months After the American Invasion‖—was later subtitled
    into English and gradually disseminated via the Internet. During his video-recorded
    message, Bin Laden strongly endorsed and celebrated the September 11, 2001 terrorist
    attacks on the United States:


    264
       As-Sahab Media Foundation. ―   The State of the Ummah.‖ Released: 2001.
    265
       \Evidence\Subasic Computer\Subasic Disc 7 of 10\LiveLeak.com - Qaida al-Jihad Training in
    Afghanistan[327620].flv ; \Evidence\Subasic Computer\Subasic Disc 7 of 10\LiveLeak.com - Qaida al-
    Jihad Training Video at Camp Farooq[327624].flv; \Evidence\Subasic Computer\Subasic Disc 10 of 10\Bin
    laden and his camps part-1[327492].flv ; \Evidence\Subasic Computer\Subasic Disc 10 of 10\ Bin laden
    and his camps part-2[327495].flv ; \Evidence\Subasic Computer\Subasic Disc 10 of 10\Bin laden and his
    camps part-3[327498].flv ; \Evidence\Subasic Computer\Subasic Disc 10 of 10\Bin laden and his camps
    part-4[327501].flv ; \Evidence\Subasic Computer\Subasic Disc 10 of 10\Bin laden and his camps part-
    5[327504].flv


                                                                                                      41
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 43 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 44 of 63 Pageid#:
                                   15871



             ―T he events of September 11 are but a reaction to the continuous injustice and oppression
             being practiced against our sons in Palestine and Iraq and in Somalia and Southern Sudan
             and in other places like Kashmir and Assam… These blessed and successful strikes are
             but in reaction to what happened in our lands… This was the response… Those that
             carried out this action were not nineteen Arab countries… They were but 19 post-
             secondary students, I ask Allah Most Great to accept their sacrifice. They shook the
             throne of America and hit the American economy in the center of its heart and struck the
             greatest military force on earth in the middle of its heart with the grace of Allah
             Almighty… This system can easily be brought to collapse. These blessed strikes have
             inflicted on America by their own admission in the markets of New York and elsewhere a
             loss of upwards of a trillion dollars… This is by simple means. They used the enemy‘s
             planes and studied in the enemy‘s schools. They did not need any training camps, rather
             Allah helped them to be successful so that they taught a hard lesson to these arrogant
             nations who do not know the meaning of freedom unless it applies to the white race…
             These youth waged Jihad against the greatest disbelief (America) by sacrificing their
             lives! We ask Allah to accept them among the martyrs.‖266

    Bin Laden continued on to emphasize ―         the importance to continue the Jihad against
    America economically and militarily. By the grace of Allah, America is in retreat and its
    economy wound is bleeding up to now.‖ ―        But,‖ he added, ― more attacks are required. I
    advise the youth to strive to find more of the American economic hubs so that the enemy
    is attacked in its centers… We should take this opportunity, and the youth should carry
    on Jihad activities against America.‖267
            A computer seized from defendant Anes Subasic contains excerpted, English-
    subtitled footage from the As-Sahab Media Foundation video ―         Usama Bin Laden: Three
                                             268
    Months After the American Invasion.‖           Separately, on July 8, 2008, defendant Daniel
    Boyd         e-mailed        himself         a       copy         of      the       hyperlink
                                                  269
    ―http://www.archive.org/details/LaDeN6.‖           Though the hyperlink has since been
    disabled, at the time the e-mail was sent, this was an Internet Archive video download
    page for a high-resolution English-subtitled version of ―   Usama Bin Laden: Three Months
    After the American Invasion.‖270
            On the third anniversary of 9/11, As-Sahab Media Foundation released an untitled
    video interview with a masked American Al-Qaida member identified only as ―A         zzam al-
    Amriki.‖ This individual has been subsequently identified by both the U.S. government
    and the As-Sahab Media Foundation as California native Adam Yehiye Gadahn.
    Wrapped in a kaffiyeh and clutching an automatic weapon, a bespectacled Gadahn
    assessed his ― fellow countrymen‖ to be ―   guilty, guilty, guilty.‖ Awkwardly jabbing into
    the air with his chubby pale fingers, he insisted, ―  what took place on September 11 was
    but the opening salvo of the war against America and… Allah willing, the magnitude and

    266
        As-Sahab Media Foundation. ―    Usama Bin Laden: Three Months After the American Invasion.‖
    Released: December 2001.
    267
        As-Sahab Media Foundation. ―    Usama Bin Laden: Three Months After the American Invasion.‖
    Released: December 2001.
    268
        \Evidence\Subasic Computer\Subasic Disc 5 of 10\ Usama bin Laden speaks out against killing innocent
    people. - AOL Video[327799].flv
    269
        \Evidence\CD – Documents\2008.pdf. Page 911.
    270
        See e.g.: http://www.jihadica.com/wp-content/uploads/2008/07/refuting-the-conspiracies-surrounding-
    as-sahab-media.pdf.


                                                                                                         42
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 44 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 45 of 63 Pageid#:
                                   15872



    ferocity of what is coming your way will make you forget all about September 11…
    Allah willing, the streets of America will run red with blood… casualties will be too
    many to count, and the next wave of attacks may come at any moment.‖271 Computer
    media recovered from Jasmin Smajic contains all five parts of the As-Sahab Media
    Foundation September 2004 interview with ―  Azzam al-Amriki‖ (a.k.a. Adam Gadahn).272
            In December 2004, the As-Sahab Media Foundation released a 74-minute audio
    recording of Al-Qaida leader Usama Bin Laden offering a ―Statement to the Rulers in the
    Arabian Peninsula.‖ During the recording, Bin Laden explained:

             ―W  hen the ruler becomes an apostate and refuses to step down, he can only be removed
             by force… if some Muslims were killed during Mujahideen operations, this falls under
             what is permitted (cases in which it is impossible to get to and kill the Kafirs and spare
             the Muslims who happened to have been present), or killing by mistake or accident…
             How could they (the Americans) expect to have security if they continuously bring
             destruction and murder to our brothers and sisters in Palestine and Iraq? They are not
             entitled to any level of security any place in the world… O‘ you mujahideen, persevere in
             patience and constancy, and know that Allah will suffice. This is the road of the prophets,
             migration and blood, fighting, and scattering of limbs… You now have the best
             opportunity in Iraq to weaken America militarily, economically, morally, and in
             manpower as well. Do not waste this opportunity lest you regret it if you do.‖273

    During his speech, Bin Laden particularly emphasized the need for terrorist attacks
    targeting the petroleum industry. He urged ―  mujahideen‖ to ―focus your operations on it,
    especially in Iraq and the Gulf. This will choke them.‖274
            Digital media seized from the residence of defendant Daniel Boyd contains a
    saved webpage labeled ―         UBL tape dec-2004‖ with an inherent link to
    ―www.freehomepages.com/kho11/jasira02newt1.wma‖, which is a Windows Media-
    format version of Usama Bin Laden‘s September 2004 audio message ―       to the Rulers in
                              275
    the Arabian Peninsula.‖       The same digital media taken from defendant Boyd also
    contains a four part complete English-transcript of the same 74-minute Usama Bin Laden
    sermon.276 [Additionally, in the same location, investigators recovered a second saved
    webpage labeled ―    UBL to boycott Iraqi elections‖ with another inherent link to
    ―www.jihadunspun.com/binladen.WMA.‖277 This is a second Windows Media-format
    audio recording of Bin Laden also released by As-Sahab Media in December 2004
    intended to undermine the process of democratic elections in Iraq.]
            In February 2005, the As-Sahab Media Foundation released a new recorded
    message from Dr. Ayman al-Zawahiri, titled ―   The Freeing Of Humanity And Homelands

    271
        As-Sahab Media Foundation. ―  Interview with Azzam al-Amriki.‖ Released: September 2004.
    272
        \Evidence\cd 5-6 (Smajic 1B5)\disc 5 (1 of 2)\ Interview with Azzam al-amreeki 1 of 5[433406].flv;
    Interview with Azzam al-amreeki 2 of 5[433408].flv; Interview with Azzam al-amreeki 3 of 5[433409].flv;
    Interview with Azzam al-amreeki 4 of 5[433410].flv
    273
        As-Sahab Media Foundation. ―  Shaykh Usama Bin Laden: A Statement to the Rulers in the Arabian
    Peninsula.‖ Released: December 2004.
    274
        As-Sahab Media Foundation. ―  Shaykh Usama Bin Laden: A Statement to the Rulers in the Arabian
    Peninsula.‖ Released: December 2004.
    275
        \Evidence\cd 7\13 Garage 1B90 C\UBL tape dec-2004.htm
    276
        \Evidence\cd 7\13 Garage 1B90 C\ UBL 12-16-04 part-I.doc - UBL 12-16-04 part-IIII.doc
    277
        \Evidence\cd 7\13 Garage 1B90 C\ UBL to boycott Iraqi elections.htm.


                                                                                                        43
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 45 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 46 of 63 Pageid#:
                                   15873



    Under The Banner Of The Quran.‖ During his speech, al-Zawahiri insisted that only
    through violent jihad would Muslims succeed in overthrowing ―  apostate‖ rulers like
    former Egyptian President Hosni Mubarak. According to al-Zawahiri:

             ―T he ruling of the Quran, and the freedom of homelands and humanity, cannot be
             achieved except with Jihad, and struggle and martyrdom, it will not be achieved except if
             we remove our enemies from our homeland, except if we secure our rights with the
             power of Jihad, our enemies will not leave our land with begging and asking, the rotten
             rulers will not be removed from their thrones of power which they are preparing for their
             children except through the power of Jihad, and how can they be removed by means other
             than the power of Jihad… In this great battle, the role of the youth becomes clear, as they
             are the front of the Mujahideen, who have, with Allah‘s permission, spoiled the plans of
             the crusaders and the Jews in their plots in Afghanistan, Iraq, Palestine and Chechnya. It
             is compulsory on the Muslim youth to spread the battle against the crusaders and Jews on
             the biggest space possible of land, and to threaten their interests in all places, and to not
             let them rest or find stability.‖278

    At least three copies of an English-language transcript of the As-Sahab Media Foundation
    recording of Dr. Ayman al-Zawahiri titled ―    The Freeing Of Humanity And Homelands
    Under The Banner Of The Quran‖ were recovered from various computer media in the
    possession of defendant Daniel Boyd.279
            On September 10, 2006, to mark the fifth anniversary of 9/11, the As-Sahab
    Media Foundation released a new video recording titled ―        Knowledge is for Acting
    Upon.‖280 This video was meant to serve as Al-Qaida‘s official narrative retelling of the
    events and preparations leading up to the September 11, 2001 terrorist attacks on the
    United States—and includes never before seen footage of key 9/11 conspirators such as
    Ramzi Binalshibh and the personal accounts of important Al-Qaida figures, including Dr.
    Ayman al-Zawahiri and Adam Gadahn. As Binalshibh and former Al-Qaida military
    commander Abu Hafs al-Masri are shown meeting with Usama Bin Laden inside
    Afghanistan, an unidentified narrator explains, ― Planning for Sept. 11 did not take place
    behind computer monitors or radar screens, nor inside military command and control
    centers‖—rather, it was accomplished while ―     surrounded with divine protection in an
    atmosphere brimming with brotherliness... and love for sacrificing life.‖281 The video is
    so specific that it even features extended footage of Al-Qaida operatives practicing using
    box cutters and small knives to disable fellow passengers in order to hijack a commercial
    airliner.
            At least two excerpted sections of the As-Sahab Media Foundation video
    ―Knowledge is for Acting Upon‖ were recovered from a computer taken from defendant




    278
        As-Sahab Media Foundation. ―  Dr. Ayman al-Zawahiri, titled ―
                                                                    The Freeing Of Humanity And
    Homelands Under The Banner Of The Quran.‖ Released: February 2005.
    279
        \Evidence\cd 1\4 AMD CPU 1B88 C\20 Gb\Dr Aymen Alzawahiri 3-8-05[15686].doc; \Evidence\cd 1\4
    AMD CPU 1B88 C\40 Gb\ Dr Aymen Alzawahiri 3-8-05[756525].doc; \Evidence\cd 2\10 Fantom 1B117
    C\ Dr Aymen Alzawahiri 3-8-05[3884].doc.
    280
        http://www.alhesbah.org/v/showthread?t=84585. September 10, 2006.
    281
        As-Sahab Media Foundation. ― Knowledge is for Acting Upon.‖ Released: September 10, 2006.


                                                                                                       44
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 46 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 47 of 63 Pageid#:
                                   15874



    Anes Subasic.282 The first section, labeled ― Three Mujahids‖, includes footage of Dr.
    Ayman al-Zawahiri addressing the issue of killing innocent civilians:

             ―There is no difference in the Shari'ah between a soldier and a civilian… the combatant is
             anyone who helps in the fight with his body, wealth or opinion. According to this
             criterion, the peoples of the West are combatants, because they have willingly elected
             their leaders and representatives in the parliaments… they are the ones who pay the taxes
             which fund these policies, and provide the armies which attack us with troops, backing
             and support. We are obliged to defend our faith, children and resources… As they bomb,
             they will be bombed, and as they kill, they will be killed.‖283

            The second segment from the As-Sahab video ―       Knowledge is for Acting Upon‖
    recovered from the computer of defendant Anes Subasic is labeled, ―       Mujahids Showing
    Support to Sheikh Usama bin Laden.‖284 During this segment, Usama Bin Laden and Dr.
    Ayman al-Zawahiri are shown visiting an Al-Qaida training camp in Afghanistan prior to
    9/11 while an As-Sahab narrator discusses ―    the uniting of the groups al-Qaida and al-
    Jihad.‖ As Bin Laden and al-Zawahiri look on, the trainees at the camp begin singing an
    anthem in honor of their visitors: ―Oh young men come to glory. Come and climb the
    high mountains. Come on and shout all you men. Come say to all the people, ‗We don‘t
    care.‘‖285
            On February 15, 2007, the As-Sahab Media Foundation released a new segment
    in its ―Holocaust in the Land of Khorasan‖ video series titled ―     Capture of an American
    Post in Arghandab, Zabul Province.‖286 The recording purports to show a joint Al-
    Qaida/Taliban-led assault on a U.S. military base in a remote southern area of
    Afghanistan. The video begins with masked militants carefully laying out their battle
    plan to the camera, using a makeshift model of the base to illustrate their plans: ―     this
    operation is against the Arghandab post… The importance of this post lies in its being
    situation in an important region and on a vital route which links many district centers and
    which the brothers need to use in their comings and goings… Over 150 Mujahideen will
    participate in this operation.‖287 One of the militant commanders explains how the
    operation began with covert tactical research by a Taliban ―     reconnaissance team.‖ The
    detail given about the operation in Arghandab is so specific that an Al-Qaida lieutenant
    even points out a location on the map and suggests, ―  this hill is a good one from which to
    fire RPGs and PKs.‖288 A copy of the As-Sahab Media Foundation video ―          Capture of an


    282
        \Evidence\Subasic Computer\Subasic Disc 5 of 10\ Three Mujahids[327796].flv ; \Evidence\Subasic
    Computer\Subasic Disc 5 of 10\ YouTube - Mujahids Showing Support to Sheikh Usama bin
    Laden[328110].flv
    283
        \Evidence\Subasic Computer\Subasic Disc 5 of 10\ Three Mujahids[327796].flv
    284
        \Evidence\Subasic Computer\Subasic Disc 5 of 10\ YouTube - Mujahids Showing Support to Sheikh
    Usama bin Laden[328110].flv
    285
        \Evidence\Subasic Computer\Subasic Disc 5 of 10\ YouTube - Mujahids Showing Support to Sheikh
    Usama bin Laden[328110].flv
    286
        http://www.alhesbah.org/v/showthread.php?t=110833. February 15, 2007.
    287
        As-Sahab Media Foundation. ― Holocaust in the Land of Khorasan: Capture of an American Post in
    Arghandab, Zabul Province.‖ Released: February 15, 2007.
    288
        As-Sahab Media Foundation. ― Holocaust in the Land of Khorasan: Capture of an American Post in
    Arghandab, Zabul Province.‖ Released: February 15, 2007.


                                                                                                          45
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 47 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 48 of 63 Pageid#:
                                   15875



    American Post in Arghandab, Zabul Province‖ was recovered from computer media
    seized from defendant Daniel Boyd.289
            On March 11, 2007, the As-Sahab Media Foundation released a new audio-
    recorded message from Dr. Ayman al-Zawahiri titled, ―
                                                        Palestine is Our Concern and the
    Concern of Every Muslim.‖290 During the recording, al-Zawahiri sharply criticized the
    Palestinian Hamas Movement for agreeing to participate in Western-style democratic
    elections. According to al-Zawahiri:

             ―T he HAMAS leadership has abandoned the rule of Shariah. It has also ceded most of
             the Palestinian territories. For one-third of the seats of this ridiculous government, they
             abandoned the resistance movement and accepted the government of bargaining; they
             abandoned the movement of martyrdom operations and accepted the government of
             respect for international resolutions… they abandoned the movement of penetrating the
             enemy throngs with explosives and accepted the government of playing with words in the
             halls of palaces… They should continue their jihad for the sake of Allah until every
             Muslim land invaded by the infidels, from Andalusia to Iraq, is liberated.‖291

    A Flash Video-format copy of the As-Sahab Media Foundation video ―     Palestine is Our
    Concern and the Concern of Every Muslim‖ was recovered from the computer of
    defendant Anes Subasic.292
            On May 26, 2007, the As-Sahab Media Foundation released a new video
    recording of Egyptian national Mustafa Abu al-Yazid (a.k.a. ―Shaykh Saeed‖) titled, ―
                                                                                        An
                                                   293
    Interview with Shaykh Mustafa Abu al-Yazid.‖        Al-Yazid was identified as a senior
    Al-Qaida Shura Council member and as ―    the overall head of al-Qaida Organization in
    Afghanistan.‖294 Among other questions, al-Yazid was asked by an unidentified As-
    Sahab interviewer, ―What are the current needs of the Jihad in Afghanistan?‖—to which
    he responded:

             ―Asfor the needs of the Jihad in Afghanistan, the first of them is financial. The
             Mujahideen of the Taliban number in the thousands, but they lack funds. And there are
             hundreds wishing to carry out martyrdom-seeking operations, but they can't find the
             funds to equip themselves. So funding is the mainstay of Jihad. They also need personnel
             from their Arab brothers and their brothers from other countries in all spheres: military,
             scientific, informational and otherwise... And here we would like to point out that those
             who perform Jihad with their wealth should be certain to only send the funds to those
             responsible for finances and no other party, as to do otherwise leads to disunity and
             differences in the ranks of the Mujahideen.‖295


    289
        \Evidence\cd 2\10 Fantom 1B117 C\Holacaust_In_Kurasaan[11505].wmv
    290
        http://www.alhesbah.org/v/showthread.php?t=115026. March 11, 2007.
    291
        As-Sahab Media Foundation. ― Dr. Ayman al-Zawahiri: Palestine is Our Concern and the Concern of
    Every Muslim.‖ Released: March 11, 2007.
    292
        \Evidence\Subasic Computer\Subasic Disc 5 of 10\YouTube - From Dr. Ayman Al-Zawahiri to
    Hamas[327989].flv
    293
        http://www.alhesbah.org/v/showthread.php?t=130663. May 26, 2007.
    294
        As-Sahab Media Foundation. ―AnInterview with Shaykh Mustafa Abu al-Yazid.‖ Released: May 26,
    2007.
    295
        As-Sahab Media Foundation. ―AnInterview with Shaykh Mustafa Abu al-Yazid.‖ Released: May 26,
    2007.


                                                                                                      46
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 48 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 49 of 63 Pageid#:
                                   15876



    A Flash Video-format copy of the As-Sahab Media Foundation video ―          An Interview
    With Shaykh Mustafa Abu al-Yazid‖ was recovered from the computer of defendant
    Anes Subasic.296
           On September 19, 2007, the As-Sahab Media Foundation released a new video
    production titled, ―The Power of Truth.‖297 The release of ―  The Power of Truth‖ was
    intended by Al-Qaida to roughly coincide with the sixth anniversary of the September 11,
    2001 terrorist attacks on the United States. The video includes appearances by Dr.
    Ayman al-Zawahiri, Mustafa Abu al-Yazid, and former Afghan Taliban military
    commander Mullah Mansour Dadullah. While sitting across from Dadullah, Shaykh Abu
    al-Yazid addresses the camera and scoffs at rumors of growing divisions between Al-
    Qaida and the Taliban. According to al-Yazid:

             ―We emphasize our Bay‘ah [pledge of allegiance] and obedience to Amir-ul-Mumineen
             Mulla Muhammad Umar, and we affirm that Qaida al-Jihad in Afghanistan is no more
             than one of the brigades of Amir-ul-Mumineen and the Islamic Emirate, and the soldiers
             of al-Qaida are no more than loyal soldiers of Amir-ul-Mumineen and the Islamic
             Emirate… By the grace of Allah, the strong ties between the brothers who have
             emigrated from all over the world have become stronger. The ties between the brothers in
             al-Qaeda and brothers in the Taliban have increased. The affection between them has
             increased.‖298

    An excerpt of footage from the As-Sahab Media Foundation video ―      The Power of Truth‖
    showing Al-Qaida leader Mustafa Abu al-Yazid discussing the state of relations between
    Al-Qaida and the Taliban was recovered from the computer of defendant Anes
    Subasic.299
            On November 7, 2007, the As-Sahab Media Foundation released a new video
    recording of senior Al-Qaida spokesman Abu Yahya al-Liby titled, ―     The Closing Words
    of a Shariah Course.‖300 The video features Abu Yahya delivering the conclusion to a
    lecture on Shariah law that took place at a mujahideen base somewhere near the Afghan-
    Pakistani border. Abu Yahya insisted in the recording, ―  The act of worship of knowledge
    and the act of worship of Jihad are from the greatest of what Allah (SWT) facilitates for
    his believing slave… There is no conflict between seeking knowledge and Jihad for the
    sake of Allah… So as we, in the fields of Jihad, learn the laws of Jihad, its manners, rules
    and regulations, then we are also responsible to learn the rules of the other acts of
    worship.‖301 An English transcript of the As-Sahab Media Foundation video ―             The
    Closing Words of a Shariah Course‖ was recovered from the laptop computer of
    defendant Daniel Boyd.302 Separately, the U.S. Attorney‘s Office has also provided me
    with a copy of an e-mail message sent from defendant Hysen Sherifi to

    296
        \Evidence\Subasic Computer\Subasic Disc 7 of 10\LiveLeak.com - Al-Qaeda Presents New Leader in
    Afghanistan... Who Threatens to Carry out .flv
    297
        http://www.ekhlaas.ws/forum/showthread?t=83577. September 19, 2007.
    298
        As-Sahab Media Foundation. ―  The Power of Truth.‖ Released: September 19, 2007.
    299
        \Evidence\Subasic Computer\Subasic Disc 5 of 10\YouTube - Shaykh Saeed emphasizing the Bay'ah to
    Mullah Omar[328246].flv
    300
        http://www.ekhlaas.org/forum/showthread?t=96139. November 7, 2007.
    301
        As-Sahab Media Foundation. ―  Shaykh Abu Yahya al-Liby: The Closing Words of a Shariah Course.‖
    Released: November 7, 2007.
    302
        Exhibits\cd 1\1 Boyd laptop 1B126 C\Balancing Between Jihad & Seeking Knowledge[468593].pdf


                                                                                                      47
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 49 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 50 of 63 Pageid#:
                                   15877



    ―aubahday@hotmail.com‖ on May 31, 2009. The message, headed under the subject line
    ―watch             this‖,           contained           a           hyperlink            to
    ―www.archive.org/download/balancing_btw_JS/balancing_abuYahya.wmv‖, a Windows
    Media-format video copy of the As-Sahab Media video ―     The Closing Words of a Shariah
    Course.303
             On November 29, 2007, the As-Sahab Media Foundation released a new
    recording of Usama Bin Laden titled, ―    A Message to the People of Europe.‖ 304 During
    his audio sermon, Bin Laden boasted ―   it was I who was responsible for 9/11‖ and warned
    that Western Europe has made a costly error by allying itself with the United States. Bin
    Laden threatened European leaders, ―      we are resolute and, by the grace of Allah…
    continuing to take revenge on the unjust and expel the occupying invaders… I remind
    you that the American tide is ebbing, by the grace of Allah, and that they shall soon
    depart for their homeland beyond the Atlantic and leave the neighbors to settle their
    accounts with each other. So it is better for you to restrain your politicians who are
    thronging the steps of the White House.‖305 A Flash Video-format copy of the As-Sahab
    Media Foundation Bin Laden recording, ―       A Message to the People of Europe‖ was
    recovered from the computer of defendant Anes Subasic.306
             On December 16, 2007, the As-Sahab Media Foundation released its ―          fourth
    interview‖ with Dr. Ayman al-Zawahiri.307 During his interview, al-Zawahiri sharply
    criticized Sunni insurgents in Iraq for abandoning the cause of radical Islam and instead
    agreeing to participate in Western-style democratic solutions. According to al-Zawahiri,
    ―the methodologies of the jihad movements must be founded on the rule of the Sharia,
    not on the rule of the majority. They must be founded on an emphasis on the brotherhood
    of Islam as the bond between Muslims. Thus everyone who aids the jihad and
    mujahideen, Iraqi or otherwise, is from the mujahideen in Iraq.‖308 He pointedly
    admonished supporters of violent extremism, ―    each of us must do all he can do to carry
    out the individual obligation of confronting this satanic alliance sitting on the chests of
    our Ummah in Egypt and other lands of Islam. We must join the Jihad against the
    Crusader invaders in Iraq, Palestine, Somalia, Chechnya and the other fields of
    competition between the Crusaders and the Jews and the Muslim Ummah, and we must
    back the mujahideen in those fields with our selves, wealth, opinion, expertise,
    encouragement and prayers.‖ Al-Zawahiri drew particular attention to the work carried
    out by various extremists to spread Al-Qaida‘s message on the Internet: ―            Jihadi
    information media are today waging an extremely critical battle against the Crusader-
    Zionist enemy… Allah has favored the mujahideen with victory in this ideological-
    preoperational battle, and it suffices us the huge number of reports about the danger of



    303
        \Evidence\CD – Documents\2009.pdf. Page 4607.
    304
        http://www.alhesbah.net/v/showthread?t=155162. November 29, 2007
    305
        As-Sahab Media Foundation. ―  Shaykh Usama Bin Laden: A Message to the People of Europe.‖
    Released: November 29, 2007.
    306
        \Evidence\Subasic Computer\Subasic Disc 7 of 10\LiveLeak.com - As-Sahab Shaykhul Usama Bin
    Ladin - Message To The People Of Europe[327600].flv
    307
        http://www.alhesbah.net/v/showthread?t=157411. December 16, 2007.
    308
        As-Sahab Media Foundation. ―AnInterview with Shaykh Dr. Ayman al-Zawahiri.‖ Released:
    December 16, 2007.


                                                                                                     48
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 50 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 51 of 63 Pageid#:
                                   15878



    Jihadi media.‖309 An excerpt of footage from the fourth As-Sahab Media interview with
    Dr. Ayman al-Zawahiri emphasizing the ―      individual duty‖ of jihad was recovered from
    the computer of defendant Anes Subasic.310
            On January 6, 2008, the As-Sahab Media Foundation released a new recorded
    message from American Al-Qaida spokesman Adam Gadahn titled, ―            An Invitation for
    Reflection and Repentance.‖311 In order to further dramatize his message, Gadahn
    proceeds to rip up his American passport during the video, commenting, ―      Don‘t get too
    excited. I don‘t need it to travel anyway.‖ Speaking in English, Gadahn also issued a
    open appeal ―  to our mujahidin brothers in the Muslim Palestine, the Arabian Peninsula in
    particular, and the region in general, to be prepared to receive the crusader butcher Bush
    on his visit to Muslim Palestine and the occupied peninsula at the beginning of January.
    They should receive him not with roses and applause, but with bombs and booby-
    traps.‖312 In conclusion, Gadahn urged:

             ―EachMuslim must reform him or herself… and must place his hand in the hands of the
             Muslim mujahideen who are fighting the Americans with their puppets and proxies from
             Islamabad to Baghdad and beyond… He must support them with everything he can… It‘s
             time for you to take the radical, serious, and logical steps which bring results. It‘s time
             for you to do whatever it takes to force these fanatics… to heed the legitimate demands of
             the Muslims as spelled out by Shaykh Usama Bin Laden, Shaykh Ayman al-Zawahiri,
             and others.‖313

    The U.S. Attorney‘s Office has provided me with a copy of an e-mail sent by defendant
    Hysen Sherifi to defendant Daniel Boyd on February 12, 2009 with a document attached
    labeled ― A-zzam.doc.‖314 Upon reviewing the contents of ―        A-zzam.doc‖, I have
    determined it to be an English-language transcript for the As-Sahab Media Foundation
    video ― An Invitation for Reflection and Repentance.‖
            On September 4, 2008, the As-Sahab Media Foundation released a new hour-long
    video production titled, ―The Word is the Word of the Sword.‖315 The video is focused
    on first justifying and then documenting a devastating suicide truck bombing attack
    targeting the Embassy of Denmark in Islamabad, Pakistan in retaliation for the
    publication of controversial political cartoons in Denmark lampooning the Prophet
    Mohammed. A faceless narrator explains, ―     our enemies in this battle form a cohesive
    alliance which includes the Americans, Europeans and Zionists, who divide their roles
    among themselves in their assault on Islam and Muslims.‖ As such, according to Al-
    Qaida spokesman Abu Yahya al-Liby—who is featured in the video—―          It is, by God, a
    winning hour for he who wishes to be one of the chiefs of the martyrs… Let his blood


    309
        As-Sahab Media Foundation. ―AnInterview with Shaykh Dr. Ayman al-Zawahiri.‖ Released:
    December 16, 2007.
    310
        \Evidence\Subasic Computer\Subasic Disc 5 of 10\ YouTube - Jihad is an individual duty[327994].flv
    311
        http://www.alhesbah.net/v/showthread?t=161228. January 6, 2008.
    312
        As-Sahab Media Foundation. ―  An Invitation for Reflection and Repentance.‖ Released: January 6,
    2008.
    313
        As-Sahab Media Foundation. ―  An Invitation for Reflection and Repentance.‖ Released: January 6,
    2008.
    314
        \Evidence\CD – Documents\2009.pdf. Page 3365.
    315
        http://www.alhesbah.net/v/showthread?t=190647. September 4, 2008.


                                                                                                         49
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 51 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 52 of 63 Pageid#:
                                   15879



    and body be a sacrifice which waters the withered tree of Islam in the Arabian
    Peninsula.‖316
            Before showing the actual execution of the bombing attack by the ―         brave and
    heroic‖ Saudi Arabian national Kamaal Salim Atiyyah al-Fudli al-Hadhli (a.k.a. ―          Abu
    Gharib al-Makki‖), al-Hadhli is shown reading a ―     martyrdom‖ will to the camera. Al-
    Hadhli first offers his thanks to ―all who helped me and to the Muslim businessmen who
    helped in this operation… I will tell Allah that these are the ones who helped me in this
    operation.‖317 The intended bomber al-Hadhli then proceeds to perform a song about
    jihad and martyrdom, including the lyrics, ―   From the Tigris to the Euphrates, we write
    our letters in blood. Come and see the miracles and America is going to regret it.‖ 318 In
    conclusion, al-Hadhli offers a ―     final message to the worshippers of the cross in
    Denmark‖: ―    I tell them: Allah permitting, this isn‘t the first nor the last retaliation…
    Allah willing, we will wipe you from the face of the earth. And we warn everyone whose
    soul entices him to curse the Prophet that these car bombs will be their fate, Allah
    willing.‖319
            Reflecting on the example of Kamaal al-Hadhli and the significance of the Danish
    cartoon controversy, the video ends with a plea from Al-Qaida Shura Council member
    Mustafa Abu al-Yazid aimed at sympathetic violent extremists living in Western
    countries:

             ―W  e call on the Muslims, you in the West… to revive the past glories of Islam in Europe
             and America, to fear Allah, and retaliate on behalf of their Nabi, their Quran, their Deen,
             and their Ummah against the enemies of Islam and Muslims in whose midst they live.
             Brothers and sisters in Islam: there is no excuse for your remaining among the
             unbelievers unless you join the caravan of jihad and discharge your duty to Islam and
             Muslims by fighting and killing the enemies of Allah… It‘s time to stand up for your
             religion and kill the blasphemers and mockers of your Prophet like your brothers in
             Holland, the brave and heroic knight of Islam, Muhammad Bouyeri, who applied Allah‘s
             law on the enemy of Allah, the film director who mocked Allah‘s religion… So
             unsheathe your swords and join the battalions of Muhammad bin Maslamah.‖320

    The U.S. Attorney‘s Office has provided me with a copy of an e-mail sent by defendant
    Daniel Boyd to Abdellah Eddarkaoui on September 11, 2008 (titled ―  video leads‖) with a
    link to an English-language transcript of As-Sahab Media Foundation video ―     The Word
                                321
    is the Word of the Sword.‖      I have also been provided with a copy of a second e-mail
    sent by defendant Daniel Boyd to ―    nabdulhakeem@nc.rr.com‖ on September 26, 2008
    (titled ―
            video feed‖) with a hyperlink to a copy of ―The Word is the Word of the Sword‖,
    along with a matching English-language transcript. Boyd explained in the body of the
    second message, ―  The following link has the actual recorded even[t] in it, so be patient
    through the dialogue insha allah.‖322

    316
        As-Sahab Media Foundation. ―
                                   The Word is the Word of the Sword.‖   Released: September 4, 2008.
    317
        As-Sahab Media Foundation. ―
                                   The Word is the Word of the Sword.‖   Released: September 4, 2008.
    318
        As-Sahab Media Foundation. ―
                                   The Word is the Word of the Sword.‖   Released: September 4, 2008.
    319
        As-Sahab Media Foundation. ―
                                   The Word is the Word of the Sword.‖   Released: September 4, 2008.
    320
        As-Sahab Media Foundation. ―
                                   The Word is the Word of the Sword.‖   Released: September 4, 2008.
    321
        \Evidence\CD – Documents\2008.pdf. Page 2485.
    322
        \Evidence\CD – Documents\2008.pdf. Page 2540.


                                                                                                        50
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 52 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 53 of 63 Pageid#:
                                   15880



            On April 13, 2009, the As-Sahab Media Foundation released a new video
    production featuring Usama Bin Laden, Dr. Ayman al-Zawahiri, and Adam Gadahn
    (among others) titled, ―How To Prevent a Repeat of the Gaza Holocaust.‖323 The video,
    which was released entirely in English, features a number of senior Al-Qaida leaders
    discussing the American role in supporting Israeli military attacks on Palestinians in the
    Gaza Strip and elsewhere. Gadahn again criticized the Palestinian Hamas Movement for
    participating in democratic elections and urged his ―     mujahid brothers in Palestine‖ to
    ―continue your jihad and heroism against the ferocious Zionist-Crusader assault on the
    lands of the Muslims and don't respond to the calls of the defeatists and demoralizers…
    Zionist-Crusader interests everywhere are legitimate targets for us, and by striking them,
    we aggravate the enemy‘s wounds, bleed its crumbling economy, lighten the load for our
    brothers the mujahideen in Palestine and bring victory and conquest closer.‖324 Likewise,
    during the video, senior Al-Qaida spokesman Abu Yahya al-Liby insisted on the absolute
    obligation of Muslims in ―  striking the Jews and the states which supply and help them in
    every way possible, especially their economic interests, political institutions, and military
    barracks, and this is a duty which our Muslim brothers in Palestine and their Mujahid
    supporters in every place on earth are carrying out.‖325
            The U.S. Attorney‘s Office has provided me with a copy of an e-mail sent by
    defendant Hysen Sherifi to ―   bih7777@yahoo.com‖ on May 14, 2009 with a hyperlink to
    watch the As-Sahab Media Foundation video, ―        How To Prevent a Repeat of the Gaza
    Holocaust.‖326 Sherifi explains in the message, ―   it‘s 10 videos and it starts with this one
    brother azzam where he talks about the history of American bombings than this is the one
    and don‘t do the first one do the second and how ever many you can after the second.‖327
    In this case, ―brother azzam‖ is a reference to ―  Azzam al-Amriki‖, a.k.a. American Al-
    Qaida spokesman Adam Gadahn.
            Separately, computer media seized from unindicted co-conspirator Jasmin Smajic
    also contains an incomplete Microsoft Word document labeled ―        The Gaza Holocaust –
    Transscription.‖328 According to data stored by Microsoft Word, the document—a partial
    transcript of the As-Sahab Media video ―       How To Prevent a Repeat of the Gaza
    Holocaust‖—was created and edited by an individual with the initials ―     J.S.‖329 Based on
    this information, I believe that this document is very likely a homemade transcript-in-
    progress authored by Jasmin Smajic.
            On April 7, 2009, the As-Sahab Media Foundation released a new video of a
    senior Pakistani Taliban military commander titled, ―      A Meeting with the Mujahideen
                                                    330
    Emir in Waziristan, Mullah Nazir Ahmad.‖               During his interview, Mullah Nazir
    appealed to Taliban supporters:


    323
        http://www.al-faloja.info/vb/showthread?t=55985. April 13, 2009.
    324
        As-Sahab Media Foundation. ―    How To Prevent a Repeat of the Gaza Holocaust.‖ Released: April 13,
    2009.
    325
        As-Sahab Media Foundation. ―    How To Prevent a Repeat of the Gaza Holocaust.‖ Released: April 13,
    2009.
    326
        \Evidence\CD – Documents\2009.pdf. Page 4071.
    327
        \Evidence\CD – Documents\2009.pdf. Page 4071.
    328
        \Evidence\cd 5-6 (Smajic 1B5)\disc 5 (1 of 2)\ The Gaza Holocaust - Transscription[517545].doc
    329
        \Evidence\cd 5-6 (Smajic 1B5)\disc 5 (1 of 2)\ The Gaza Holocaust - Transscription[517545].doc
    330
        http://www.al-faloja.info/vb/showthread?t=54957. April 7, 2009.


                                                                                                          51
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 53 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 54 of 63 Pageid#:
                                   15881



             ―W e are with the mujahideen, whether they be in Kashmir or in Palestine, but the
             Muslims must organize themselves… we can never have our rights by way of politics and
             democracy… Jihad has become an individual obligation… Jihad becomes obligatory
             upon each and every Muslim for the liberation of those Muslim lands. Obligatory in the
             same way we perform…the oppression of Kufr has exceeded all limits, thus it is an
             individual obligation upon the entire Muslim Ummah to do jihad for the liberation of Iraq
             and Afghanistan and to bring the tyranny of kufr to an end. We want our message to
             reach the Muslim Ummah that you must rise up for Jihad.‖331

    An English-language transcript of the As-Sahab Media Foundation video featuring
    Mullah Nazir Ahmad was recovered from the laptop of defendant Daniel Boyd.332
             On June 12, 2009, the As-Sahab Media Foundation released a new video of
    American Al-Qaida spokesman Adam Gadahn titled, ―             Let‘s Continue Our Jihad and
                333
    Sacrifice.‖     During this video lecture, Gadahn once again returned to the subject of the
    Arab-Israeli conflict, insisting that terrorist attacks should be carried out around the world
    in revenge for the killing of Palestinians. Gadahn explained, ―     Zionist-Crusader interests
    everywhere are legitimate targets for us, and by striking them, we aggravate the enemy‘s
    wounds, bleed his crumbling economy, lighten the load for our brothers the Mujahideen
    in the land of Ribaat [Palestine], and bring victory and conquest closer.‖334 He added:

             ―M uslim brothers in Mujahid Palestine: disowning the enemies of the Islamic faith who
             collude in the spilling of our blood, and performing Jihad against them until Allah‘s word
             is supreme, isn‘t just at the heart of our Islam, but is also one of the demands of
             manliness and chivalry… Know that our brothers the Mujahideen are with you, not just
             with our hearts… but with our weapons, funds, and Jihad against the Jews and their allies
             everywhere… We shall return to the Muslims their Palestine and their al-Aqsa on our
             skulls and limbs, Allah permitting.‖335

    The U.S. Attorney‘s Office has provided me with a copy of an e-mail sent by defendant
    Daniel Boyd to ―  imamamr@gmail.com‖ on June 17, 2009 titled, ―           your American
    brother.‖336 The message contains a hyperlink to the As-Sahab Media Foundation video
    of Adam Gadahn, ― Let‘s Continue Our Jihad and Sacrifice.‖337
           On July 11, 2009, the As-Sahab Media Foundation released a new recorded
    message from Usama Bin Laden titled, ―    A Message to the People of Pakistan.‖338 Bin
    Laden insisted to his audience that any casualties resulting from clashes with the
    mujahideen in Pakistan are squarely the responsibility of the government in Islamabad:

             ―I
              t is the Pakistan army who came to the tribal areas to fight them, aiding the cause of
             America and fulfilling their demands. It is not unknown that if a Muslim sides with the


    331
        As-Sahab Media Foundation. ―AMeeting with the Mujahideen Emir in Waziristan, Mullah Nazir
    Ahmad.‖ Released: April 7, 2009.
    332
        Exhibits\cd 1\1 Boyd laptop 1B126 C\Interview Mullah Nazeer Ahmed[282038].doc
    333
        http://www.al-faloja.info/vb/showthread?t=67480. June 12, 2009.
    334
        As-Sahab Media Foundation. ―L   et‘s Continue Our Jihad and Sacrifice.‖ Released: June 12, 2009.
    335
        As-Sahab Media Foundation. ―L   et‘s Continue Our Jihad and Sacrifice.‖ Released: June 12, 2009.
    336
        \Evidence\CD – Documents\2009.pdf. Page 5092.
    337
        \Evidence\CD – Documents\2009.pdf. Page 5092.
    338
        http://www.al-faloja.info/vb/showthread?t=73392. July 11, 2009.


                                                                                                           52
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 54 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 55 of 63 Pageid#:
                                   15882



              infidels and aids them against the Muslins, his faith is nullified and he becomes an
              apostate infidel… Thus, it is an obligation upon the true Muslims to fight them… I
              encourage my whole Muslim Ummah to stand by the Mujahidoon and help them all over
              the world, taking note that the leader of international forces of infidelity has announced
              that the main battlefield in the war against our nation has shifted to Afghanistan and
              Pakistan.‖339

    The U.S. Attorney‘s Office has provided me with a copy of an e-mail sent by defendant
    Hysen Sherifi to defendant Daniel Boyd and ― aubaydah@hotmail.com‖ on July 1, 2009.
    The e-mail contains a hyperlink to the As-Sahab Media Foundation video of Usama Bin
    Laden offering a ―  Message to the People of Pakistan‖ (as hosted by YouTube).340
    Additionally, a file labeled ―Shejh Osama.rtf‖ was recovered from computer media
    seized from defendant Hysen Sherifi.341 This Rich Text File (RTF) document contains a
    link to the YouTube-hosted copy of As-Sahab‘s ―    Message to the People of Pakistan‖,
    along with rough excerpts that have been translated into the Bosnian language. 342 This
    document does not appear to have been distributed on the Internet—rather it was
    originally created by an individual using computer media in the custody of defendant
    Sherifi.

          •   The Islamic State of Iraq (a.k.a. “Al-Qaida in the Land of the Two Rivers”)

            Though Al-Qaida‘s As-Sahab Media Wing in Afghanistan was the first such
    entity to successfully produce high-quality propaganda video recordings, the true
    flowering of the online digital video phenomenon occurred in the context of the war in
    Iraq and under the watchful eye of Jordanian Abu Musab al-Zarqawi. From November
    2004 until his death in June 2006, Zarqawi served as the leader of Al-Qaida‘s local
    franchise in Iraq and became a highly visible icon for second and third-generation
    terrorist sympathizers and recruits. Abu Musab al-Zarqawi‘s penchant for and
    glorification of extreme violence—particularly hostage beheadings and suicide
    bombings—were an inspiration for like-minded militants around the world. In May
    2004, Italian police monitored a suspected Egyptian terrorist recruiter in Milan as he
    played a video of Zarqawi decapitating U.S. hostage Nicholas Berg for a suicide bomber-
    in-training. The Egyptian excitedly crowed, ―   This is the policy we need to follow, the
    policy of the sword. Come and see our brother Abu Musab [al-Zarqawi]… This is the
    policy. Allahu Akhbar, Allahu Akhbar. Allahu Akhbar. Go to hell, the enemy of Allah.
    Kill him, kill him. Yes, like that, slaughter him well, cut his head off… Everyone must
    end up like this.‖343
            In total, the computer media seized from the residence of defendant Daniel Boyd
    contained English-language transcripts for at least six audio recordings of Abu Musab al-



    339
        As-Sahab Media Foundation. ―  Shaykh Usama Bin Laden: A Message to the People of Pakistan.‖
    Released: July 11, 2009.
    340
        \Evidence\CD – Documents\2009.pdf. Page 5290.
    341
        \Evidence\cd 1\3 Sherifi 1B26 C Shejh Osama[15694].rtf
    342
        \Evidence\cd 1\3 Sherifi 1B26 C
    343
        http://www.pbs.org/wgbh/pages/frontline/shows/front/etc/rabei.html. January 2005.


                                                                                                      53
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 55 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 56 of 63 Pageid#:
                                   15883



    Zarqawi released by Al-Qaida in Iraq (now known as the ―     Islamic State of Iraq‖).344 The
    six recordings even include an open address from Zarqawi to Al-Qaida founder Usama
    Bin Laden titled ―  A Message From A Soldier To His Commander‖345 Additionally, the
    same computer media taken from defendant Boyd also feature English-language
    transcripts for at least three audio recordings of Zarqawi‘s successor as the head of Al-
    Qaida‘s ― Islamic State of Iraq‖, Abu Omar al-Quraishi al-Baghdadi.346 Separately, the
    U.S. Attorney‘s Office has provided me with a copy of an e-mail sent by defendant
    Hysen Sherifi to ―  Araf Izivi‖ on February 6, 2009. In the message, Sherifi greeted his
    associate and stated, ― I hope it‘s not too much.‖ Attached to the message was an English-
    language transcript created by the ―  Jihad Media Battalion‖ of a sermon by ISI leader Abu
    Omar al-Baghdadi, titled ―   They were plotting and Allah too was planning.‖347
            Despite the obvious significance of recordings of Abu Musab al-Zarqawi and Abu
    Omar al-Baghdadi, it was the tragic suicide bombing attacks carried out by Al-Qaida‘s
    franchise—carefully documented on film—that arguably most sparked the imagination of
    Al-Qaida supporters around the world. Beyond depicting the mere explosions
    themselves, videos released by Al-Qaida in Iraq focused heavily on planning phases and
    the pre-execution rituals for ― martyrs-in-waiting.‖ On November 7, 2004, Abu Musab al-
    Zarqawi‘s official media team released a video clip of one of their first video-recorded
    suicide car bombing attacks. The clip shows as a white sedan at close range suddenly
    accelerates and veers toward a U.S. military vehicle in the Iraqi city of a Ramadi, finally
    exploding in a massive shockwave and fireball.348 Computer media seized from
    defendant Daniel Boyd featured at least two copies of the November 7, 2004 video clip of
    the dramatic suicide car bombing in Ramadi.349

          •   Al-Qaida in the Islamic Maghreb (AQIM)

            Al-Qaida in the Islamic Maghreb (AQIM) is the regional Al-Qaida franchise
    based in northwest Africa. The group first emerged on January 26, 2007 from the ashes
    of a pre-existing terrorist organization in Algeria known as the Salafist Group for Prayer
    and Combat (GSPC).350 In an official communiqué, the group explained that the switch
    in names was ―  a sign of the health of our organization, and the strength of the coalition—
    and the sincere cooperation—between the mujahideen in Algeria and the rest of their

    344
        \Evidence\cd 1\4 AMD CPU 1B88 C\40 Gb\Sheikh Al[756820].doc; \Evidence\cd 2\10 Fantom 1B117
    C\ ZARQAWI[3919].DOC; \Evidence\cd 2\10 Fantom 1B117 C\ Dialogue with Abu Musab[15116].doc;
    \Evidence\cd 7\13 Garage 1B90 C\ Zarqawi Clarifies Issues Raised By Sheikh Maqdisi.doc; \Evidence\cd
    2\10 Fantom 1B117 C\ Zarqawi Interview I - V[15183].doc; \Evidence\cd 1\4 AMD CPU 1B88 C\20 Gb\
    A Message To The Mujahideen Brothers[15791].doc; \Evidence\cd 1\4 AMD CPU 1B88 C\20 Gb\Al
    Qaida rebuttal to b[15798].doc.
    345
        \Evidence\cd 1\4 AMD CPU 1B88 C\40 Gb\Sheikh Al[756820].doc. See also: \Evidence\cd 2\10
    Fantom 1B117 C\Sheikh Al[4001].doc
    346
        \Evidence\cd 2\10 Fantom 1B117 C\ abu_omar_al-baghdadi[15201].doc; \Evidence\cd 1\1 Boyd laptop
    1B126 C\ Say I am on clear proof from my Lord - english[21163].pdf; \Evidence\cd 2\5 Dell M 1B51 C\
    Abu Omar[129533].txt
    347
        \Evidence\CD – Documents\2009.pdf. Page 2925.
    348
        http://www.ansarnet.ws/vb/showthread.php?t=19046. November 7, 2004.
    349
        \Evidence\cd 2\10 Fantom 1B117 C\ Ramadi, Iraq[15478].wmv and \Evidence\cd 7\13 Garage 1B90 C\
    Ramadi, Iraq.wmv.
    350
        http://www.alhesbah.org/v/showthread.php?t=107264. January 26, 2007.


                                                                                                      54
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 56 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 57 of 63 Pageid#:
                                   15884



    brothers in Al-Qaida.‖351 Since officially merging with Al-Qaida, the AQIM has
    launched an unrelenting campaign of suicide bombings, assassinations, kidnappings, and
    sabotage across a vast swath of the western Sahara, including in Algeria, Mali,
    Mauritania, Niger, and beyond. It is considered as a pre-eminent threat to the future
    political stability of North Africa.
            On April 25, 2009, the official ―   Al-Andalus‖ media wing of Al-Qaida in the
    Islamic Maghreb released a new propaganda video titled, ―     The Lovers of the Hoor al-
    Ayn Part 2.‖352 This video is the second episode in a series produced by AQIM profiling
    various Al-Qaida suicide bombers responsible for carrying out recent attacks in Algeria.
    Among those ―     bright stars and lit candles‖ profiled in part 2 include: ―Abu Sajidah
    Muhammad al-Asimi‖, who drove a truck bomb into an Algerian coast guard barracks in
    Boumerdas; ―    Shaykh Abu Uthman Ibrahim‖, responsible for a devastating December
    2007 suicide attack on a United Nations office in the capital Algiers, killing at least 26
    people; and, ―  Abdulrahman Abu Abdulnasser‖, who executed a twin bombing attack on
    the Algerian Constitutional Court.353
            During the video, praise was particularly reserved for the grey-haired Abu
    Uthman Ibrahim: ―      Allah guided him to be chosen to bomb the den of international
    disbelief—the United Nations in Algeria—which is an idol that is worshipped instead of
    Allah. Its dark history is full of many crimes against Islam and Muslims… Shaykh
    Ibrahim bombed this idol and smashed it into pieces.‖354 The AQIM video also features
    excerpts from the recorded ―       martyrdom‖ will of Abu Uthman, who repeatedly
    encourages young extremists to carry out suicide attacks in the name of Islam:

             ―Allah will grace the youth with good deeds… coming to and fro executing martyrdom
             missions. These are the operations that will defeat those apostates and defeat the
             crusaders, with Allah‘s permission… I urge them to carry out more martyrdom
             operations as they are the most lethal weapons for the mujahideen at this time… I tell the
             youth and those supporting Allah‘s faith: rest assured and do not give up, as victory is
             near, Allah-willing. The mujahideen must pray for their brothers who have been
             martyred in the cause of Allah since the beginning of the Jihad… Do not forget that they
             opened the path for you.‖355

    A faceless AQIM narrator echoes the importance of ―    the love of death for the cause of
    Allah‖: ―martyrdom operations are a deterrent weapon that has proved worthy in fighting
    the tyrants and the biggest criminals among the Jews, Christians and apostates.‖356
            The U.S. Attorney‘s Office has provided me with a copy of an e-mail sent by
    defendant Hysen Sherifi to ―a  ubaydah@hotmail.com‖ on April 27, 2009. In the message,
    Sherifi encouraged, ― watch video 9 first. Enjoy my brother.‖ Below these words, the e-

    351
        http://www.alhesbah.org/v/showthread.php?t=107264. January 26, 2007.
    352
        http://www.al-faloja.info/vb/showthread?t=58749. April 25, 2009.
    353
        Al-Qaida in the Islamic Maghreb (AQIM). ―  Lovers of the Hoor al-Ayn Part 2.‖   Released: April 24,
    2009.
    354
        Al-Qaida in the Islamic Maghreb (AQIM). ―  Lovers of the Hoor al-Ayn Part 2.‖   Released: April 24,
    2009.
    355
        Al-Qaida in the Islamic Maghreb (AQIM). ―  Lovers of the Hoor al-Ayn Part 2.‖   Released: April 24,
    2009.
    356
        Al-Qaida in the Islamic Maghreb (AQIM). ―  Lovers of the Hoor al-Ayn Part 2.‖   Released: April 24,
    2009.


                                                                                                              55
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 57 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 58 of 63 Pageid#:
                                   15885



    mail contained a web hyperlink to view the AQIM video ―
                                                          Lovers of the Hoor al-Ayn Part
       357
    2.‖

          •   Shabaab al-Mujahideen

             The Shabaab al-Mujahideen (―    Mujahideen Youth‖) movement was first formed as
    the armed wing of the Somali Islamic Courts Union (ICU), a series of Shariah-based
    courts established by the now-defunct Al-Ittihad al-Islami (AIAI) movement, which itself
    was blacklisted by the U.S. government as a Designated Foreign Terrorist Organization
    under Executive Order 13224. These ―      Islamic Courts‖ loosely mirrored the evolution of
    the Taliban by offering ―     law and order‖ through the rigid enforcement of puritanical
    religious interpretations. Following the defeat of the ICU to Ethiopian forces in late
    2006, hardline members of the group accused Shaykh Sharif Ahmed of betraying their
    cause by offering secular Somali opposition figures ―   a series of concessions on issues of
    Islamic beliefs and principles‖: ―  The brothers were surprised that Shaykh Sharif himself
    had been persuaded by the Americans… and distanced themselves from Shaykh Sharif.
    The pioneer of this group was Shaykh Aden Hashi Ayrow… [He] was appointed as the
    administrator for the party issues, and he was the first deputy commander under Shaykh
    Mukhtar Abu al-Zubair, emir of the Shabaab al-Mujahideen Movement.‖358
             On February 26, 2008, the U.S. State Department announced that Shabaab al-
    Mujahideen would be blacklisted as a recognized Foreign Terrorist Organization (FTO)
    pursuant to Section 219 of the Immigration and Nationality Act.359 The designation made
    it unlawful for anyone in the United States to provide material support to Shabaab, froze
    material resources linked to Shabaab and held in custody by U.S. financial institutions,
    and allowed the expulsion of any Shabaab members or representatives living in the
    United States. Nonetheless, Shabaab has adopted a defiant approach to its specific
    designation as a ―  terrorist organization‖ by the U.S. government. In a statement issued
    shortly thereafter, Shabaab al-Mujahideen scoffed that ―   this decision should not come as
    a surprise to anyone, but is merely a confirmation of previous events… As we are a part
    of the Salafi-Jihadi Islamic trend which opposes the dominance of the crusaders and the
    aggression led by America, we do not find it unlikely that America would add us to the
    names of these other honorable men, for whom we are honored to join, at the bottom of
    their list. We know full well that we are not being targeted because we are Somali, but
    because we are advocating the concept of jihad in its broadest sense—which does not
    recognize fanciful boundaries or so-called ‗international legitimacy.‘‖360
             On September 30, 2008, the Shabaab al-Mujahideen Movement in Somalia
    released a new video production titled, ―     No Peace Without Islam.‖361 The recording
    purports to show ―   training and preparation‖ at an unidentified location in anticipation of

    357
        \Evidence\CD – Documents\MISCDOCS.pdf. Pages 8-9.
    358
        Shabaab al-Mujahideen Movement. ―‗     Light and Fire‘: The Biography of the Martyred Shaykh Aden
    Hashi Ayrow.‖ Millat Ibrahim. Vol. 1; No. 1. Released: October 3, 2008.
    359
        Office of the Coordinator for Counterterrorism. ―De  signation of al-Shabaab as a Foreign Terrorist
    Organization.‖ Dated February 26, 2008; Published in the Federal Register of March 18, 2008 (Vol. 73,
    No. 53). U.S. State Department. http://www.state.gov/s/ct/rls/other/08/102446.htm .
    360
        Shabaab al-Mujahideen Movement. ―     Declaration of a New ‗Praiseworthy Terrorism‘ Campaign in
    Response to the Tyrant America.‖ http://www.myhesbah.com/v/showthread.php?t=175036. April 5, 2008.
    361
        http://www.alhesbah.net/v/showthread.php?t=193734. September 30, 2008.


                                                                                                        56
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 58 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 59 of 63 Pageid#:
                                   15886



    an upcoming Shabaab al-Mujahideen military campaign. Masked recruits were shown
    going through a variety of training courses, including basic calisthenics, hand-to-hand
    combat, automatic weapons, sniper tactics, rocket and mortars, explosives training, drive-
    by shootings, assassination, and urban warfare. As the recruits practiced lessons at the
    camp, a variety of al-Shabaab luminaries were recorded as they looked on with
    approval—including the individual previously identified by al-Shabaab as Saleh al-
    Nabhan and al-Shabaab‘s then-chief spokesman Shaykh Mukhtar Robow. A narrator is
    heard explaining, ―   Here is a vanguard from the Ummah‘s loyal and honest youths from
    all nationalities, Arabs and foreign, who answered the call for Jihad, leaving behind life
    and its trinkets, truthfully knowing that what Allah has [to offer] is better than this mortal
    life. The Shabaab al-Mujahideen Movement brought them to one of its main camps in
    Muslim Somalia.‖362 While footage of the training is shown, an overlaid audio track is
    played of al-Shabaab‘s top commander Mukhtar Abu az-Zubair boasting, ―          Allah-willing,
    the international jihad brigades will take off from the Land of Two Migrations [Somalia]
    to invade the bedrooms of the infidels, and to destroy their interests around the world.‖363
            The video ―   No Peace Without Islam‖ also features testimonials from a number of
    recruits at the training camp in Arabic, English, and Urdu-language. In the beginning of
    the video, a masked militant declares in Arabic, ―    Allah has graced you brothers in the
    Shabaab al-Mujahideen Movement with the pure doctrine and clarity of the banner and
    open outlook on the international jihad that is ongoing against the third crusader
    campaign… They have announced their refusal to accept half-solutions, their disavowal
    of the infidels and apostates, and their alliance with their brothers in the blessed Al-Qaida
    Organization and other jihadi organizations.‖ A second Arabic-speaking recruit offered a
    message ―   to the infidels who have occupied our lands: know that the youth of Muslims
    will not sleep until you leave their lands and stop oppressing the Muslims. And know
    that when we‘re finished with you in this country, we will chase after you in the countries
    where you feel safe.‖364
            There are also similar messages in ―    No Peace Without Islam‖ issued directly in
    English. One of the men, masked and cradling an automatic weapon, boasted in a
    striking American accent, ―    These ansars and muhajirs that came together to make the
    word of Allah most high. So, we‘re not fighting for tribe, or for dunya [material wealth].
    We‘re simply fighting for the sake of Allah and we‘re defending the religion of Allah.
    We have a global mission, that's why America puts us number 41 in the terrorists‘ list…
    So once again, I sincerely advise my beloved brothers and sisters to make hijrah and
    come join us and defend the religion of Allah.‖365 A Pakistani mujahid—evidently the
    same individual featured in the ―  martyrdom‖ will of ―   Abdul Aziz Saad‖—even spoke in
    Urdu and urged Muslims to ―     come here and do your duty… I tell you, my brothers, we
    in Shabaab al-Mujahideen movement announce that we welcome any immigrant mujahid
    regardless of whether he is white or black.‖366



    362
        Shabaab al-Mujahideen Movement.   ―
                                          No Peace Without Islam.‖   Released: September 30, 2008.
    363
        Shabaab al-Mujahideen Movement.   ―
                                          No Peace Without Islam.‖   Released: September 30, 2008.
    364
        Shabaab al-Mujahideen Movement.   ―
                                          No Peace Without Islam.‖   Released: September 30, 2008.
    365
        Shabaab al-Mujahideen Movement.   ―
                                          No Peace Without Islam.‖   Released: September 30, 2008.
    366
        Shabaab al-Mujahideen Movement.   ―
                                          No Peace Without Islam.‖   Released: September 30, 2008.


                                                                                                     57
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 59 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 60 of 63 Pageid#:
                                   15887



            The U.S. Attorney‘s Office has provided me with a copy of an e-mail from
    defendant Hysen Sherifi to ―  taibi02@hotmail.com‖ on January 21, 2009.367 The message
    contains a link to a YouTube-hosted 5-minute excerpt from the Shabaab al-Mujahideen
    video ―  No Peace Without Islam.‖ It should be noted that the excerpt in question
    specifically features detailed footage of an al-Shabaab training camp near the town of
    Kamsuma in southern Somalia.
            On June 27, 2009, the Shabaab al-Mujahideen Movement released a new
    propaganda video titled, ―  The Al-Furqan Battle.‖368 Using graphic footage, the video
    depicts the conquest of the southern Somali city of Baidoa by al-Shabaab fighters. An
    unidentified narrator explains, ― the mujahideen‘s attacks intensified on the joints of the
    crusader enemy using ambushes, and that was through cutting their main supply lines
    from one side, and the unique, blessed raids from the other side… aside from the
    mujahideen takeover of most of the cities under the authority of the apostate government
    in these regions.‖369 The video also features recorded testimonials from senior al-
    Shabaab spokesman Mukhtar Robow (a.k.a. Abu Mansuur). Robow boasts of Shabaab‘s
    victories over ― crusader‖ forces in Somalia and vows to ―      deal with‖ moderate Somali
    Islamist Shaykh Sharif Ahmed in exactly the same manner as the other enemies of al-
    Shabaab. The U.S. Attorney‘s Office has provided me with a copy of an e-mail sent by
    defendant Daniel Boyd to ―   taiba02@hotmail.com‖ on July 8, 2009 titled, ―    translate.‖ In
    his message, defendant Boyd requested, ―   please translate for us and explain when you see
    us inshaAllah.‖ The message concluded with a web hyperlink to the Shabaab al-
    Mujahideen video ―   The Al-Furqan Battle.‖370
            On July 8, 2009, Shabaab al-Mujahideen released a new audio lecture by
    American jihadist Omar Hammami (a.k.a. Abu Mansoor al-Amriki) titled, ―                   The
    Beginning of the End: A Response to Barack Obama.‖371 Arguably the single greatest
    ―celebrity‖ foreign fighter in Somali, the Mobile, Alabama native Hammami (a.k.a. ―      Abu
    Mansoor al-Amriki‖) is a young Syrian-American who was originally raised as a Baptist
    Christian. After converting to Islam during high school, Hammami led a relatively
    normal life, enrolling in the University of Southern Alabama and becoming president of
    the local Muslim student association. After college Hammami moved to Toronto, where
    he married a Somali woman and embraced an increasingly militant interpretation of
    Islam.372 Eager to live in an Islamic country, Hammami moved his family to Cairo,
    where he met Daniel Maldonado. The two traveled to Somalia in late 2006 and joined al
    Shabaab. While Maldonado was soon captured, Hammami managed to gain prominence
    in the organization. Smart, charismatic, computer-savvy and fluent in Arabic and
    English, Hammami quickly came to the attention of senior al-Shabaab leaders.
            In his July 2009 recorded response to U.S. President Barack Obama‘s outreach to
    the Muslim world, Hammami accused Obama of trying ―           to teach us another Islam: the
    so-called moderate or American Islam… He would have us forget about all of the verses
    and Ahadith (plural of Hadith), about jihad and fighting the disbelievers… We choose to

    367
        \Evidence\CD - Video Links Disk H\Youtube_Return\14kWC1ObXpk.flv
    368
        http://www.al-faloja.info/vb/showthread?t=70526. June 27, 2009.
    369
        Shabaab al-Mujahideen Movement. ―    The Al-Furqan Battle.‖ Released: June 27, 2009.
    370
        \Evidence\CD – Documents\2009.pdf. Page 5310.
    371
        http://www.al-faloja.info/vb/showthread?t=72799. July 8, 2009.
    372
        Elliott, Andrea. ―
                         The Jihadist Next Door.‖ New York Times Magazine. January 31, 2010.


                                                                                               58
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 60 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 61 of 63 Pageid#:
                                   15888



    believe the words of Allah and His messenger, peace be upon him, and disbelieve the
    plots of Obama… The Muslim nation that he addressed in his speech is no longer asleep
    and that jihad and the mujahidin have spread to every corner of the earth, including
    America.‖373 Hammami then directed an open appeal to ―   Muslims of America‖: ―  You
    must use your talents and money and lives in support of the Muslims rather than in
    support of those who at war with Allah`s religion.‖374 The U.S. Attorney‘s Office has
    provided me with a copy of an e-mail sent by defendant Hysen Sherifi to defendant
    Daniel Boyd on July 11, 2009. The message contains a web hyperlink to view the
    Shabaab al-Mujahideen Movement video, ―    The Beginning of the End: A Response to
    Barack Obama.‖375

          VII.   CONCLUSIONS

           As demonstrated by the above analysis, and based upon my previous experience
    in studying contemporary terrorism cases, I believe that the evidentiary materials
    provided to me by the U.S. Attorney‘s Office for the Eastern District of North Carolina
    contain almost all the necessary ingredients for relative neophytes to form their own
    homegrown underground terrorist cells for the purposes of violent jihad, including:

          •   The Formulation of Self-Selecting Schemes Aimed at Traveling Abroad to Join
              Foreign Terrorist Organizations, and/or Achieving Imminent Acts of Physical
              Violence;
          •   The Acquisition of Automatic Weapons and Sniper Rifles (Including Requisite
              Accessories Such As Sniper Scopes), Paramilitary Training Manuals, and the
              Establishment of Makeshift Training Camps;
          •   The Adoption of a Hardline Sectarian Religious Perspective, Often Identified
              With the ―   Salafi-Jihadi‖ or ―Takfiri‖ School (Evidenced by the Possession
              And/Or Distribution of Extremist Ideological Materials);
          •   The Use of Coded Language and Attempts at Logistical Subterfuge (i.e. Attempts
              to Secret or Hide One‘s Activities); and,
          •   The Deliberative Collection and Redistribution of Large Quantities of Terrorist
              Propaganda.

            Upon reviewing the evidence assembled in the present case, I have concluded that
    there is a high probability that the defendants fit the profile of terrorists, and that there is
    a high probability of the existence of a genuine ―    homegrown‖ terror network. I draw
    particular attention to the formidable arsenal of weapons already in the possession of
    defendants Daniel Boyd et al., along with the disturbing sense of imminence in the
    conversations of co-conspirators regarding the use of deadly force. These are typically
    considered to be among the final warning signs prior to the execution of a would-be
    terrorist attack.

    373
        Shabaab al-Mujahideen Movement. ― The Beginning of the End: A Response to Barack Obama.‖
    Released: July 8, 2009.
    374
        Shabaab al-Mujahideen Movement. ― The Beginning of the End: A Response to Barack Obama.‖
    Released: July 8, 2009.
    375
        \Evidence\CD – Documents\2009.pdf. Page 5322.


                                                                                                   59
          Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 61 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 62 of 63 Pageid#:
                                   15889



            The overwhelming quantity of terrorist propaganda and instructional material
    found herein is also highly relevant to this analysis. It is not simply a matter of one or
    two items easily located via general searches on the Internet, but rather an extensive and
    impressive reference library of thousands of terrorist-related video, documents, and
    training manuals that would require many concentrated hours of browsing and
    downloading to assemble. The individuals responsible for amassing these collections
    were unusually diligent in their mission—significantly more so than one would expect
    from a mere curious websurfer with a ― passing interest.‖




                                                                                           60
       Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 62 of 63
Case 3:17-cv-00072-NKM-JCH Document 923-1 Filed 01/19/21 Page 63 of 63 Pageid#:
                                   15890


                                   GEORGE E. B. HOLDING
                                   United States Attorney

                                     M~e)./1,;~
                                   BY:/s/Barbara D. Kocher
                                   JOHNS. BOWLER
                                   BARBARA D. KOCHER
                                   Assistant U.S. Attorneys
                                   310 New Bern Avenue, Suite 800
                                   Raleigh, NC 27601
                                   Tel: 919-856-4530
                                   Fax: 919-856-4282
                                   Email: john.s.bowler@usdoj.gov
                                   State Bar No. 18825
                                   Email: barb.kocher@usdoj.gov
                                   State Bar No.   16360    ·



                                   /s/ Jason M. Kellhofer
                                   JASON KELLHOFER
                                   Trial Attorney
                                   U.S. Department of Justice
                                   National Security Division
                                   Counter-Terrorism Section
                                   10 th St. And Penn. Ave., N.W.
                                   Room 2740
                                   Washington, DC 20530
                                   Tel: (202 353-7371
                                   Fax: (202) 353-0778
                                   Email: jason.kellhofer@usdoj.gov
                                   OH Bar No.    0074736




       Case 5:09-cr-00216-FL Document 1208-1 Filed 06/30/11 Page 63 of 63
